Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 1 of 105 PageID: 39154
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 2 of 105 PageID: 39155
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 3 of 105 PageID: 39156

                                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                            Plaintiff's Trial Exhibit List
Exhibit#                             Description                                      Beg Bates                     End Bates       Source   Objections

PTX-001    Certified Copy of U.S. Patent No. 8,078,436                       EV01552484                    EV01552512




PTX-002    Certified Copy of U.S. Patent No. 8,078,436 (with July 10, 2018 EV01553812                      EV01553841
           Certificate of Correction)
PTX-003    Certified Copy of U.S. Patent No. 8,170,840                     EV01552513                      EV01552558




PTX-004    Certified Copy of U.S. Patent No. 8,818,770                       EV01552606                    EV01552655



PTX-005    Certified Copy of U.S. Patent No. 8,825,454                        EV01552656                   EV01552705

PTX-006    Certified Copy of U.S. Patent No. 9,129,376                        EV01552706                   EV01552756
PTX-007    Certified Copy of U.S. Patent No. 9,135,737                        EV01552757                   EV01552807

PTX-008    Certified Copy of File History of U.S. Patent No.   8,078,436      EV056224                     EV057433
           (12/253,092)
PTX-009    Certified Copy of File History of U.S. Patent No.   8,170,840      EV057435                     EV058412
           (12/467,244)
PTX-010    Certified Copy of File History of U.S. Patent No.   8,209,152      EV058414                     EV059396
           (12/467,250)
PTX-011    Certified Copy of File History of U.S. Patent No.   8,818,770      EV061359                     EV066409
           (13/438,288)
PTX-012    Certified Copy of File History of U.S. Patent No.   8,825,454      EV06641 l                    EV071523
           (13/474,504)
PTX-013    Certified Copy of File History of U.S. Patent No.   9,129,376      EV071693                     EV072210
           ( 14/449,045)
PTX-014    Certified Copy of File History of U.S. Patent No.   9,135,737      EV072212                     EV072667
           (14/450, 108)
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 4 of 105 PageID: 39157

                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                         Plaintiff's Trial Exhibit List
Exhibit#                            Description                                     Beg Bates                     End Bates                   Source    Objections

PTX-015    Certified Copy of U.S. Provisional No. 60/925,072               EV072669                      EV072688

PTX-016    Certified Copy of U.S. Provisional No. 61/197,904               EV072690                      EV072758

PTX-017    Certified Copy of Assignment Reel 022176, Frame 0956            EVOl552808                    EVOl552812
PTX-018    Certified Copy of Assignment Reel 024418, Frame O134            EVOl552813                    EVOl552817
PTX-019    Certified Copy of Assignment Reel 024479, Frame 0135            EV01552818                    EV01552822
PTX-020    Certified Copy of Assignment Reel 028998, Frame 0573            EV01552823                    EV01552827
PTX-021    Certified Copy of Assignment Reel 028998, Frame 0693            EV01552828                    EV01552832
PTX-022    Certified Copy of Assignment Reel 034428, Frame 0032            EV01552833                    EV01552837
PTX-023    Certified Copy of Assignment Reel 034428, Frame 0083            EV01552838                    EV01552842
PTX-024    Certified Copy of Assignment Reel 03613 0, Frame 0873           EV01552843                    EV01552866
PTX-025    Certified Copy of Assignment Reel 036130, Frame 0899            EV01552867                    EV01552890
PTX-026    Certified Copy of Assignment Reel 043955, Frame 0128            EV01552891                    EV01552909
PTX-027    2009 to 2012 Revenue Analysis Summary                           EV01427937                    EV01427937               Arnold Opening       A;F;H;S;
                                                                                                                                                       1002
PTX-028    Xactware Revenue Statement, as of October 3 1, 2017              XW00939981                   XW00939981               Arnold Opening
PTX-029    Xactware Revenue & Expense 2012-2017                             XW00939979                   XW00939979               Arnold Opening
PTX-030    Amendment No. 4 to Liberty Mutual Satellite/Aerial Imagery       EV01553686                   EV01553688               Arnold Opening       A; F;H; I
           Roof Services Agreement, July 24, 2009
PTX-031    Autodesk ImageModeler, August 16, 2000                           EV01553472                   EVOl553473               Arnold Opening       A;F:H
PTX-032    Autodesk IrnageModeler, February 16, 2009                        EVOl553474                   EV01553475               Arnold Opening       A;F;H;X
PTX-033    Verisk Analytics NASDAQ Stock Page,                              EV01553842                   EVOl553847               Arnold Opening       A; C;D;F; H;
           https://www.bloomberg.com/quoteNRSK:US                                                                                                      R
PTX-034    Business Development Report, Xactware Monthly Business           XW00076080                   XW00076084               Arnold Opening       H;R
           Review, February 18, 2015
PTX-035    Criterion Claim Service ClaimsReady Roof & Walls Report,         EV751994                     EV752009                 Arnold Opening       A;F;H;R
           October 12, 2012
PTX-036    Daga Declaration in Support of Eagle View's Opposition to        NIA                          NIA                      Arnold Opening       A;F;H;R
           Defendant's Motion for Partial Summary Judgment, November 3,
           2015
PTX-037    WITHDRAWN
PTX-038    EagleView Measurement Performance Study                          EVOl553455                   EV01553455               Arnold Opening       A;F;H;R;X

PTX-039    EagleView Presentation on FY2012 Discussion                      EV437543                     EV437601                 Arnold Opening       A;F;H;R
PTX-040    Eagle View Spread sheet on Georgia Farm Bureau Mutual            EV551973                     EV551973                 Arnold Opening       A; F; H; R; S
           Insurance Companies FNOL Activity




                                                                                          2
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 5 of 105 PageID: 39158

                                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                         Plaintiff's Trial Exhibit List
Exhibit#                            Description                                    Beg Bates                     End Bates                   Source    Objections

PTX-041    Eagle View Technologies Inc. Report on Fair Market Value of a EV731108                       EV731168                 Arnold Opening       A;F;H;R;
           Minority Common Stock Interest as of December 31, 2011, June                                                                               105
           12,2012
PTX-042    Eagle View Technologies, Eagle View expands service offerings EV384267                       EV384268                 Arnold Opening       A;F;H;R
           for contractors and insurance adjusters with new Economy
           Report, February 17, 2009
PTX-043    Email Chain from A. Godino to A. Barnum et. al re Upcoming        XW00034349                 XW00034350               Arnold Opening       H;R
           portal updates, June 25, 2015
PTX-044    Email Chain from C. Johnson to K. Edwards re Fast 500 Revenue EV725421                       EV725422                 Arnold Opening       A; F; H; R; I
           Cert form, June 23, 2015
PTX-045    Email Chain from C. Schnaufer to F. Giuffrida et. al re Recent    EV231620                   EV231622                 Arnold Opening       A; F; H; R; I;
           competitor shopping, July 18, 2014                                                                                                         BE
PTX-046    Email Chain from D. Schultz to A. Burch re Homesite Sales         EV539832                   EV539835                 Arnold Opening       A;F;H;R;X
           Pipeline, July 11, 2012
PTX-047    Email Chain from D. Schultz to R. Daga et. al re Report Number EV544187                      EV544187                 Arnold Opening       A;F; H; R; I
           11406893 Disputed Report, July 24, 2015
PTX-048    Email Chain from D. Tuttle to E. Webecke et. al re MetLife -      XW00087575                 XW00087578               Arnold Opening       H;R;P;C
           Automated Peril Ordering, February 20, 2015
PTX-049    Email Chain from E. Valente to J. Lewis et. al re Amica and Roof XW00032535                  XW00032540               Arnold Opening       H;R
           Insight Pilot, September 1, 2015
PTX-050    Email Chain from J. Love to E. Webecke re EagleView Services, XW00087546                     XW00087549               Arnold Opening       H;R;P;C
           February 27, 2015
PTX-051    Email Chain from J. Polchin to M. Jenkins et. al re NDA,          EV370320                   EV370321                 Arnold Opening       A; F; H; I; R
           November 5, 2011
PTX-052    Email Chain from K. Loveland to W. Loveland re Xactimate          XW00075145                 XW00075147               Arnold Opening       H;R
           Training, February 25, 2015
PTX-053    Email Chain from L. Salpini to J. Johnson et. al re Eagle View    EV534536                   EV534539                 Arnold Opening       A; F; H; I; R;
           Valuation, December 9, 2015                                                                                                                X
PTX-054    Email Chain from R. Daga to C. Barrow re Peril Based Ordering EV577923                       EV577923                 Arnold Opening       H;A; F; R; P;
           Issue, April 22, 2016                                                                                                                      C
PTX-055    Email Chain from R. Daga to C. Hunt re LCPIC EagleView,           EV0022620                  EV0022621                Arnold Opening       A;F;H;R;X
            September 26, 2013
PTX-056    Email Chain from R. Johnson to T. McKean et. al re Auto           XW00101694                 XW00101695               Arnold Opening       H;R;P;C
            Owners Roof Insight opportunity call
PTX-057    Email Chain from R. Natividad to D. Schultz et. al re Twister 1.0 EV499355                   EV499355                 Arnold Opening       A; F; H; I; R
            Efficiency Gains Summary, December 1, 2014
PTX-058     Email Chain from R. Weinberg to K. Willems et. al re Rick        EV442480                   EV442482                 Arnold Opening       A;F;H;R
            Weinberg request, April 1, 2009



                                                                                         3
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 6 of 105 PageID: 39159

                                                           Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                       Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                              Plaintiff's Trial Exhibit List
Exhibit#                              Description                                       Beg Bates                    End Bates                    Source    Objections

PTX-059    Email Chain from S. Parking to J. Taylor et. al re Xact             XW00046843                    XW00046845               Arnold Opening       H;R
           Offerings/Information Needed, February 19, 2015
PTX-060    Email from B. Davis to J. Polchin re 2012 Board Discussion       EVOOl2854                        EVOOl2854                Arnold Opening       A;F;H;R;X
           Materials, December 17, 2012
PTX-061    Email from C. Johnson to J. Merrill et. al re Eagle View Royalty EV537828                         EV537828                 Arnold Opening       A; F; H; R; I
           March 2016, April 18, 2016
PTX-062    Email from M. Quilter to B. Brady re EagleView Board Deck 03, EV538674                            EV538769                 Arnold Opening       A;F;H;R;
           March 2016, February 23, 2016



PTX-063    Email from W. Raichle to R. Johnson et. al re EVT, March 27,        XW00357862                    XW00357864               Arnold Opening       H;P;R
           2016
PTX-064    Farmers Insurance Premium Report, August 27, 2010                   EV046928                      EV046940                 Arnold Opening       A;F;H;R
PTX-065    FY 2014 Summary Revenue Analysis                                    EV01427938                    EVOl427938               Arnold Opening       A;F;H; S

PTX-066    FY 2015 Summary Revenue Analysis                                    EV01427936                    EVOJ427936               Arnold Opening       A;F;H; S

PTX-067    Geomni Auto Owners Usage from May L 2017 to May 31, 2017 XW00941081                               XW00941084               Arnold Opening       H;R

PTX-068    Eagle View Measurements                                             EV01553848                    EV01553853               Arnold Opening       A;F;H;R
           htt12s://www. eaglev iew .com/12roduct/eaglev iew-measurements/

PTX-069    Risk Management Report,                                             EV01553854                    EV01553861               Arnold Opening       A;F;H;R
           htt12s://www.eagleview.com/12roduct/eagleview-
           measurernents/other-measurement-12roducts/risk-rnanagcment-
           report/
PTX-070    Wall Report, htt12s://www.eaglcview.com/groduct/eaglevicw-           EV01553862                   EV01553869               Arnold Opening       A;F;H;R
           rn easurernen ts/ o th er-m easu rem en t-products/wa11-repo rt/

PTX-071    Gutter Report, https://www.eagleview.com/product/cagleview-          EV01553870                   EVOl553878               Arnold Opening       A;F;H;R
           rneasurernents/roof-12roducts/gutterreport/

PTX-072    QuickSquares, htt12s://www.eagleview.com/12roduct/eagleview-         EV01553879                   EV01553886               Arnold Opening       A;F;H;R
           measurements/roof-12roducts/guicksguares/

PTX-073    2018 Executive Summary & Fact Sheet,                                 EVOl553887                   EV01553893               Arnold Opening       A;F;H;R
           https://,,·ww.cagleview.com/w12-
           content/u121oads/20 I 8/0 I /Corporate-Fact-Sheet.Qdf



                                                                                              4
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 7 of 105 PageID: 39160

                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiff's Trial Exhibit List
Exhibit#                            Description                                     Beg Bates                     End Bates                     Source                  Objections

PTX-074    Geomni Home Page, https://www.geomni.net/                        EVOI553894                   EV01553902               Arnold Opening                      R;H
PTX-075    About Xactware, https://www.xactware.com/en-                     EVOI553903                   EV01553904               Arnold Opening                      R;H
           us/companx/about/
PTX-076    Eagle View and Xactware team up to revolutionize roof            EV01553905                   EV01553906               Arnold Opening                      H;R
           dimensioning, https://www.xactware.com/en-
           us/companx/news/archives/2009/eagleview-and-xactware-team-
           up-to-revolutionize-roof-dimensioning/


PTX-077    Xactware AS, RI, and Pl Locations                                XW00942353                   XW00942353               Arnold Opening                       H;R
PTX-078    Master Product License Agreement between Xactware and            XW00213278                   XW00213300               Arnold Opening                       H;R
           Customers, March 1, 2011
PTX-079    Master Product License and Services Agreement between            XW00940430                   XW00940476               Arnold Opening                       H;R
           Xactware and Travelers, October 26, 2015
PTX-080    Master Services Agreement between Farmers Insurance and          EV01553689                   EV01553731               Arnold Opening                      A;F;H;R
           Eagle View Technology, March 1, 2018
PTX-081    Master Services, Software License, and Maintenance Agreement     XW004186IO                   XW004I8675               Arnold Opening                       H;R
           between Xactware and USAA, January 1, 2012

PTX-082    New Aerial Sketch Makes Drawing Roof Plans Faster and Easier, XWOOI07107                      XW00107108               Arnold Opening                       H:R
           February 2012
PTX-083    Declaration of Chris Pershing in Support of United States Patent EV032372                     EV032398                 [Pershing, Chris Ex. 15]; Arnold     H; R; C; 701
           No. 8,078,436 Ex Parte Reexamination, October 24, 2013                                                                 Opening: 1st Supp. Resp. to Rog. 13;
                                                                                                                                  Resp. to Rog. 22; Webecke Dep Kit

PTX-084    PhotoModeler, PhotoModeler Standard Product Overview             EVOI553476                   EVOI553478               Arnold Opening                      A;F;H;R
PTX-085    PhotoModeler, PhotoModeler UAS Product Overview                  EVOI553479                   EV01553480               Arnold Opening                      A;F;H;R
PTX-086    Eagle View Roof Report Sales by Zipcode 2012-2017                EVOI553383                   EV01553383               Arnold Opening                      A;F;H;R

PTX-087    Presentation by EagleView re Eagle View Technology               EV538890                     EV539051                 Arnold Opening                       A;F;H;R
           Corporation BOD Presentation, October 27, 2015
PTX-088    Presentation by EagleView Technologies re Board Meeting June     EV442875                     EV442923                 Arnold Opening                      A;F:H;R
           15,2009
PTX-089    Presentation by Eagle View Technologies re Board Meeting,        EV052433                     EV052493                 Arnold Opening                       A;F;H;R
           March 17, 2010
PTX-090    Presentation by Eagle View Technologies re Board of Director's   EV054240                     EV054279                 Arnold Opening                      A;F;H;R
           Meeting, January 18, 2011
PTX-091    Presentation by Eagle View Technologies re Corporate Review      EV053912                     EV053963                 Arnold Opening                      A;F;H;R
           and Direction, December 15, 2010



                                                                                          5
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 8 of 105 PageID: 39161

                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiff's Trial Exhibit List
Exhibit#                             Description                                    Beg Bates                     End Bates                    Source                  Objections

PTX-092    Presentation by Eagle View Technologies re Management            EV634009                     EV634056                 Arnold Opening                      A;F;H;R
           Presentation
PTX-093    Project Addendum between Xactware and USAA, August 19,           XW00940714                   XW00940718               Arnold Opening                      H;R; I
           2013
PTX-094    Eagle View Technologies Inc. Report Revenue P&L Analysis -       EV01552476                   EV01552477               Arnold Opening; [Quilter, Matthew   A;F;H; S
           Insurance (with 2009-2016 average selling price history)                                                               Ex. 8]

PTX-095    AS, RI, PT Units (Jan. 2012 - Jan. 2018)                         XW00942354                   XW00942354               Arnold Opening                      H; S; 1002


PTX-096    Roofers4 l 1 Home Page, May 29 2009                              EV01553487                   EVOl553487               Arnold Opening                      A;F;H;R
PTX-097    Skytek Imaging Diagram Pricing, Home Page                        EV01553545                   EV01553546               Arnold Opening                      A;F;H;R;
                                                                                                                                                                      105
PTX-098    Statement of Work No. 2 between Eagle View Technologies and      EV549505                     EV549508                 Arnold Opening                      A; F; H; R; I
           Metropolitan Property & Casualty Insurance Company, January
           30,2012
PTX-099    Agrement for Mass Production Services between Geomni and         XW00940340                   XW00940349               Arnold Opening                      H;R
           SIGLA, December I, 2017
PTX-100    Summary Revenue Analysis 2012 to 2015                            EV534422                     EV534422                 Arnold Opening                      A;F;H;R
PTX-101    Verisk Analytics 2012 Annual Report                              XW00765000                   XW00765148               Arnold Opening                      H;R
PTX-102    Verisk Insurance Solutions, VIS Geospatial & Pricing Strategic   XW00024052                   XW00024113               Arnold Opening                      H;R
           Plan, September 2015
PTX-103    Xactimate's New Aerial Sketch Makes Drawing Roof Plans Fast      XW00049804                   XW00049805               Arnold Opening                      H;R
           and Easy, February 2012
PTX-104    Xactware Invoices -- "Xactware Invoices, May and June 2014"      XW00512746                   XW00512761               Arnold Opening                      H;R

PTX-105    Xactware Invoices -- "Xactware Invoices, August and September    XW00513134                   XW00513152               Arnold Opening                      H;R
           2013"
PTX-106    Xactware Invoices -- "Xactware Invoices, October and             XW00513010                   XW00513066               Arnold Opening                      H; R; 105; P;
           November 2013"                                                                                                                                             C
PTX-107    Xactware Monthly Business Review, April 24, 2014                 XW00041055                   XW00041108               Arnold Opening                      H;R
PTX-108    Xactware Monthly Business Review, August 31, 2010                XW00281622                   XW00281674               Arnold Opening                      H;R
PTX-109    Xactware Monthly Business Review, August 31, 2011                XW00076415                   XW00076487               Arnold Opening                      H;R

PTX-110    Xactware Monthly Business Review, June 29, 2010                  XW00280274                   XW00280319               Arnold Opening                      H;R
PTX-111    Xactwarc Monthly Business Review, March 20, 2015                 XW00093504                   XW00093564               Arnold Opening                      H;R

PTX-112    Xactware Monthly Business Review, March 29, 2011                 XW00284824                   XW00284881               Arnold Opening                      H;R



                                                                                          6
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 9 of 105 PageID: 39162
                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiffs Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                    End Bates                      Source               Objections

PTX-113    Xactware Monthly Business Review, March 5, 2013                  XW00048373                    XW00048448               Arnold Opening                    H;R;P;C
PTX-114    Xactware Monthly Business Review, November 30, 2012              XW00328662                    XW00328733               Arnold Opening                    H;R;P;C
PTX-115    Xactware Monthly Business Review, October 23, 2012               XW00238016                    XW00238076               Arnold Opening                    H;R;P;C
PTX-116    Description of Roof In Sight                                     XW00016429                    XW00016429               Arnold Opening                    H;R
PTX-117    Eagle View Roof Report Zip Codes                                 EV01553677                    EV01553677               Arnold Opening                    A;F;H;R

PTX-118    Agreement between Xactware and Eagle View Technologies,          EV732307                      EV732317                 Arnold Opening; Arnold Rebuttal   A;F;H;R;X
           November 3, 2008
PTX-119    Amendment to Agreement between Xactware Solutions and            EV414774                      EV414775                 Arnold Opening; Arnold Rebuttal   A;F;H;R;X
           Eagle View on November 3, 2008
PTX-120    Eagle View Technical Study: Hand Measurement vs. DIY Sketch      EV01553456                    EV01553459               Arnold Opening; Arnold Rebuttal   A;F;H;R
           vs EagleView, December 14, 2015
PTX-121    Eagle View ROI Analysis                                          EV551975                      EV551975                 Arnold Opening; Arnold Rebuttal   A;F;H;R
PTX-122    Eagle View Technology Corporation BOD Presentation, March 3,     EVOl503095                    EV01503 l 10             Arnold Opening; Arnold Rebuttal   A;F;H;R
           2016
PTX-123    Email Chain from A. Drew to C. Barrow et. al re CNN Money         EV448511                     EV448512                 Arnold Opening; Arnold Rebuttal   A;F;H;R
           One small company reinvents a $30 billion market, December 16,
           2011
PTX-124    Email Chain from C. Hunt to H. West et. al re Eagle View Pilot   EV551968                      EV551969                 Arnold Opening; Arnold Rebuttal   A;F;H;R
           Review/Next Steps, February 27, 2015
PTX-125    Email Chain from T. VanSant to R. Daga re Xactimate Version       EV555925                     EV555927                 Arnold Opening; Arnold Rebuttal   A; F; H; R; P
           28
PTX-126    Hand Measurements and DIY Sketching Tools Unable to               EV01553384                   EV01553386               Arnold Opening; Arnold Rebuttal   A;F;H;R
           Compete with Aerial Measurement Technology
PTX-127    Eagle View PremiumReport,                                         EV01553907                   EV01553923               Arnold Opening; Arnold Rebuttal   A;F;H;R
           htt12s://www.eagleview.com/12roduct/eaglevicw-
           mcasurcments/roof-Qroducts/eagleview-12rerniumre12ort/
PTX-128    In the Matter of Verisk Analytics, Insurance Services Office, and EV032008                     EV032020                 Arnold Opening; Arnold Rebuttal   I; H; 105; R
           EagleView Technology Corp, Docket No. 9363 Redacted
           Complaint
PTX-129    Presentation by Eagle View Technologies on Board Meeting,         EV073143                     EV073195                 Arnold Opening; Arnold Rebuttal   A;F;H;R
           January 19, 2010
PTX-130    Presentation by Eagle View Technologies re Board Meeting,         EV052644                     EV052669                 Arnold Opening; Arnold Rebuttal   A;F;H;R
           April 20, 2010
PTX-131    Presentation by Eagle View Technologies re Board Meeting, June    EV053095                     EV053124                 Arnold Opening; Arnold Rebuttal   A;F;H;R
           22,2010
PTX-132    Presentation by EagleView Technologies re Rating Agency           EV647324                     EV647371                 Arnold Opening; Arnold Rebuttal   A;F;H;R
           Presentation, June 25, 2015



                                                                                           7
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 10 of 105 PageID: 39163
                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                         Plaintiff's Trial Exhibit List
Exhibit#                            Description                                     Beg Bates                     End Bates                     Source               Objections

PTX-133    Presentation on Eagle View Measurements re Board Meeting,       EV456906                      EV456955                 Arnold Opening; Arnold Rebuttal   A;F;H;R
           October 16, 2008
PTX-134    Services Agrement between Georgia Farm Bureau and Eagle         EV551976                      EV551977                 Arnold Opening; Arnold Rebuttal   H; A;F;R; P
           View Technologies, March 16, 2012
PTX-135    Xactware Monthly Business Review, April 2012                    XW00076687                    XW00076768               Arnold Opening; Arnold Rebuttal   H;R;P
PTX-136    Xactware Monthly Business Review, January 31, 2011              XW00281683                    XW00281749               Arnold Opening; Arnold Rebuttal   H;R;P
PTX-137    Xactware Monthly Business Review, June 22, 2011                 XW00043693                    XW00043764               Arnold Opening; Arnold Rebuttal   H;R;P
PTX-138    Xactware Revenue Statement, as of December 31, 2017             XW00942356                    XW00942356               Arnold Opening; Arnold Rebuttal   H; R; 105
PTX-139    Aerial Imagery Questions, December 1, 2010                      XW00284236                    XW00284241               Arnold Rebuttal                   H;R;P
PTX-140    Aerial Sketch Positioning and Pricing January 2012              XW00085872                    XW00085873               Arnold Rebuttal                   H;R;P
PTX-141    Arlen Pringle, The Eagle View Technologies Website 4.1 Guide    EV023725                      EV023770                 Arnold Rebuttal                   H; A; F; R; P

PTX-142    Barclays Equity Research, A deep dive on VRSK's EVT deal;        EV560010                     EV560053                 Arnold Rebuttal                   A;F;H;R
           May credit issuance and macro updates, June 4, 2014
PTX-143    Chris King, Roofing Contractor, State of the Industry Report,    EV576140                     EV567155                 Arnold Rebuttal                   A;F;H;R
           January 30, 2013
PTX-144    Commercial License Agreement between Pictometry and              XW00079998                   XW00080005               Arnold Rebuttal                   R;H;P
           Xactware. December 15, 2009
PTX-145    EagleView Technologies v. Aerialogics LLC, W. D. Wash. Case      EV034235                     EV034242                 Arnold Rebuttal                   A;F; P; R;H
           No. Cl2-6188RAJ,Plaintiff's Motion for Default Judgement and
           Entry of a Permanent Injunction against Defendant Aerialogics
           and its Officers
PTX-146    Eagle View Technologies v. RoofWalk Inc., Case No. C!2-00544 EV034797                         EV034798                 Arnold Rebuttal                   A;F; P; R; H
           RSL Consent Decree and Dismissal
PTX-147    Eagle View Technologies What Low-cost Roof Reports Really    EV564980                         EV564981                 Arnold Rebuttal                   A; F;P; R; H
           Cost Carriers
PTX-148    EagleView Technology Accuracy You Can Rely On. Guaranteed. EV560380                           EV560380                 Arnold Rebuttal                   A;F;P;R;H

PTX-149    Eagle View Technology Corporation Board of Directors             EV01424840                   EV01424916               Arnold Rebuttal                   A;F;P;R;H
           Presentation, October 27, 2015
PTX-150    EagleView, Take the Guesstimating out of Estimating, 2009        EV050189                     EV050189                 Arnold Rebuttal                   A; F; P; R; H

PTX-151    Eagle View, Technology Provides a Precise Look at Roof           EV046647                     EV046652                 Arnold Rebuttal                   A; F; P; R; H
           Measuring, 2009
PTX-152    Email Chain from E. Webecke to C. Hopper et. al re Aerial        XW00324893                   XW00324901               Arnold Rebuttal                   R;H
           Sketch, January 28, 2012
PTX-153    Email Chain from E. Webecke to J. Loveland et. al re Proposed    XW00089919                   XW00089920               Arnold Rebuttal                   R;H
           Price Changes, January 12, 2012



                                                                                          8
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 11 of 105 PageID: 39164
                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                              Plaintiffs Trial Exhibit List
Exhibit#                             Description                                      Beg Bates                    End Bates                     Source                Objections

PTX-154    Email Chain from J. Pawlik to J. Pelletier et. al re Xact Roof and HARTFORD 001681             HARTFORD_001686          Arnold Rebuttal                    A;F;R;H
           Property Insight final data - EV decision, October 14, 2016

PTX-155    Email Chain from J. Taylor to C. Hopper re Aerial Sketch,          XW00061079                  XW00061095               Arnold Rebuttal                    R;H
           February 8, 2012
PTX-156    Email Chain from J. Taylor to E. Webecke et. al re Aerial Sketch   XW00060992                  XW00060992               Arnold Rebuttal                    R;H
           vl vs. v2 Demo, January 10, 2012
PTX-157    Email Chain from P. Gamido to C. Barrow et. al re Travelers        EV368795                    EV368795                 Arnold Rebuttal                    A;F;R;H
           notes meeting, July 8, 2011
PTX-158    Email Chain from S. Stephenson to D. Cohen re Street reaction to   XW00358976                  XW00358978               Arnold Rebuttal                    H;R;P
           the acquisition ofEVT announcement, January 17, 2014

PTX-159    Email from Xactware to E. Webecke re Xactware Webcast -         XW00078716                     XW00078717               Arnold Rebuttal                    H;R;P
           Viewing Roofs in a Whole New Way with RooflnSight, August
           15,2013
PTX-160    Fifth Amendment to Software License, Data Subscription and      XW00940851                     XW00940863               Arnold Rebuttal                    H;R;P;I
           ASP Services Agreement between Hartford and Xactware,
           December 15, 2016
PTX-161    One small company reinvents a $30 billion market,               EV01548617                     EVOI548618               Arnold Rebuttal                    A;F; H;R; P
           htt12://monet.cnn.com/2011 /12/09/smallbusiness/eagleview/index
           .htm
PTX-162    Karen Edwards, Aerial Roof Measurements Technology Driving EV00924222                          EV00924226               Arnold Rebuttal                    A;F;H;R
           Changes to Professional Roofing Practices
PTX-163    Master Services Software License, and Maintenance Agreement XW00089641                         XW00089706               Arnold Rebuttal                    H;R
           between USAA and Xactware, January 1, 2012

PTX-164    Presentation by EagleView re Executive Summary Presentation,       EV781030                    EV781054                 Arnold Rebuttal                    A;F;R;H
           May 2015
PTX-165    Presentation by USAA re Eagle View Measurements, September         USAA.1253                   USAA.1270                Arnold Opening; Arnold Rebuttal;   A;F;R;H
           24,2008                                                                                                                 [Allen, Michael Ex. 1]
PTX-166    Presentation from Xactware re Retreat 2011 - Xactimate SWOT        XW00060775                  XW00060788               Arnold Rebuttal                    R;H
           Customer Prespective
PTX-167    Property InSight/Roof InSight Main and Differentiating Features    XW00357871                  XW00357872               Arnold Rebuttal                    P;R;H
           Draft
PTX-168    Fourth Amendment to the Master Product License Agreement           XW00940361                  XW00940404               Arnold Rebuttal                    P;R;H
           Effective January I, 2011 Between Xactware Solutions Inc. and
           American Family Mutual Insurance Company




                                                                                           9
                     Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 12 of 105 PageID: 39165

                                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                        Plaintiff's Trial Exhibit List
Exhibit#                            Description                                    Beg Bates                     End Bates                     Source                Objections

PTX-169    Xactimate Version 27 Advertisement                             XW00015967                    XW00015978               Arnold Rebuttal                    P;R;H
PTX-170    Xactware Monthly Business Review, December 15, 2011            XW00044368                    XW0004444I               Arnold Rebuttal                    R;H
PTX-171    Geomni Monthly Actual Revenue & Expenses, 2012-2017            XW00942357                    XW00942357               Arnold Rebuttal                    S; H;P; C; R;
                                                                                                                                                                    105
PTX-172    6th Amendment to the Software License, Data Subscription and    HARTFORD 001765              HARTFORD 001766          Pawlik, Jason Ex. L                A; F; H; R; I
           ASP Services Agreement between Hartford and Xactware,
           September 1, 20 I 7
PTX-173    Collection of News Article regarding EagleView's Roofing       EV01548609                    EVOI548647               Stevenson Opening; Steveson        H;A;F;R
           Technology                                                                                                            Rebuttal; Arnold Opening; Arnold
                                                                                                                                 Rebuttal
PTX-174    "Quick RoofShot Tutorial" (Feb. 5, 2015) (available at         EVOI553924                    EVOI553924               Stevenson Opening                  A;F;H;R
           https://www.youtube.com/watch?v=0Ghyls5lvu0&t=4s)
PTX-175    Eagle View Report ( I 0331 E Broadway Dr, Miami Beach, FL       EV01550449                   EVOI550456               Stevenson Opening                  A;F;H;R
           33154)
PTX-176    Xactware Instructional Video; Roofmode Video                    XW00252589                   XW00252589               Stevenson Opening                  C;H;P;R;
                                                                                                                                                                    1002
PTX-177    Xactware Instructional Video; Sketchmode Video (Mass            XW00252590                   XW00252590               Stevenson Opening                  C;H;P;R;
           Production Tool)                                                                                                                                         1002
PTX-178    Video 1 Showing Mass Production Tool's Roof Mode                XW00252591                   XW00252591               Stevenson Opening                  C;H;P;R;
                                                                                                                                                                    1002
PTX-179    Video 2 Showing Mass Production Tool's Roof Mode                XW00252595                   XW00252595               Stevenson Opening                  C;H;P;R;
                                                                                                                                                                    1002
PTX-180    Mass Production Tool Video_SketchMode Video                     XW00252596                   XW00252596               Stevenson Opening                  C;H;P;R;
                                                                                                                                                                    1002
PTX-181    Aerial Sketch Summary Report, December 8, 2015                  EV032052                     EV032052                 Stevenson Opening                  A; F; H; C; P;
                                                                                                                                                                    1002
PTX-182    Xactware Instructional Video                                    XW00252712                   XW00252712               Stevenson Opening                  C;H;P;R;
                                                                                                                                                                    1002
PTX-183    Eagle View Report (3900 Forrest Crest Way, Lousiville KY        EV01550440                   EV01550448               Stevenson Opening                  A;F;H;R
           40245)
PTX-184    Eagle View Report (3914 Buritt Way, La Cresenta, CA 91214)      EV01550463                   EV01550467               Stevenson Opening                  A;F;H;R

PTX-185    Eagle View Report (6434 Maple Ave, Dallas TX, 75235)            EV01550434                   EV01550439               Stevenson Opening                  A;F;H;R
PTX-186    809 N Canon Dr., Beverly Hills, CA Report                       EV01550468                   EV01550474               Stevenson Opening                  A;F;H;R
PTX-187    About Blom - Blom, http://blomasa.com/top-menu-en-O-            EV01553925                   EVOI553925               Stevenson Opening                  A;F;H;R
           1115/about-blom.html
PTX-188    Aerial Sketch 27.5 Category Summary Report, March 15, 2018      EVOl553760                   EV01553772               Stevenson Opening                  A;F;H;R




                                                                                         10
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 13 of 105 PageID: 39166
                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiff's Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                     End Bates                    Source    Objections

PTX-189    Aerial Sketch 28.0 Category Summary Report, March 15, 2018          EVOl553773                 EV01553785               Stevenson Opening     A;F;H;R

PTX-190    Aerial Sketch Roof Creation Video                                   XWOOl 16976                XWOOl 16976              Stevenson Opening     C;H;P;R;
                                                                                                                                                         1002
PTX-191    Xactware's Aerial Sketch Workflow Instructions                      XW00049843                 XW00049854               Stevenson Opening     C;H;P;R
PTX-192    Aerial Sketch W orkflow Manual                                      XW00124216                 XW00124233               Stevenson Opening     C;H;P;R
PTX-193    Agreement for Mass Production Services between Geomni and           XW00345994                 XW00346000               Stevenson Opening     H;R
           Weaverbird Engineering, May 1, 2016
PTX-194    All Biz, GeoPricing, https://www.allbiz.com/business/geopricing-    EVOl553926                 EV01553928               Stevenson Opening     A;F;H;R
           877-708-4367
PTX-195    All projects except Interior Sensing and Property InSight (Sketch   XW00229644                 XW00229644               Stevenson Opening     H; S; R; 1002
           Tab and Reports)
PTX-196    AssureCalc ConnectPoint Homepage, April 9, 2009                     EV01553804                 EV01553804               Stevenson Opening     A;F;H;R
PTX-197    Astrium Geoservices Webpage, http://www.astrium-satcom.com          EV01553929                 EV01553930               Stevenson Opening     A;F;H;R

PTX-198    B1om3D 3D City Models                                               EVOl552914                 EV01552914               Stevenson Opening     A;F;H;R
PTX-199    Blom3D 3D Modeling and Visualization                                EV01552910                 EV0155291 l              Stevenson Opening     A;F;H;R
PTX-200    B1om3D Aerial Imagery                                               EV01552915                 EV01552915               Stevenson Opening     A;F;H;R
PTX-201    Blom3D Aerial Seabird Survey                                        EV01552916                 EV01552917               Stevenson Opening     A;F;H;R
PTX-202    Video of Dr. Stevenson Conducting Xactimate Software Test           EVOl553809                 EVOl553809               Stevenson Opening     A; F; H; P;R;
           (Part 1 of4), March 15, 2018                                                                                                                  1002
PTX-203    Video of Dr. Stevenson Conducting Xactimate Software Test           EV01553738                 EV01553738               Stevenson Opening     A; F; H; P; R:
           (Part 2 of 4 ), March 15, 2018                                                                                                                1002
PTX-204    Video of Dr. Stevenson Conducting Xactimate Software Test           EV01553739                 EV01553739               Stevenson Opening     A; F; H; P; R;
           (Part 3 of 4 ), March 15, 2018                                                                                                                1002
PTX-205    Video of Dr. Stevenson Conducting Xactimate Software Test           EV01553740                 EV01553740               Stevenson Opening     A; F;H; P; R;
           (Part 4 of 4 ), March 15, 2018                                                                                                                1002
PTX-206    Video Showing Mass Production Tool's Nested Roof Feature            XW00252518                 XW00252518               Stevenson Opening     C;H;P;R;
                                                                                                                                                         1002
PTX-207    Chapter 7: Introduction to RooflnSight, Retrieving Roof             XW00041337                 XW00041346               Stevenson Opening     A;F;H;R;
           Dimensions and Characteristics                                                                                                                1002
PTX-208    Files Embedded in Source Code                                       XW00253635                 XW00253635               Stevenson Opening     S; H; P; C; R

PTX-209    Video of Dr. Stevenson's Computer Screen While Conducting           EV01553745                 EV01553745               Stevenson Opening     A; F; H; P; R;
           Eagle View Software Test (Part I of 5), March 29, 2018                                                                                        1002




                                                                                            11
E    i         I                 I
                                    §f
                                        r      r
                         f Case 1:15-cv-07025-RMB-JS       r 669-4
                                                     r Document I  Filed    r Page
                                                                      f 05/30/19      r 105 PageID:
                                                                                 f 14 of     f      r
                                                                                                    39167 f                                                      f           I
                                                           Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                       Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                             Plaintiffs Trial Exhibit List
    Exhibit#                             Description                                    Beg Bates                     End Bates                    Source    Objections

    PTX-210    Video of Dr. Stevenson's Computer Screen While Conducting       EV01553746                    EV01553746               Stevenson Opening     A; F; H;P; R;
               EagleView Software Test (Part 2 of 5), March 29, 2018                                                                                        1002

    PTX-211    Video of Dr. Stevenson's Computer Screen While Conducting       EV01553747                    EV01553747               Stevenson Opening     A; F;H; P; R;
               EagleView Software Test (Part 3 of5), March 29, 2018                                                                                         1002

    PTX-212    Video of Dr. Stevenson's Computer Screen While Conducting       EV01553748                    EV01553748               Stevenson Opening     A; F; H; P; R;
               Eagle View Software Test (Part 4 of 5), March 29, 2018                                                                                       1002

    PTX-213    Cyclomedia, "Who we are" (available at                          EV01553931                    EV01553935               Stevenson Opening     A;F;H;R
               https://www.cyclomedia.com/us/profile-and-history)
    PTX-214    Video 1 Demonstrating Aerial Sketch Use                         XW00227634                    XW00227634               Stevenson Opening     C;H;P;R;
                                                                                                                                                            1002
    PTX-215    Video 2 Demonstrating Aerial Sketch Use                         XW00227635                    XW00227635               Stevenson Opening     C;H;P;R;
                                                                                                                                                            1002
    PTX-216    Video 1 Demonstrating Mass Production Tool Use                  XW00374872                    XW00374872               Stevenson Opening     C;H;P;R;
                                                                                                                                                            1002
    PTX-217    Video 2 Demonstrating Mass Production Tool Use                  XW00374871                    XW00374871               Stevenson Opening     C;H;P;R;
                                                                                                                                                            1002
    PTX-218    Video of Dr. Stevenson's Computer Screen While Conducting       EV01553805                    EV01553805               Stevenson Opening     A; F; H; P; R;
               Xactimate Software Test (Part 1 of 4), March 15, 2018                                                                                        1002

    PTX-219    Video of Dr. Stevenson's Computer Screen While Conducting       EVOl553808                    EV01553808               Stevenson Opening     A; F;H; P; R;
               Xactimate Software Test (Part 4 of 4), March 15, 2018                                                                                        1002

    PTX-220    Digital Globe, "About                                           EV01553936                    EV01553943               Stevenson Opening     A;F;H;R
               Us",https://www.digitalglobe.com/about/our-company
    PTX-221    Order of Dismissal, August 31, 2015, Cl 2-6 l 8RAJ               EV01553944                   EV01553944               Stevenson Opening     A;F;H;R

    PTX-222    Consent Decree and Dismissal, July 23, 2012, 2:12-CV-00544-     EV01553945                    EV01553946               Stevenson Opening     A;F;H;R
               RSL
    PTX-223    Eagle View Measurements Premium Report 23005                     EV01550415                   EV01550426               Stevenson Opening     A;F;H;R
    PTX-224    Eagle View Measurements Premium Report 41645                     EV01550427                   EV01550433               Stevenson Opening     A;F;H;R
    PTX-225    EagleView Report Order 12542, July 30, 2008                      EV01550475                   EV01550481               Stevenson Opening     A;F;H;R
    PTX-226    EagleView Report Order 15142                                     EV01550408                   EV01550414               Stevenson Opening     A;F;H;R
    PTX-227    EagleView Report Order 16479, September 3, 2008                  EV01550522                   EV01550528               Stevenson Opening     A;F;H;R
    PTX-228    Eagle View Report Order 17689, September 15, 2008                EV01550496                   EV01550507               Stevenson Opening     A;F;H;R
    PTX-229    EagleView Report Order 18350, September 17, 2008                 EV01550508                   EV01550514               Stevenson Opening     A;F;H;R


                                                                                             12
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 15 of 105 PageID: 39168
                                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                      Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                             Plaintiff's Trial Exhibit List
Exhibit#                              Description                                      Beg Bates                    End Bates                      Source              Objections

PTX-273    Email Chain from M. Olson to E. Webecke et. al re Options for       XW00053520                   XW00053527               Stevenson Opening                H;R
           MP Partners Phase II contracts, short summary of each company,
           October 31, 2013
PTX-274    Email Chain from M. Olson to J. Taylor et. al re Friday, Oct        XW00225220                   XW00225222               Stevenson Opening                H;R
           11th: Update on Data Acquisition and Mass Production, October
           11, 2013
PTX-275    Email Chain from M. Olson to J. Taylor et. al re Training           XW00325737                   XW00325737               Stevenson Opening                H;R
           program, July l L 2013
PTX-276    Email Chain from R. Mikkelsen to J. Lewis et. al re Training        XW00041331                   XW00041336               Stevenson Opening                H;R
           manual edits, October 22, 2013
PTX-277    Email Chain from R. Mikkelsen to R. Justus et. al re Beta           XW00034343                   XW00034345               Stevenson Opening                H;R
           Update, June 25, 2015
PTX-278    Email Chain from S. Stephenson to W. Raichle et. al re our          XW00358609                   XW0035861 l              Stevenson Opening                H;R
           negotiation, August 31, 2015
PTX-279    Email from Confluence to J. Lewis re Xactware                       XW00029702                   XW00029705               Stevenson Opening                F;H;R
           Geospatial/Pricing Services>Infrastructure, January 19, 2016

PTX-280    Email from D. Barrington to National Sales Team et. al re On-       XW00070900                   XW00070900               Stevenson Opening                H;R
           demand webcasts - most popular, August 7, 2015
PTX-281    Email from J. Aguilera to J. Taylor et. al re Discussion on         XW00049099                   XW00049103               Stevenson Opening                H;R
           Aerodata deliverables, October 26, 2012
PTX-282    Email from J. Lewis to J. Taylor re Video Demos, July 10, 2013      XW00374870                   XW00374870               Stevenson Opening                H;R

PTX-283    Email from J. Lewis to Pimgmt re Development status 3/1 - 3/7,      XW00050575                   XW00050580               Stevenson Opening                F;H;R
           March 7, 2014
PTX-284    Email from J. Lewis to Pimgmt re Development status 3-22 - 3-       XW00050505                   XW00050508               Stevenson Opening                F;H;R
           28, March 28, 2014
PTX-285    Email from M. Olson to J. Taylor et. al re Aerialogics vs.          XW00221145                   XW0022I 145              Stevenson Opening                H;C;R
           Eagleview - Patent review didn't go as EV planned ... , April 29,
           2013
PTX-286    Video of Dr. Stevenson's Computer Screen While Conducting           EVOI553807                   EV01553807               [Cohen, Geoff A. Ph.D. Ex. 4];   A; F;H; P;R;
           Xactimate Software Test (Part 3 of 4 ), March 15, 2018                                                                    Stevenson Opening; Stevenson     1002
                                                                                                                                     Rebuttal
PTX-287    Presentation by EagleView Technologies re Board of Director's       EV450555                     EV450605                 Stevenson Opening                A;F;H;R
           Meeting, March 22, 2012
PTX-288    Video of Dr. Stevenson Conducting Eagle View Software Test          EV01553750                   EV01553750               Stevenson Opening                A; F;H;P; R;
           (Part 1 of 5), March 29, 2018                                                                                                                              1002




                                                                                            15
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 16 of 105 PageID: 39169

                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiffs Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                     End Bates                     Source                Objections

PTX-289    Video of Dr. Stevenson Conducting EagleView Software Test        EV01553751                    EV01553751               Stevenson Opening                  A;F;H;P;R;
           (Part 2 of 5), March 29, 2018                                                                                                                              1002
PTX-290    Video of Dr. Stevenson Conducting EagleView Software Test        EV01553752                    EV01553752               Stevenson Opening                  A;F;H;P;R;
           (Part 3 of 5), March 29, 2018                                                                                                                              1002
PTX-291    Video of Dr. Stevenson Conducting EagleView Software Test        EV01553753                    EVOl553753               Stevenson Opening                  A; F;H; P;R;
           (Part 4 of 5), March 29, 2018                                                                                                                              1002
PTX-292    Video of Dr. Stevenson Conducting EagleView Software Test        EV01553754                    EV01553754               Stevenson Opening                  A; F; H;P; R;
           (Part 5 of 5), March 29, 2018                                                                                                                              1002
PTX-293    Document Describing and Showing Features ofXactware's Web         XW00036626                   XW00036639               Stevenson Opening                  H;R
           Portal Chrome Extension
PTX-294    Video Showing Gambrel Roof Feature in Mass Production Tool        XW00252504                   XW00252504               Stevenson Opening                  A;F;H;P;
                                                                                                                                                                      1002
PTX-295    Aerial Sketch manual "Manually draw a roof in Aerial Sketch"       NIA                         NIA                      Stevenson Opening, [Allen Ex. 6]   A;F;C;H;R;
           (available at http:llxactware.xactimate.archive.s3-website-us-west                                                                                         X
           2. amazonaws.comlengl ish/hel pl cu ltureenglhtml/modlmod_ maual
           ly_add_roof.htm.)

PTX-296    Letter from C. Barrow to E. Webecke re Notice of Material         XW00077469                   XW00077469               Stevenson Opening                  H;R;P
           Breach of November 4, 2008 Agrement, August 2, 2013

PTX-297    Video Showing Mansard Roof Feature in Mass Production Tool        XW00252507                   XW00252507               Stevenson Opening                  A;F;H;R;
                                                                                                                                                                      1002
PTX-298    Combined Video of Dr. Stevenson and Computer Screen While         EVOl553755                   EV01553755               Stevenson Opening                  A; F; H; P; R;
           Conducting EagleView Software Test (Part 1 of 5), March 29,                                                                                                1002
           2018
PTX-299    Combined Video of Dr. Stevenson and Computer Screen While         EV01553756                   EV01553756               Stevenson Opening                  A; F; H;P; R;
           Conducting EagleView Software Test (Part 2 of 5), March 29,                                                                                                1002
           2018
PTX-300    Combined Video of Dr. Stevenson and Computer Screen While         EV01553757                   EV01553757               Stevenson Opening                  A; F; H;P; R;
           Conducting Eagle View Software Test (Part 3 of 5), March 29,                                                                                               1002
           2018
PTX-301    Combined Video of Dr. Stevenson and Computer Screen While         EV01553758                   EV01553758               Stevenson Opening                  A; F; H;P; R;
           Conducting EagleView Software Test (Part 4 of 5), March 29,                                                                                                1002
           2018
PTX-302    Combined Video of Dr. Stevenson and Computer Screen While         EV01553759                   EV01553759               Stevenson Opening                  A; F; H; P; R;
           Conducting EagleView Software Test (Part 5 of 5), March 29,                                                                                                1002
           2018




                                                                                           16
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 17 of 105 PageID: 39170

                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiff's Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                    End Bates                     Source    Objections

PTX-303    Master Product License Agreement between Xactware and               XW00078956                 XW00079000               Stevenson Opening     H;R;F
           Farmers, January 14, 2014
PTX-304    Video Showing Use Roof Edit Feature in Mass Production Tool         XW00939859                 XW00939859               Stevenson Opening     A;F;H;R;
                                                                                                                                                         1002
PTX-305    Video Showing Use Roof Edit Feature With No Wall in Mass            XW00252508                 XW00252508               Stevenson Opening     A;F;H;R;
           Production Tool                                                                                                                               1002
PTX-306    ibui\dimagery's non-active website at                               EV0\553947                 EV01553948               Stevenson Opening     A;F; H; C; R;
           http://www.ibuildimagery.com/ (Page Cannot Be Displayed)                                                                                      X;D

PTX-307    Video Showing Pyramid Roof Feature in Mass Production Tool          XW00252547                 XW00252547               Stevenson Opening     A;F;H;R;
                                                                                                                                                         1002
PTX-308    Planet Labs -Approach "Aerospace know-how meets Silicon             EV01553949                 EV0\553952               Stevenson Opening     A; F; H; I; C;
           Valley ingenuity" (available at                                                                                                               R;X
           https://www.planet.com/ company/ approach/)

PTX-309    Premium Report Precise Aerial Measurement Report. September         EV846942                   EV846952                 Stevenson Opening     A;F;H;R
           26,2014
PTX-310    Presentation by EagleView re Investor Presentation Initial          XW0035l 190                XW00351231               Stevenson Opening     H;R
           Overview, November 2008
PTX-311    Presentation by Eagle View Technologies re Board Meeting,           EV051963                   EV052019                 Stevenson Opening     A;F;H;R
           Jaunary 19, 2010
PTX-312    Presentation by Verisk Analytics re Xactware Solutions              XW00081432                 XW00081465               Stevenson Opening     H;R
           Quarterly Review (Ql 2012)
PTX-313    Presentation by Verisk Analytics re Acquisition of Eagle View       EV556789                   EV556804                 Stevenson Opening     H;R
           Technology Corp., January 15, 2014
PTX-314    Presentation by Verisk Analytics re Aerotriangulation, September    XW00126602                 XW00126626               Stevenson Opening     H;R
           2015
PTX-315    Presentation by Verisk Analytics re Project Aerial IC Discussion,   XW00078365                 XW00078392               Stevenson Opening     H;R
           May 1, 2012
PTX-316    Presentation by Verisk Analytics re Xactware Solutions, Inc.        XW00107375                 XW00107414               Stevenson Opening     H;R
           Quarterly Review (Q2 2012)
PTX-317    Presentation by Verisk re Analytics Board of Directors              XW00374127                 XW00374226               Stevenson Opening     H;R
           Presentation, November 13, 2013
PTX-318    Presentation by Xactware re Aerial InSight Project, Status          XW00215386                 XW00215398               Stevenson Opening     H;R
           Update - Verisk Venture Capital, February 13, 2013
PTX-319    Presentation by Xactware re Aerial In Sight Project, Status         XW00215399                 XW00215416               Stevenson Opening     H;R
           Update - Verisk Venture Capital, May 20, 2013
PTX-320    Presentation by Xactware re Aerial Sketch                           XW00049869                 XW00049881               Stevenson Opening     H;R


                                                                                            17
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 18 of 105 PageID: 39171

                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiff's Trial Exhibit List
Exhibit#                            Description                                     Beg Bates                     End Bates                    Source    Objections

PTX-321    Presentation by Xactware re Property InSight Mass Production      XW00253651                  XW00253651               Stevenson Opening     A;F;H;R;
           Tool Overview, July 2013                                                                                                                     1002
PTX-322    Presentation by Xactware re Property Insight Production Tool      XW00181211                  XWOOJ81214               Stevenson Opening     H;R
           Version 3.0.0 - New RoofModel Technology
PTX-323    Presentation by Xactware re Xactimate online                      XWOOOJ6970                  XW00016985               Stevenson Opening     H;R
PTX-324    Presentation from Verisk re Xactware Solutions 3Q2015 Review,     XW00067152                  XW00067193               Stevenson Opening     H;R
           October 23, 2015
PTX-325    Presentation from Xactware re Aerial Imagery Project Overview     XW00091060                  XW00091096               Stevenson Opening     H;R

PTX-326    Presentation from Xactware re Property InSight Instructions for   XW00072045                  XW00072053               Stevenson Opening     H;R
           Demo
PTX-327    Presentation from Xactware re Property InSight Mass Production    XW00059958                  XW00059967               Stevenson Opening     H;R
           W orkflow Overview
PTX-328    Presentation from Xactware re Property Insight Production Tool    XW00052029                  XW00052038               Stevenson Opening     H;R
           User Guide - Demo 2, July 2013
PTX-329    Presentation from Xactware re Property Insight Production Tool    XW00052039                  XW00052053               Stevenson Opening     H;R
           User Guide - Demo 3, July 2013
PTX-330    Presentation from Xactware re Property Insight Production Tool    XW00052054                  XW00052068               Stevenson Opening     H;R
           User Guide - Demo 4, July 2013
PTX-331    Presentation from Xactware re Property Insight Production Tool    XW00052069                  XW00052080               Stevenson Opening     H;R
           User Guide - Demo 5, July 2013
PTX-332    Presentation from Xactware re Property Insight Production Tool    XW00052081                  XW00052100               Stevenson Opening     H;R
           User Guide - Demo 6, July 2013
PTX-333    Eagle View's Private Placement Memorandum to Potential            XW00357031                  XW00357054               Stevenson Opening     A;F; H; R
           Investors
PTX-334    Combined Video of Dr. Stevenson and Computer Screen While         EVOl553741                  EV01553741               Stevenson Opening     A; F; H; P; R;
           Conducting Xactimate Software Test (Part 2 of 4), March 15,                                                                                  1002
           2018
PTX-335    Combined Video of Dr. Stevenson and Computer Screen While         EVOJ553742                  EV01553742               Stevenson Opening     A; F;H; P; R;
           Conducting Xactimate Software Test (Part I of 4), March 15,                                                                                  1002
           2018
PTX-336    Combined Video of Dr. Stevenson and Computer Screen While         EV01553743                  EV01553743               Stevenson Opening     A; F; H; P; R;
           Conducting Xactimate Software Test (Part 3 of 4), March 15,                                                                                  1002
           2018
PTX-337    Combined Video of Dr. Stevenson and Computer Screen While         EVOl553744                  EV01553744               Stevenson Opening     A;F; H; P;R;
           Conducting Xactimate Software Test (Part 4 of 4), March 15,                                                                                  1002
           2018
PTX-338    Property Insight Check Version 1.0, November 3, 2015              XW00067652                  XW00067660               Stevenson Opening     H;R



                                                                                          18
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 19 of 105 PageID: 39172

                                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                         Plaintiff's Trial Exhibit List
Exhibit#                            Description                                    Beg Bates                     End Bates                    Source    Objections

PTX-339    Property InSight FAQs                                            EV032093                    EV032094                 Stevenson Opening     A;F;H;R
PTX-340    Property InSight Features                                        EV032095                    EV032097                 Stevenson Opening     A;F;H;R
PTX-341    Property InSight Mass Production Draft, April 22, 2013           XW00224419                  XW00224435               Stevenson Opening     H;R
PTX-342    Property TnSight Mass Production Software Status Report, April   XW00049015                  XW00049030               Stevenson Opening     H;R
           26, 2013
PTX-343    Property InSight Mass Production Tool Installation Guide         XW00216843                  XW00216849               Stevenson Opening     H;R
           Version 1.0.0, 2013
PTX-344    Property InSight Mass Production Tool User Guide Version 1.0.0   XW00216763                  XW00216784               Stevenson Opening     H;R
           Annex 2 Tutorial, 2013
PTX-345    Property InSight Mass Production Tool User Guide Version         XW00217085                  XW00217128               Stevenson Opening     H;R
           1.0.0, 2013
PTX-346    Property TnSight Mass Production Tool User Guide Version 1.1.2   XW00253641                  XW00253641               Stevenson Opening     H;R
           Annex 1. Workflow, 2013
PTX-347    Video Showing Roof Movement Tool in Mass Production Tool         XW00036784                  XW00036784               Stevenson Opening     A;F;H;R;
                                                                                                                                                       1002
PTX-348    Property TnSight Report 123 Wonderful St., Anytown, TX 12345 XW00661633                      XW00661655               Stevenson Opening     H;R

PTX-349    Property InSight-Mass Production Efficiency trends Version 1.0, XW00033756                   XW00033775               Stevenson Opening     H;R
           July 28, 2015
PTX-350    PropertylnSight_KeynoteClipV3-7313 Video                        XW00375562                   XW00375562               Stevenson Opening     A;F;H;R;
                                                                                                                                                       1002
PTX-351    Planet Labs, RapidEYE Imagery Product Specifications, v. 6.1, EV01553953                     EV01554002               Stevenson Opening     A; F; H; D;R;
           Jan. 2016, (available at https://www.planet.com/products/satellite                                                                          X
           imagery /files/ 160625-RapidEye%20 Image-Product-
           Specifications. pdf)

PTX-352    Report Change History                                            EV01550529                  EV01550531               Stevenson Opening     A;F;H;R
PTX-353    Video Showing "Reverse" Tool in Mass Production Tool             XW00252572                  XW00252572               Stevenson Opening     H;R
PTX-354    Roof InSight FAQs                                                EV032098                    EV032099                 Stevenson Opening     A;F;H;R
PTX-355    Guide for Online Ordering ofRooflnSight Roof Estimate Report     XW00008954                  XW00008956               Stevenson Opening     H:R

PTX-356    Roof In Sight Report, April 27, 2015                             EV033458                    EV033462                 Stevenson Opening     A;F;H;R
PTX-357    RooflnSight Training Manual, May 6, 2013                         XW00064999                  XW00065023               Stevenson Opening     H;R
PTX-358    Video Showing XY Movement Tool in Mass Production Tool           XW00252498                  XW00252498               Stevenson Opening     A;F;H;R;
                                                                                                                                                       1002
PTX-359    Video Showing Hip-Gable Conversion in Mass Production Tool       XW00252499                  XW00252499               Stevenson Opening     A;F;H;R;
                                                                                                                                                       1002




                                                                                         19
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 20 of 105 PageID: 39173
                                                           Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                       Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                              Plaintiff's Trial Exhibit List
Exhibit#                             Description                                        Beg Bates                     End Bates                    Source    Objections

PTX-360    Video Showing Movement and Transform Tools in Mass                  XW00252588                    XW00252588               Stevenson Opening     A;F;H;R;
           Production Tool                                                                                                                                  1002
PTX-361    Eagle View Roof Estimate Report for 1234 Main Street,               EV01550623                    EV01550628               Stevenson Opening     A;F;H;R
           Anytown, USA
PTX-362    Eagle View Roof Estimate Report for 14148 NE 190th Street,          EV01550629                    EV01550629               Stevenson Opening     A;F;H;R
           Woodinville, WA, 98072
PTX-363    Service Center Internal Roof In Sight money back guarantee          XW00019782                    XW00019782               Stevenson Opening     H;R
           workflow Screenshots
PTX-364    Service Center July 17, 2014 Xactimate Desktop Release Notes        XWOOOl9783                    XW00019783               Stevenson Opening     H;R
           Screenshots
PTX-365    Service Center Roof InSight Process Screenshots                     XW00019780                    XW00019780               Stevenson Opening     H;R
PTX-366    Service Center Roof Measurement Provider Menu Order                 XW00019784                    XW00019784               Stevenson Opening     H;R
           Screen shots
PTX-367    Video Demonstrating Aerial Sketch N-Side Roof Feature               XW00049732                    XW00049732               Stevenson Opening     A;F;H;R;
                                                                                                                                                            1002
PTX-368    Video Demonstrating New Aerial Sketch Features                      XW00049735                    XW00049735               Stevenson Opening     A;F;H;R;
                                                                                                                                                            1002
PTX-369    Statistics - Movement                                               XW00942358                    XW00942358               Stevenson Opening     H;R; 105
PTX-370    stats epipolar                                                      XW00942355                    XW00942355               Stevenson Opening     H;R
PTX-371    Spreadsheet of Tool Use Statistics From Postgres Database           XW00941300                    XW00941300               Stevenson Opening     A;H;R;S

PTX-372    T. Fulford ltr. to B. Brown, February 22, 2018                       EV01554003                   EV01554005               Stevenson Opening     C; H; I; P; R
PTX-373    Video Showing Translation and Epipolar Movement Features in          XW00252516                   XW00252516               Stevenson Opening     A;F;H;R;
           Mass Production Tool                                                                                                                             1002
PTX-374    Twister Version 2818.0 and Render House Screenshots                  EV846816                     EV846919                 Stevenson Opening     A; F; H; P; R;
                                                                                                                                                            1002
PTX-375    United States Copyright Office Eagle View Roof Measurement           EV01550630                   EV01550630               Stevenson Opening     A;F;H;R;X
           Report, January 25, 2008
PTX-376    WITHDRAWN
PTX-377    WITHDRAWN
PTX-378    Verisk Analytics Aerial Sketch Search Results                        EV032082                     EV032083                 Stevenson Opening     A;F;R;H;C

PTX-379    Verisk Analytics Jim Loveland President Profile                      EV032075                     EV032075                 Stevenson Opening     A;F;H;C;R

PTX-380    Verisk Analytics Property InSight Search Results                     EV032084                     EV032085                 Stevenson Opening     A;F;R;H;C

PTX-381    Verisk Analytics Roof In Sight Search Results                        EV032086                     EV032087                 Stevenson Opening     A;F;R;H;C




                                                                                             20
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 21 of 105 PageID: 39174

                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiffs Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                     End Bates                    Source    Objections

PTX-382    Verisk Analytics, Inc.'s Responses to Eagle View Technologies,   NIA                           NIA                      Stevenson Opening           H;C
           Inc.'s Requests for Admissions (Nos. 1-727), January 12, 2018

PTX-383    What's New in Xactimate v28.0?                                   XW00100703                    XW00100704               Stevenson Opening     H;R
PTX-384    What's New in Xactimate Version 27.5                             XW00019789                    XW00019791               Stevenson Opening     H;R
PTX-385    What's New in Xactimate, Roof and Property Insight               XW00019758                    XW00019760               Stevenson Opening     H;R
PTX-386    Xactimate 28 Aerial Sketch                                       XW00020137                    XW00020160               Stevenson Opening     H;R
PTX-387    Xactimate 28 Fundamentals & Proficiency                          XW00029402                    XW00029699               Stevenson Opening     H;R
PTX-388    Xactimate 28 Introduction to Roof In Sight                       XW00020115                    XW00020126               Stevenson Opening     H;R
PTX-389    Xactimate 28 Level I Certification - Xactimate Fundamentals      EV032088                      EV032089                 Stevenson Opening     A;H;F;R
           AdjusterTrainer Advertisement
PTX-390    Xactimate 28 Level 1 Certification - Xactimate Fundamentals       XW00078640                   XW00078641               Stevenson Opening     H;R

PTX-391    Xactimate 28 Level 2 Certification - Xactimate Fundamentals       XW00078642                   XW00078644               Stevenson Opening     H;R

PTX-392    Xactimate 28 Level 3 Certification - Xactimate Fundamentals       XW00078645                   XW00078647               Stevenson Opening     H;R

PTX-393    Screenshot of Aerial Sketch Use (I of7)                           EV032047                     EV032047                 Stevenson Opening     A; H; F; R; C;
                                                                                                                                                         p
PTX-394    Screenshot of Aerial Sketch Use (2 of7)                           EV032061                     EV032061                 Stevenson Opening     A; H; C; F;P;
                                                                                                                                                         R
PTX-395    Screenshot of Aerial Sketch Use (3 of 7)                          EV032062                     EV032062                 Stevenson Opening     A; H; C; F; P;
                                                                                                                                                         R
PTX-396    Screenshot of Aerial Sketch Use (4 of 7)                          EV032063                     EV032063                 Stevenson Opening     A;H; C; F; P;
                                                                                                                                                         R
PTX-397    Screenshot of Aerial Sketch Use (5 of 7)                          EV032065                     EV032065                 Stevenson Opening     A; H; C;F; P;
                                                                                                                                                         R
PTX-398    Screenshot of Aerial Sketch Use (6 of7)                           EV032066                     EV032066                 Stevenson Opening     A; H; C; F;P;
                                                                                                                                                         R
PTX-399    Screenshot of Aerial Sketch Use (7 of7)                           EV032067                     EV032067                 Stevenson Opening     A; H; C;F; P;
                                                                                                                                                         R
PTX-400    Xactimate Sketch Estimate Screenshots                             EV01427838                   EV01427927               Stevenson Opening     A; H; C;F;P;
                                                                                                                                                         R
PTX-401    Xactimate Requirements                                            XW00100705                   XW00100706               Stevenson Opening     C;F;H;R
PTX-402    Xactimate Version 27 Lesson 3: Using the manual roofing tools     XW00009276                   XW00009276               Stevenson Opening     F;H;R

PTX-403    Xactimate version 27 Lesson 4: Finshing the image                 XW00009277                   XW00009277               Stevenson Opening     F;H;R




                                                                                           21
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 22 of 105 PageID: 39175

                                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiff's Trial Exhibit List
Exhibit#                              Description                                     Beg Bates                     End Bates                    Source    Objections

PTX-404    Xactimate version 28 System Requirements                           EV032104                     EV032108                 Stevenson Opening     A;H;C;F;R

PTX-405    Xactware Aerial Imagery Capture Specs v2.0, 2013                   XW00049554                   XW00049568               Stevenson Opening     F;H;R;C
PTX-406    Xactware Aerial Imagery Capture Specs v3.2, 2013                   XW00222266                   XW00222282               Stevenson Opening     F;R;H;C
PTX-407    Xactware Monthly Business Review, Dec 2012 -Jan 2013               XW00048232                   XW00048289               Stevenson Opening     F;H;R
PTX-408    Xactware Price Sheet 12.1                                          XW00098832                   XW00098832               Stevenson Opening     F;H;R;P
PTX-409    Xactware Product Review Dimensoning Roofs with Aerial              EV032126                     EV032126                 Stevenson Opening     A; F; H; P; R
           Sketch Youtube Video
PTX-410    Xactware Market Intelligence Report                                XW00752666                   XW00752729               Stevenson Opening     F;P;H;R
PTX-411    Xactware Property Insight Features                                 EV031992                     EV031994                 Stevenson Opening     A; H; C; F;P;
                                                                                                                                                          R
PTX-412    Xactware Property [nSight Mass Production Tool, User Guide         XW00127547                   XW00127567               Stevenson Opening     C;F;P; H; R
           Version 3.1.0, 2014
PTX-413    Xactware Property InSight Report, August 28, 2015                  XW00127812                   XW00127821               Stevenson Opening     C;F;H;R
PTX-414    Property In Sight Roof Estimate Report for 5245 Willow Wood        XW00127873                   XW00127873               Stevenson Opening     C;F;H;R
           Drive, Abilene, TX 79606
PTX-415    Property In Sight Roof Estimate Report for 1318 N 15th Street,     XW00127874                   XW00127874               Stevenson Opening     C;F;H;R
           Abilene, TX 79601
PTX-416    Xactware Roof Insight Features                                     EV031997                     EV031998                 Stevenson Opening     A;H; C;F; P;
                                                                                                                                                          R
PTX-417    Xactware RoofinSight Report, September 18, 2013                XWOOl 14187                      XW00114191               Stevenson Opening     C;F;H;R
PTX-418    Xactware Solutions, Inc. Responses to Eagle View Technologies, NIA                              NIA                      Stevenson Opening     H;C;R
           lnc.'s Requests for Admissions (Nos. 1-556), January 12, 2018

PTX-419    Xactware Source Code                                               xwsc 054                     XWSC207                  Stevenson Opening     C; F; H; I; P;
                                                                                                                                                          R
PTX-420    Xactware Source Code                                               xwsc 217                     xwsc 346                 Stevenson Opening     C; F; H; I; P;
                                                                                                                                                          R
PTX-421    Xactware Source Code                                               xwsc 366                     xwsc 645                 Stevenson Opening     C; F; H; I; P;
                                                                                                                                                          R
PTX-422    Xactware Source Code Computer                                      NIA                          NIA                      Stevenson Opening     C;F;P;R
PTX-423    Xactware: Verisk Insurance Solutions Announces Expansion of        EV032079                     EV032081                 Stevenson Opening     A;F;H;R
           Imagery Database, August 4, 2015
PTX-424    File entitled "aerial-sketch.xml" - Description of Aerial Sketch   XWOOOl9220                   XW00019222               Stevenson Opening     A;F;C;R;X

PTX-425    File entitled "aerial-sketch-faq.xml" - Aerial Sketch Frequently   XW00019238                   XW00019240               Stevenson Opening     A;F;C;R;X
           Asked Questions




                                                                                           22
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 23 of 105 PageID: 39176
                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiffs Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                    End Bates                     Source                  Objections

PTX-426    Fetchincomplete Instructions                                      XW00035138                   XW00035149               Stevenson Opening                 A;   C; F; H; P;
                                                                                                                                                                     R
PTX-427    GeneratePifAndReport                                              XW00035156                   XW00035160               Stevenson Opening                 A;   C; F; H;P;
                                                                                                                                                                     R
PTX-428    Draft Aerial Sketch W orkflow Manual                              XWOOl 16949                  XWOOl 16961              Stevenson Opening                 A;   C; F; H; P;
                                                                                                                                                                     R
PTX-429    Generated XML File                                                XW00662182                   XW00662204               Stevenson Opening                 A;   C; F; H; P;
                                                                                                                                                                     R
PTX-430    Amendment No. 1 to Master Services Agreement between              EV01553733                   EV01553733               Stevenson Opening; Arnold Opening A;   H; F; R; I
           American Family Insurance and Eagle View Technologies,
           February 28, 2014
PTX-431    Applicad Software and EagleView Technologies Partner for          EV047833                     EV047834                 Stevenson Opening; Arnold Opening A;H;F;R
           Metal Roofing Contracts, January 2011
PTX-432    Eagle View Competitive Analysis                                   EV073227                     EV073273                 Stevenson Opening; Arnold Opening A;H;F;R;P

PTX-433    EagleView Technologies Competitive Analysis                       EV386063                     EV386109                 Stevenson Opening; Arnold Opening A. H; F; R; P

PTX-434    Email Chain from C. Barrow to H. Ellsworth et. al re Most         EV469398                     EV469399                 Stevenson Opening; Arnold Opening A; F; H; I; P;
           Recent secret shopper, December 2, 2011                                                                                                                   R
PTX-435    Email Chain from D. Schultz to H. Ellsworth et. al re Remote      EV047436                     EV047443                 Stevenson Opening; Arnold Opening A; F; H; P; R
           Roof Reports with Competitor Email Responses, November 13,
           2010
PTX-436    Email Chain from J. Lewis to J. Taylor re Goals and Strat docs,   XW00023602                   XW00023602               Stevenson Opening; Arnold Opening H;R
           September 25, 2015
PTX-437    Email Chain from Z. Long to Contractor Support et. al re          EV375843                     EV375845                 Stevenson Opening; Arnold Opening A;H;F;R;P
           Comparison Reports, June 15, 2012
PTX-438    Presentation by Verisk Analytics re Xactware Solutions, Inc.      XW00431832                   XW00431866               Stevenson Opening; Arnold Opening F;H;R
           Quarterly Review (QI 2013)
PTX-439    SkyMeasure Roof Reports                                           EV01553508                   EV01553523               Stevenson Opening; Arnold Opening A;H;F;R

PTX-440    Xactimate 27 Aerial Sketch Workbook                               XW00019870                   XW00019874               Stevenson Opening; Arnold Opening F;H;R

PTX-441    Xactware Monthly Business Review, January 29, 2012                XW00048296                   XW00048366               Stevenson Opening; Arnold Opening F;H;R

PTX-442    Xactware Monthly Business Review, November 22, 2011               XW00110676                   XWOOl 10743              Stevenson Opening; Arnold Opening F;H;R

PTX-443    Eagle View Technologies v. Aerialogics LLC, W. D. Wash. Case EV034405                          EV034405                 Stevenson Opening; Arnold Rebuttal H;P;R
           No. Cl2-6188RAJ, Order of Dismissal



                                                                                          23
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 24 of 105 PageID: 39177
                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiff's Trial Exhibit List
Exhibit#                              Description                                    Beg Bates                     End Bates                     Source                 Objections

PTX-444    Rick Weinberg, Eagle View Measurements revolutionizes the         EV01548693                   EV01548700               Stevenson Opening; Arnold Rebuttal A; F; H; P; R
           roofing industry with a unique innovation that saves roofing
           contractors time and money, November IL 2016
PTX-445    Roof InSight Information                                          XWOOOl6150                   XWOOOI6153               Stevenson Opening; Arnold Rebuttal A;F;H;R

PTX-446    Xactware Property InSight "Learn About Structure"                 XW00016183                   XWOOOI6226               Stevenson Opening; Arnold Rebuttal F;H;P;R

PTX-447    Xactware Solutions, Inc.'s Third Supplemental Responses to        NIA                          NIA                      Stevenson Opening; Stevension
           Eagle View Technologies, Inc.'s Third Set oflnterrogatories                                                             Rebuttal
           (Nos. 23-25), February 15, 2018                                                                                                                            H;C;R
PTX-448    All Produced Computers Running the Operational Software           NIA                          NIA                      Stevenson Opening; Stevenson       A;C;F; P; R
                                                                                                                                   Rebuttal
PTX-449    Video of Dr. Stevenson's Computer Screen While Conducting         EV01553749                   EV01553749               Stevenson Opening; Stevenson       A; H; C; F; P;
           EagleView Software Test (Part 5 of 5), March 29, 2018                                                                   Rebuttal                           R

PTX-450    Video of Dr. Stevenson's Computer Screen While Conducting         EV01553806                   EV01553806               Stevenson Opening; Stevenson       A; H; C;F; P;
           Xactimate Software Test (Part 2 of 4), March 15, 2018                                                                   Rebuttal                           R

PTX-451    Eagle View Reference Guide: For Delivery Technicians 3-D          EV000285                     EV000341                 Stevenson Opening;   Stevenson     A;H;F;R
           Aerial Views of the Structure                                                                                           Rebuttal
PTX-452    Render House Reference Guide                                      EV000236                     EV000269                 Stevenson Opening;   Stevenson     A;H;F;R
                                                                                                                                   Rebuttal
PTX-453    Eagle View Reference Guide: Twister 3-D Aerial Views of the       EVOOOI44                     EV000189                 Stevenson Opening;   Stevenson     A;H;F;R
           Structure, October 15, 2008                                                                                             Rebuttal
PTX-454    Eagle View Premium Report RenderHouse, March 29, 2018             EV01553786                   EV01553794               Stevenson Opening;   Stevenson     A;H;F;P;R
                                                                                                                                   Rebuttal
PTX-455    Eagle View Premium Report Twister, March 29, 2018                 EV01553795                   EV01553803               Stevenson Opening;   Stevenson     A; H; F; P;R
                                                                                                                                   Rebuttal
PTX-456    Inventor's Journal, 2007 to Quarter 1 2008                        EV000512                     EV000556                 Stevenson Opening;   Stevenson     A;H;F;C;R
                                                                                                                                   Rebuttal
PTX-457    Inventor's Journal, 2206 to end of 2006, August 2008 to January   EV000451                     EV00051 l                Stevenson Opening;   Stevenson     A;H;F;C;R
           2009                                                                                                                    Rebuttal
PTX-458    Inventor's Journal, Early to Mid 2008                             EV000614                     EV000663                 Stevenson Opening;   Stevenson     A;H;F;C;R
                                                                                                                                   Rebuttal
PTX-459    Inventor's Journal, Mid to Late 2009                              EV000807                     EV000821                 Stevenson Opening;   Stevenson     A;H;F;C;R
                                                                                                                                   Rebuttal




                                                                                           24
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 25 of 105 PageID: 39178
                                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                     Case No. 15-cv-07025 (RBKIJS) (Dist. N.J.)
                                                                            Plaintiffs Trial Exhibit List
Exhibit#                              Description                                     Beg Bates                     End Bates                    Source             Objections

PTX-460    Verisk Analytics, lnc.'s Second Supplemental Responses to Eagle      NIA                        NIA                      Stevenson Opening; Stevenson
           View Technologies, Inc.'s Second Set oflnterrogatories (Nos. 14-                                                         Rebuttal
           23), February 15, 2018                                                                                                                                  H;C;R
PTX-461    Verisk Analytics, Inc.'s Supplemental Responses to Eagle View        NIA                        NIA                      Stevenson Opening; Stevenson
           Technologies, Inc.'s Second Set oflnterrogatories (Nos. 14-23),                                                          Rebuttal
           January 18, 2018                                                                                                                                        H;C;R
PTX-462    Xactware Solutions, Inc.'s Fifth Supplemental Responses to           NIA                        NIA                      Stevenson Opening; Stevenson
           Eagle Veiw Technologies, Inc.'s First Set oflnterrogatories (Nos.                                                        Rebuttal
           1-21), January 18, 2018                                                                                                                                 H;C;R
PTX-463    Xactware Solutions, Inc.'s Fourth Supplemental Responses to          NIA                        NIA                      Stevenson Opening; Stevenson
           Eagle View Technologies, lnc.'s First Set of Interrogatories (Nos.                                                       Rebuttal
           1-21), December 18, 2017                                                                                                                                H;C;R
PTX-464    Xactware Solutions, Inc.'s Responses to Eagle View                   NIA                        NIA                      Stevenson Opening; Stevenson
           Technologies, Inc.'s Second Set oflnterrogatories (No. 22),                                                              Rebuttal
           November 22, 2016                                                                                                                                       H;C;R
PTX-465    Xactware Solutions, Inc.'s Responses to Eagle View                   NIA                        NIA                      Stevenson Opening; Stevenson
           Technologies, Inc.'s Third Set oflnterrogatories (Nos. 23-25),                                                           Rebuttal
           December 11, 2017                                                                                                                                       H;C;R
PTX-466    Xactware Solutions, Inc.'s Second Supplemental Responses to          NIA                        NIA                      Stevenson Opening; Stevenson
           Eagle View Technologies, Inc.'s First Set oflnterrogatories (Nos.                                                        Rebuttal
           1-21), May 9, 2017                                                                                                                                      H;C;R
PTX-467    Xactware Solutions, Inc.'s Second Supplemental Responses to          NIA                        NIA                      Stevenson Opening; Stevenson
           Eagle View Technologies, Inc.'s Third Set oflnterrogatories                                                              Rebuttal
           (Nos. 23-25), January 18, 2018                                                                                                                          H;C;R
PTX-468    Xactware Solutions, Inc.'s Sixth Supplemental Responses to           NIA                        NIA                      Stevenson Opening; Stevenson
           Eagle View Technologies, Inc.'s First Set of Interrogatories (Nos.                                                       Rebuttal
           l-21), February 15, 2018                                                                                                                                H;C;R
PTX-469    Xactware Solutions, Inc.'s Supplemental Responses to Eagle           NIA                        NIA                      Stevenson Opening; Stevenson
           View Technologies, Inc.'s First Set oflnterrogatories (Nos. 1-21),                                                       Rebuttal
           December 19, 2016                                                                                                                                       H;C;R
PTX-470    Xactware Solutions, Inc.'s Supplemental Responses to Eagle           NIA                        NIA                      Stevenson Opening; Stevenson
           View Technologies, Inc.'s Third Set oflnterrogatories (Nos. 23-                                                          Rebuttal
           25), December 11, 2017                                                                                                                                  H;C;R
PTX-471    Xactware Solutions, Inc.'s Third Supplemental Responses to           NIA                        NIA                      Stevenson Opening; Stevenson
           Eagle View Technologies, Inc.'s First Set of Interrogatories (Nos.                                                       Rebuttal
           1-21 ), September 1, 2017                                                                                                                               H;C;R




                                                                                            25
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 26 of 105 PageID: 39179
                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiff's Trial Exhibit List
Exhibit#                            Description                                     Beg Bates                     End Bates                     Source                Objections

PTX-472    Thomson Reuters Edited Transcript - Verisk Analytics Inc to       EV01548660                  EV01548683               Stevenson Opening; Stevenson       A; C; F; H;P;
           Acquire Eagle View Technology Corporation, January 15, 2014                                                            Rebuttal; Arnold Opening           R

PTX-473    United States Patent No. 8,078,436 Ex Parte Reexamination File EV032127                       EV033457                 Stevenson Opening; Stevenson
           History                                                                                                                Rebuttal; Arnold Opening; Arnold
                                                                                                                                  Rebuttal
PTX-474    U.S. Provisional Appl. No. 121364,506, February 2, 2009           XW00941700                  XW00941972               Stevenson Rebuttal
PTX-475    U.S. Provisional Appl. No. 61/025,431, February 1, 2008           XW00942096                  XW00942209               Stevenson Rebuttal
PTX-476    U.S. Provisional Appl. No. 61/047,086, April 22, 2008             XW00942210                  XW00942268               Stevenson Rebuttal
PTX-477    Document Describing Automation of Portions of EV Workflow         EV366804                    EV36681 l                Stevenson Rebuttal                 A; F; H; P; R

PTX-478    Eagle View Reference Guide: For Measuring Technicians 3-D         EV000049                    EV000083                 Stevenson Rebuttal                 A;H;F;R
           Aerial Views of the Structure, June 12, 2008
PTX-479    Eagle View Source Code Computer                                   NIA                         NIA                      Stevenson Rebuttal                 A;C;F;P;R

PTX-480    Patent Owner's Preliminary Response (Paper 11 ), May 17, 2016,    EV01554006                  EV01554071               Stevenson Rebuttal                 R; P; C; MIL
           (IPR2016-00582)
PTX-481    Non-Instituted Decision (Paper 15), August 16, 2016, (IPR 2016-   EV01554072                  EV01554079               Stevenson Rebuttal                 R;P; C; MIL
           00582)
PTX-482    Second Corrected Petition (Paper 10), April 8, 2016, (IPR2016-    EV01554080                  EV01554141               Stevenson Rebuttal                 R;P; C; MIL
           00586)
PTX-483    Patent Owner's Preliminary Response (Paper 11 ), May 17, 2016,    EV01554142                  EV01554214               Stevenson Rebuttal                 R; P; C;MIL
           (IPR2016-00586)
PTX-484    Non-Instituted Decision (Paper 15), August 16, 2016, (IPR2016-    EV01554215                  EV01554228               Stevenson Rebuttal                 R; P; C; MIL
           00586)
PTX-485    Patent Owner's Preliminary Response (Paper 11 ), May 17, 2016,    EV01554229                  EV01554232               Stevenson Rebuttal                 R;P; C; MIL
           (IPR2016-00587)
PTX-486    Non-Instituted Decision (Paper 14), August 15, 2016, (IPR2016-    EV01554233                  EV01554245               Stevenson Rebuttal                 R;P; C; MIL
           00587)
PTX-487    Final Written Decision (Paper 43), August 14, 2017, (IPR2016-     EV01554246                  EV01554277               Stevenson Rebuttal                 R;P; C;MIL
           00589)
PTX-488    Corrected Petition (Paper 5), February 23, 2016, (IPR2016-        EV01554278                  EV01554324               Stevenson Rebuttal                 R; P; C; MIL
           00589)
PTX-489    Patent Owner's Response (Paper 30), November 14, 2016,            EV01554325                  EV01554405               Stevenson Rebuttal                 R; P; C; MIL
           (IPR2016-00590)
PTX-490    Final Written Decision (Paper 41), August 14, 2017 (IPR2016-      EV01554406                  EV01554426               Stevenson Rebuttal                 R; P; C; MIL
           00590)




                                                                                          26
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 27 of 105 PageID: 39180
                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiffs Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                    End Bates                      Source    Objections

PTX-491    Patent Owner's Response (Paper 31), November 16, 2016, (IPR        EV01554427                  EV01554508               Stevenson Rebuttal     R;P; C; MIL
           2016-00592)
PTX-492    Final Written Decision (Paper 50), August 25, 2017, (IPR2016-      EV01554509                  EV01554545               Stevenson Rebuttal     R; P; C; MIL
           00592)
PTX-493    Patent Owner's Preliminary Response (Paper 16), January 19,        EV01554546                  EV01554620               Stevenson Rebuttal     R;P; C; MIL
           2017, (IPR2016-0l 775)
PTX-494    Decision Denying Institution (Paper 21), April 18, 2017,           EV01554621                  EV01554628               Stevenson Rebuttal     R;P; C; MIL
           (IPR2016-01775)
PTX-495    Patent Owner's Preliminary Response (Paper 8), October 26,         EV01554629                  EV01554704               Stevenson Rebuttal     R; P; C; MIL
           2016 (IPR2017-00021)
PTX-496    Decision Denying Institution (Paper 9), April 14, 2017, (IPR2017   EV01554705                  EV01554716               Stevenson Rebuttal     R; P; C; MIL
           00021)
PTX-497    Patent Owner's Preliminary Response (Paper 8), January 18,         EV01554717                  EV01554793               Stevenson Rebuttal     R; P; C; MIL
           2017, (IPR2017-00025)
PTX-498    Decision Denying Institution (Paper 9), April 13, 2017, (IPR2017   EV01554794                  EV01554806               Stevenson Rebuttal     R;P; C; MIL
           00025)
PTX-499    Patent Owner's Preliminary Response (Paper 8), January 23,         EV01554807                  EV01554883               Stevenson Rebuttal     R;P; C; MIL
           2017, (IPR2017-00027)
PTX-500    Decision Denying lnsitution (Paper 9), April 19, 2017, (IPR2017-   EV01554884                  EV01554896               Stevenson Rebuttal     R;P; C; MIL
           00027)
PTX-501    Patent Owner's Preliminary Response (Paper 8), April 21, 2017,     EV01554897                  EV01554971               Stevenson Rebuttal     R; P; C; MIL
           (IPR2017-00363)
PTX-502    Decision Denying Insitution (Paper 9), July 18, 2017, (IPR2017-    EV01554972                  EV01555046               Stevenson Rebuttal     R; P; C; MIL
           00363)
PTX-503    Eagle View Technologies and Pictometry International Announce      EV618404                    EV618406                 Stevenson Rebuttal     A;H;F;R
           Merger, January 7, 2013
PTX-504    Email Chain from D. Schultz to C. Barrow re RenderHouse            EV043776                    EV043777                 Stevenson Rebuttal     A;H;F;R
           Update Procedure, October 21, 2008
PTX-505    Greentech Media, Struggling Sungevity Lays Off Workers after       EV01553423                  EV01553425               Stevenson Rebuttal     A;F;H;P; R
           Merger Fa11s Through, February 18, 2017
PTX-506    Greentech Media, Sungevity Cuts Staff by Two-Thirds as             EV01553426                  EV01553427               Stevenson Rebuttal     A;F;H;P;R
           Downward Spiral Continues, March 9, 2017
PTX-507     Greentech Media, Sungevity Declares Bankruptcy, Sells Assets,     EV01553432                  EV01553433               Stevenson Rebuttal     A;F; H;P; R
            Gains up to $20M to Continue 'Uninterrupted' Operations, March
            14,2017
PTX-508     Greentech Media, The Sungevity Saga: Is This Any Way to Run       EVOl553440                  EV01553442               Stevenson Rebuttal     A; F; H; P; R
            a Bankruptcy?, April 3, 2017




                                                                                           27
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 28 of 105 PageID: 39181
                                                            Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                       Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                               Plaintiff's Trial Exhibit List
Exhibit#                             Description                                         Beg Bates                     End Bates                     Source                   Objections

PTX-509    Inventor's Journal, 2008 to Early 2009                               EV000557                      EV000598                 Stevenson Rebuttal                 A;H; F; C; R

PTX-510    Inventor's Journal, Early 2008 Quarter I and 2                       EV000599                      EV000613                 Stevenson Rebuttal                 A;H;F;C;R

PTX-511    Jennifer Alsever, One small company reinvents a $30 billion          EV01548686                    EV0\548687               Stevenson Rebuttal                 A;F; H; P; R
           market, December 9, 2011
PTX-512    Markman Order Opinion, Dkt. 332, December 7, 2017                    NIA                           NIA                      [Cohen, Geoff A. Ph.D. Ex. 7];     p
                                                                                                                                       [Mundy Ph.D., Joseph 2018-06-22
                                                                                                                                       Ex. 8]; Stevenson Rebuttal
PTX-513    Roof Consultants Utilize Aerial Measurement Technology to            EV0\548688                    EV01548692               Stevenson Rebuttal                 A; F;H; P; R
           Provide Expert Service
PTX-514    San Francisco Chronicle, Dark cloud for workers, customers;          EV01553443                    EV01553445               Stevenson Rebuttal                 A;F;H;P;R
           Sungevity's bankruptcy filing creates uncertainty as Oakland
           solar company moves to reorganize; Sungevity's messy solar
           bankruptcy leaves customers on the book, April 16, 2017

PTX-515    The Wall Street Journal, Sungevity Commences Chapter 11               EV01553430                   EV01553431               Stevenson Rebuttal                 A; F; H; P; R
           Proceedings, March 14, 2017
PTX-516    The Wall Street Journal, Sungevity Hit with Lawsuit Over Mass         EV01553434                   EV01553435               Stevenson Rebuttal                 A;F; H;P; R
           Layoff; Suit against the home solar energy provier seeks pay and
           benefits for 300 people, March 14, 2017
PTX-517    United States Patent Application No. 12/148439 (U.S. 8,145,578        EV01548718                   EV01549542               Stevenson Rebuttal                 A;H;R;P
           File History)
PTX-518    Xactware, Eagle View and Xactware team up to revolutionize            EV0\548654                   EV01548655               Stevenson Rebuttal; Arnold Opening A;H;F;R
           dimensoning, March 2, 2009
PTX-519    Email Chain from G. Willis to B. Holton et. al re Roofing             EV551970                     EV551971                 Stevenson Rebuttal; Arnold          A;F;H; P;R
           Review, October 16, 2014                                                                                                    Opening; Arnold Rebuttal
PTX-520    John Tozzi, EagleView's Software Measures Rooftops with               EV01548684                   EV01548685               Stevenson Rebuttal; Arnold Rebuttal A;F;H; P;R
           Photos from the Sky, December 8, 2011
PTX-521    Xactware Webcasts: Viewing Roofs Whole New Way Roof                   XW00019263                   XW00019263               [Fulton, Mike Ex. 11]; Stevenson   A;F;H;R
           InSight                                                                                                                     Opening; Arnold Rebuttal
PTX-522    Xatware Aerial Sketch 2 Hour Course Outline                           XW00019861                   XW00019862               [Fulton, Mike Ex. 12]; Stevenson   A; C; F; H; P;
                                                                                                                                       Opening                            R
PTX-523    Aerial Sketch-Manual                                                  NIA                          NIA                      [Fulton, Mike Ex. 13]              A;F;H;R;P

PTX-524    Aerial Sketch Roof Estimate Report                                    XW00043891                   XW00043895               [Fulton, Mike Ex. 14]; Stevenson   H;R
                                                                                                                                       Opening




                                                                                              28
                        Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 29 of 105 PageID: 39182
                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiff's Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                     End Bates                      Source               Objections

PTX-525    Aerial Sketch v.2, January 10, 2012                               XW00043866                   XW00043890               [Fulton, Mike Ex. 15]; Stevenson   H;R
                                                                                                                                   Opening
PTX-526    Email Chain from J. Loveland to M. Fulton re Quality and Org      XWOOl 10168                  XW00110170               [Fulton, Mike Ex. 16]              H;R
           Chart and Summary, April 6, 2014
PTX-527    Email from W. Raichle to M. Fulton et al. re Verisk/EVT, April    XW00357858                   XW00357859               [Fulton, Mike Ex. 17]              R;P;C;H
           18, 2016
PTX-528    Email Chain from W. Raichle to M. Fulton re SMC Agenda,           XW00094995                   XW00094997               [Fulton, Mike Ex. 18]              R;C;H
           April 13, 2015
PTX-529    Email Chain from C. Hopper to M. Fulton et al. re EVT/PI          XW00115458                   XWOOl 15460              [Fulton, Mike Ex. 19]              R;P;C
           package comparison, August 19, 2015
PTX-530    Five Year Strategy Geospatial & Pricing Solutions, September      XW00023603                   XW00023664               [Fulton, Mike Ex. 4]; [Taylor, Jeff H;R;P
           2015                                                                                                                    Ex. 16]; Stevenson Opening; Arnold
                                                                                                                                   Opening; Arnold Rebuttal
PTX-531    Email Chain from M. Fulton to T. McKeon et. al re Eagle View      XW00345961                   XW00345965               [Fulton, Mike Ex. 5]; Arnold       H;R
           setting, April 25, 2016                                                                                                 Opening; Arnold Rebuttal
PTX-532    Xactware Property Insight Product Marketing Plan 2015             XW00016132                   XW00016141               [Fulton, Mike Ex. 6]; Arnold       H;R
                                                                                                                                   Opening
PTX-533    Email Chain from J. Taylor to M. Fulton re Germania and           XW00351032                   XW00351033               [Fulton, Mike Ex. 7]               H;R
           Roof/Property InSight, May 21, 2016
PTX-534    Email Chain from M. Fulton to R. Johnson re EVT sales talking     XW00357620                   XW00357620               [Fulton, Mike Ex. 8]; Arnold       H;R
           points, July 15, 2016                                                                                                   Opening; Arnold Rebuttal
PTX-535    Verisk Analytics, Acquisition of Eagle View Technology Corp,      EV01548702                   EV01548717               [Fulton, Mike Ex. 9]; Stevenson    A; F; H; R;P
           January 15, 2014                                                                                                        Opening; Stevenson Rebuttal;
                                                                                                                                   Arnold Opening; Arnold Rebuttal
PTX-536    Opportunity Assessment of Eagle View Technologies, May 9,         XW00214588                   XW00214600               [Green, Philip Ex. 3]; Arnold      H;R; I
           2012                                                                                                                    Opening; Arnold Rebuttal


PTX-537    Presentation by Verisk re Analytics Board of Directors            XW00361468                   XW00361567               [Green, Philip Ex. 4]              R;P;C;H
           Presentation, November 13, 2013
PTX-538    MetLife EagleView Relationship Proposal, July 28, 2017            METR0-0000129                METR0-0000130            [Levin, Matthew Ex. 10]            A;F;H;R
PTX-539    Email Chain from Geomni Support to R. Young et. al re How do      METR0-0002134                METR0-000213 7           [Levin, Matthew Ex. 11]            A;F;H;R;C
           we order Geonomi Wall Reports, June 15, 2017
PTX-540    Email Chain from D. Jettie to R. Young et. al re Automated Roof   METR0-0002720                METR0-0002721            [Levin, Matthew Ex. 12]            A;F;H;R
           Reports, March 17, 2015
PTX-541    Email Chain from R. Young to H. West et. al re Eagle View         METR0-0001975                METR0-0001977            [Levin, Matthew Ex. 13]            A;F;H;R
           Invoices and Pricing, December 15, 2016




                                                                                           29
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 30 of 105 PageID: 39183

                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                         Plaintiff's Trial Exhibit List
Exhibit#                            Description                                     Beg Bates                     End Bates                     Source                  Objections

PTX-542    Sixth Amendment to Master Product License Agreement between METR0-0001953                     METR0-0001959            [Levin, Matthew Ex. 14]              A; F; H; R; I
           Xactware Solutions and Metropolitan Property and Casualty
           Insurance Company, March 24, 2006
PTX-543    Email Chain from E. Valente to M. Levin et. al re MetLife and METR0-0002213                   METR0-0002216            [Levin, Matthew Ex. 15]              A;F;H;R
           Xactware Roof and Property Insight, November 29, 2016

PTX-544    Email Chain from R. Young to G. Gunner et. al re Eagle View   METR0-0000064                   METR0-0000064            [Levin, Matthew Ex. 16]              A;F;H;R
           SOW, June 23, 2016
PTX-545    Statement of Work No. 2 between Eagle View Technologies and METR0-0000065                     METR0-0000068            [Levin, Matthew Ex. 17]              A;F;H;R
           Metropolitan Property & Casualty Insurance Company, January
           30,2012
PTX-546    Email Chain from J. Das to M. Tori et. al re Property Insight METR0-0002432                   METR0-0002432            [Levin, Matthew Ex. 18]              A;F;H;R
           Comparison Exterior Elevation Measurements, March 2, 2015

PTX-547    Email Chain from R. Young to Geomni Support et. al re Geomni    METR0-0002346                 METR0-0002348            [Levin, Matthew Ex. 19]              A;F;H;R
           Report, June 13, 2017
PTX-548    Statement of Work No. 3 Issued bteween MetLife and Eagle        METR0-0003132                 METR0-0003136            [Levin, Matthew Ex. 2]               A; F; H; R; I
           View, January 30, 2012
PTX-549    Eagle View - MetLife Executive Activity Summary                 METR0-0003163                 METR0-0004932            [Levin, Matthew Ex. 3]               A;F;H;R
PTX-550    Amendment No. I to Statement of Work No. 3, January 30, 2012    METR0-0002911                 METR0-0002911            [Levin, Matthew Ex. 4]               A;F;H;R

PTX-551    3rd Addendum to Xactware Master Product License Agreement       METR0-0002995                 METR0-0003001            [Levin, Matthew Ex. 5]               A; F; H; R; I
           with MetLife
PTX-552    MetLife Usage from June 1, 2017 to June 30, 2017                METR0-0002507                 METR0-0002509            [Levin, Matthew Ex.   6]             A;F;H;R
PTX-553    Email from M. Tori to M. Levin et. al re Exterior Elevations    METR0-0002153                 METR0-0002153            [Levin, Matthew Ex.   7]; Arnold     A;F;H;R
           Comparison, June 8, 2015                                                                                               Rebuttal
PTX-554    Comparison of EV and Pictometry Reports                          METR0-0002154                METR0-0002155            [Levin, Matthew Ex.   8]; Arnold     A;F;H;R
                                                                                                                                  Rebuttal
PTX-555    Email Chain from R. Young to J. Hathaway re MetLife              METR0-0000128                METR0-0000128            [Levin, Matthew Ex.   9]             A;F;H;R
           Eagle View Relationship Proposal, July 31, 2017
PTX-556    Aerial Sketch Mass Production, January 18, 2013                  XWOOl 13326                  XWOOl 13333              [Lewis, Jeffrey Ex. 10]; Stevenson   H;R
                                                                                                                                  Opening
PTX-557    Property Insight Mass Production Tool User Guide - Version       XW00124978                   XW00125129               [Lewis, Jeffrey Ex. 11 ]; [Olson,    H;R
           3.1.0,2014                                                                                                             Peter Magnus Ex. 3]; Stevenson
                                                                                                                                  Opening
PTX-558    Email Chain from J. Lewis to D. Harris et al. re Pictometry      XW00302497                   XW00302500               [Lewis, Jeffrey Ex. 12]; [Taylor, Jeff R;P;C;H
           Images can create automatic roof measurements, April 10, 2008                                                          Ex. l]; Arnold Opening; Arnold
                                                                                                                                  Rebuttal



                                                                                         30
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 31 of 105 PageID: 39184

                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiff's Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                     End Bates                      Source                   Objections

PTX-559    Presentation from Xactware re Property Insight Mass Production XW00052019                      XW00052028               [Lewis, Jeffrey Ex.   13]; Stevenson   H;R
           Tool User Guide-Demo I, July 2013                                                                                       Opening
PTX-560    Property Insight Mass Production Tool - What's New?            NIA                             NIA                      [Lewis, Jeffrey Ex.   14]              H;R
PTX-561    Geomni Data Package Client - What's New? Version 5.4           XW00939970                      XW00939978               [Lewis, Jeffrey Ex.   15]; Stevenson   H;R
                                                                                                                                   Opening
PTX-562    Email from J. Lewis to J. Taylor et. al re Eagle View             XW00302472                   XW00302472               [Lewis, Jeffrey Ex.   3]               R;P;C;H
           Meeting/Info, December 9, 2008
PTX-563    Email Chain from C. Pershing to J. Lewis et. al re Eagle View     XW00301677                   XW00301678               [Lewis, Jeffrey Ex. 4]                 H;R
           Agenda, January 9, 2009
PTX-564    Email from W. Barnes to D. Luse et al. re Conference Call         XW00699757                   XW00699758               [Lewis, Jeffrey Ex. 6]                 H;R
           Agenda and attached Conference Call Agenda, July 15, 2009

PTX-565    Email from W. Barnes to J. Keane et al. re EagleView/Xactware XW00699759                       XW00699760               [Lewis, Jeffrey Ex. 7]                 H;R
           Integration Project Minutes, July 15, 2009

PTX-566    Meeting Notification re Discuss what information Chuck knows      XW00040506                   XW00040506               [Lewis, Jeffrey Ex. 8]                 R;P;C;H
           about EVT
PTX-567    Email Chain from J. Lewis to W. Wang et. al re R&D Position       XW00229533                   XW00229536               [Lewis, Jeffrey Ex. 9]                 R;P;C;H

PTX-568    Email Chain from J. Loveland to E. Webecke et. al re Eagle View   XW00288969                   XW00288978               [Loveland, James Ex. I]                R;P;C;H
           and Xactware, August 3, 2010
PTX-569    Email from J. Loveland to S. Stephenson et. al re Materials for   XWOOil7056                   XWOOl 17056              [Loveland, James Ex. 10]               R;P;C;H
           Our Strategic Planning Session, October 13, 2014
PTX-570    Xactware Global Presentation                                      XW00117104                   XWOOI 17136              [Loveland, James Ex. 11]               H;R
PTX-571    Email Chain from J. Loveland to E. Webecke re Eagle View          XW00082757                   XW00082758               [Loveland, James Ex. 2]                R;P;C;H
           Xactware Agreement, Septerrnber 4, 2012
PTX-572    Presentation by Verisk Analytics re Aerialogics, February 8,      XW00078552                   XW00078558               [Loveland, James Ex. 3]; Stevenson     R;P;C;H
           2013                                                                                                                    Opening; Arnold Opening

PTX-573    Email Chain from A. Bayman to J. Loveland et. al re Eagleview     XW00078362                   XW00078363               [Loveland, James Ex. 4]                R;P;C;H
           and RoofWalk Patent Infringement, April 5, 2012

PTX-574    Email from J. Loveland to E. Webecke re Eagle View, April 5,      XWOOl 17253                  XWOOl 17255              [Loveland, James Ex. 5]; Stevenson     R;P;C;H
           2012                                                                                                                    Opening; Webecke Dep Kit

PTX-575    Email Chain from E. Webecke to J. Loveland re Google Alert        XW00089626                   XW00089627               [Loveland, James Ex. 6]; Stevenson     R;P;C;H
           Eagle View, December 8, 2011                                                                                            Opening




                                                                                          31
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 32 of 105 PageID: 39185

                                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                            Plaintiff's Trial Exhibit List
Exhibit#                              Description                                      Beg Bates                    End Bates                     Source               Objections

PTX-576    Email Chain from J. Loveland to E. Webecke et. al re our          XW00241313                    XW00241315               [Loveland, James Ex. 7]; Stevenson R;P;C;H
           negotation, August 31, 2015                                                                                              Opening
PTX-577    Email Chain from J. Loveland to A. Boyman et. al re Aerial        XW00241595                    XW00241598               [Loveland, James Ex. 8]            H;R
           Volume Updates, December 5, 2013
PTX-578    Email Chain from J. Loveland to S. Stephenson et. al re Materials XW00109938                    XW00109940               [Loveland, James Ex. 9]           H;R
           for our Strategic Planning Session, October 13, 2014

PTX-579    Petition for Inter Partes Review of U.S. Patent No. 8,170,840        NIA                        NIA                      [Mundy Ph.D., Joseph 2018-06-22   R; P; C; MIL
                                                                                                                                    Ex. 4]
PTX-580    Petition for Inter Partes Review of U.S. Patent No. 8,825,454        NIA                        NIA                      [Mundy Ph.D., Joseph 2018-06-22   R;P;C;MIL
                                                                                                                                    Ex. 5]
PTX-581    Exhibit 1007 in IPR of U.S. Patent 8,170,840 Declaration of          NIA                        NIA                      [Mundy Ph.D., Joseph 2018-06-22   R; P; C;MIL
           Harold Schuch                                                                                                            Ex. 6]
PTX-582    Email Chain from A. Hanson to M. Olson et. al re Phrase for          XW00300017                 XW00300026               [Olson, Peter Magnus Ex. I]       H;R
           Consultancy Contract, July 5, 2012
PTX-583    Email from M. Olson to J. Taylor et. al re First stab at analyzing   XW00221 I 15               XW00221131               [Olson, Peter Magnus Ex. 10]      H;R;P;C
           Pictometry's patents and how these may affect Xactware,
           December 7, 2012
PTX-584    Email Chain from M. Olson to J. Taylor et. al re Google Alert -      XW00222868                 XW00222869               [Olson, Peter Magnus Ex. 11];     H;R;P;C
           Pictometry, August 2, 2012                                                                                               Stevenson Opening
PTX-585    Email Chain from J. Aguilera to M. Olson et. al re Google Alert -    XW00222866                 XW00222867               [Olson, Peter Magnus Ex. 12]      H;R;P;C
           Pictometry, August 2, 2012
PTX-586    Email from M. Olson and J. Taylor re Additional Revenue              XW00300117                 XW00300124               [Olson, Peter Magnus Ex. 13]      H; R
           Streams Oct-12, October 2, 2012
PTX-587    Email Chain from M. Olson to J. Lewis re RI-VS-EV Returns,           XW00226038                 XW00226039               [Olson, Peter Magnus Ex. 14]      H;R
           July 2, 2015
PTX-588    Email from M. Olson to J. Taylor et. al re Analysis ofEVT            XW00039157                 XW00039164               [Olson, Peter Magnus Ex. 15]      H;R;P;C
           Coverage
PTX-589    Email Chain from M. Olson to D. Graff et. al re Mercury File         XW00226046                 XW00226057               [Olson, Peter Magnus Ex. 16]      H;R
           NYCl6955, Insured: Luis Teran, July 17, 2015
PTX-590    Email Chain from M Olson to J. Taylor re Your Phone, July 10,        XW00219685                 XW00219686               [Olson, Peter Magnus Ex. I 7]     H;R
           2012
PTX-591    Presentation from Xactware re Property InSight Production Tool       XW00051063                 XW00051071               [Olson, Peter Magnus Ex. 2]       H;R
           User Guide - Demo 1, October 2013
PTX-592    Property InSight Mass Production Tool User Guide Version 3.1.0       XWOOl81263                 XW00181271               [Olson, Peter Magnus Ex. 4];      H;R
           -Annex 1 Workflow, 2014                                                                                                  Stevenson Opening
PTX-593    Property InSight Mass Production Tool User Guide - Version           XW00124970                 XW00124977               [Olson, Peter Magnus Ex. 5];      H;R
           3.1.0 Annex 6 Roof Model, 2014                                                                                           Stevenson Opening



                                                                                           32
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 33 of 105 PageID: 39186

                                                           Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                       Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                              Plaintiffs Trial Exhibit List
Exhibit#                              Description                                       Beg Bates                     End Bates                      Source                 Objections

PTX-594    Email Chain from D. Graff to A. Godino et. al re Pl inouse             XW00067683                 XW00067685               [Olson, Peter Magnus Ex. 6]          H;R
           Preeliminary results
PTX-595    Email from A. Godino to M. Olson et. al re Efficiency Trends           XW00033745                 XW00033775               [Olson, Peter Magnus Ex. 7];         H;R
           Report, July 28, 2015                                                                                                      Stevenson Opening
PTX-596    Professional Service Agreement between Hartford and Eagle              HARTFORD 000012            HARTFORD 000029          [Pawlik, Jason Ex. B]                A;F;H;R
           View Technologies, August I, 2013
PTX-597    Amendment No. I to Professional Service Agreement, August I,           HARTFORD_00000 I           HARTFORD 000004          [Pawlik, Jason Ex. C]                A; F; H; R; I
           2016
PTX-598    Amendment No. 2 to Professional Service Agreement, August              HARTFORD 000005            HARTFORD 000011          [Pawlik, Jason Ex. D]                A; F; H; R; I
           10,2017
PTX-599    Email from S. Parkin to K. Strychalski et. al re Roof In Sight Pilot   HARTFORD 001115            HARTFORD 001117          [Pawlik, Jason Ex. E]                A;F;H;R
           Agreement, December 7, 2015
PTX-600    Verisk Pricing Proposal                                                HARTFORD 000492            HARTFORD 000504          [Pawlik, Jason Ex. F]                A;F;H;R
PTX-601    Email Chain from J. Lowry to J. Pawlik re Xact Roof and                HARTFORD 001711            HARTFORD 001713          [Pawlik, Jason Ex. G]                A;F;H;R
           Property Insight, August 11, 2016
PTX-602    Email Chain from J. Pawlik to S. McCauley et. al re Xactware           HARTFORD 001714            HARTFORD 001717          [Pawlik, Jason Ex. H]; Arnold        A;F;H;R
           Strategy, September 19, 2016                                                                                               Opening
PTX-603    Email Chain from J. Pawlik to J. Pelletier re Xact Roof and            HARTFORD 001704            HARTFORD 001710          [Pawlik, Jason Ex. I]; Arnold        A;F;H;R
           Property Insight final data, October 21, 2016                                                                              Opening
PTX-604    Software License, Data Subscription and ASP Services                   HARTFORD_001788            HARTFORD 001826          [Pawlik, Jason Ex. J]; Stevenson     A;F;H;R
           Agreement between Hartford Fire Insurance Company and                                                                      Opening
           Xactware Inc., February 14, 2005
PTX-605    Email from S. Parkin to J. Pelletier re The Hartford 5th               HARTFORD 000714            HARTFORD 000727          [Pawlik, Jason Ex. K]                A;F;H;R
           Amendment, December 28, 2016
PTX-606    Email Chain from J. Pawlik to J. Pelletier et. al re Geomni Aerial     HARTFORD 001679            HARTFORD 001680          [Pawlik, Jason Ex. M]                A;F;H;R
           Imagery orders, August 29, 2017
PTX-607    The Hartford Usage from 2/112017 to 212812017                          HARTFORD 001916            HARTFORD 001919          [Pawlik, Jason Ex. N]                A;F;H;R
PTX-608    Aerial Sketch Roof Property Requests from 2012 to 2017                 XW0038751 l                XW00387511               [Taylor, Jeff Ex. 11 ]; Arnold
                                                                                                                                      Opening

PTX-609    Financial Report re Customers, 2011-2017                               XW00938484                 XW00938484               [Taylor, Jeff Ex.   12]; Arnold
                                                                                                                                      Opening
PTX-610    XW Aerial Sketch 2012 Monthly Actual Expense                           NIA                        NIA                      [Taylor, Jeff Ex.   13]; Arnold
                                                                                                                                      Opening
PTX-611    Jeff Taylor's Aerial Imagery Notes                                     NIA                        NIA                      [Taylor, Jeff Ex.   14]
PTX-612    Agreement for Mass Production Services between Geomni and              XW00345987                 XW00345993               [Taylor, Jeff Ex.   15]; Stevenson   H; R
           Vastech Corp., May I, 2016                                                                                                 Opening




                                                                                             33
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 34 of 105 PageID: 39187

                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiffs Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                    End Bates                       Source                Objections

PTX-613    Email Chain from K. Crandall to J. Taylor re Aerial Sketch Roof XWOO!l4128                     XW00! 14128              [Taylor, Jeff Ex. 17]; Stevenson    H;R
           Reports                                                                                                                 Opening; Stevenson Rebuttal;
                                                                                                                                   Arnold Opening
PTX-614    Email Chain from J. Taylor to D. Luse re Preliminary time scope   XW00285428                   XW00285433               [Taylor, Jeff Ex. 18]               H;R
           ofpictometry in XM8, June 30, 2010
PTX-615    Email Chain from J. Taylor to J. Loveland et. al re Roofing       XW003566!2                   XW00356613               [Taylor, Jeff Ex. 5]; Stevenson   H;R
           Estimates in 2007, May 14, 2008                                                                                         Opening; Stevenson Rebuttal
PTX-616    Email Chain from J. Lewis to C. Pershing et. al re Eagle View     XW00302467                   XW00302468               [Taylor, Jeff Ex. 6]; Stevenson   H;R
           Agenda, January 7. 2009                                                                                                 Opening
PTX-617    Email from J. Taylor to J. Loveland et. al re Roof Pictometry     XW00285398                   XW00285412               [Webecke, Edmund Ex. 10];         R;P;C;H
           Internal Design Powerpoint, June 30, 2010                                                                               Stevenson Opening; Arnold Opening

PTX-618    Presentation by Verisk Analyitcs re Xacwater Solutions            XW00082674                   XW00082708               [Webecke, Edmund Ex. 11]            H;R
           Quarterly Review (Q4 2011)
PTX-619    Presentation by Verisk Analyitcs re Xacwater Solutions            XW00081468                   XW00081501               [Webecke, Edmund Ex. 12];         R;P;C;H
           Quarterly Review (QI 2012)                                                                                              Stevenson Opening
PTX-620    Xactware Project Aerial "Market Intelligence Report" Property     XW00055847                   XW00055910               [Webecke, Edmund Ex. 13];         H;R
           InSight Division perspective, Property InSight v0.7 2013                                                                Stevenson Opening; Arnold Opening

PTX-621    Email from E. Webecke to J. Loveland re EagleView FUD at    XW00394545                         XW00394546               [Webecke, Edmund Ex. 14];         H;R
           Travelers, March 9, 2012                                                                                                Stevenson Opening
PTX-622    Email from E. Webecke to J. Loveland re Combined Project    XW00091059                         XW00091096               [Webecke, Edmund Ex. 15];         H;R
           Overview and Update Jan 16 2013 and attached PowerPoint,                                                                Stevenson Opening; Arnold Opening
           January 16, 2013
PTX-623    Eagle View Technologies Opportunity Assessment, May 9, 2012 XW00090212                         XW00090223               [Webecke, Edmund Ex. 16];           H; P; 105
                                                                                                                                   Stevenson Opening; Stevenson
                                                                                                                                   Rebuttal; Arnold Opening; Arnold
                                                                                                                                   Rebuttal
PTX-624    Thomson Reuters Streetevents Edited Transcript Verisk             XW00097336                   XW00097359               [Webecke, Edmund Ex. 17];           A;F; R; P; C;
           Analytics Inc to Acquire Eagle View Technology Corporation,                                                             Stevenson Opening; Stevenson        H
           January 15, 2014                                                                                                        Rebuttal; Arnold Opening; Arnold
                                                                                                                                   Rebuttal
PTX-625    Email Chain from C. Burt to M. Fulton et. al re Pictometry        XW00302440                   XW00302444               [Webecke, Edmund Ex. 2]; [Fulton,   H;R
           images can create automatic roof measurements, April 20, 2008                                                           Mike Ex. 10]; Stevenson Opening;
                                                                                                                                   Arnold Opening
PTX-626    Email Chain from J. Taylor to C. Burt et. al re Pictometry images XW00356606                   XW00356610               [Webecke, Edmund Ex. 3]; [Taylor,   H;R
           can create automatic roof measurements, April 17, 2008                                                                  Jeff Ex. 2]; Stevenson Opening;
                                                                                                                                   Stevenson Rebuttal



                                                                                          34
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 35 of 105 PageID: 39188

                                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBKIJS) (Dist. N.J.)
                                                                            Plaintiff's Trial Exhibit List
Exhibit#                             Description                                      Beg Bates                     End Bates                      Source                    Objections

PTX-627    Email Chain from C. Hyland to J. Taylor et. al re Xactware -      XW00302391                    XW00302393               [Webecke, Edmund Ex. 4]; [Taylor,       H;R
           Eagle View research, May 7, 2008                                                                                         Jeff Ex. 4]; Stevenson Opening

PTX-628    Email Chain from K. Agrelius to David et. al re Thursday          XW00302421                    XW00302422               [Webecke, Edmund Ex. 5]; [Taylor,       H;R
           Meeting, April 23, 2008                                                                                                  Jeff Ex. 3]; Stevenson Opening;
                                                                                                                                    Arnold Opening; Arnold Rebuttal

PTX-629    Email Chain from C. Pershing to J. Taylor et. al re Sample data   XW00302398                    XW00302399               [Webecke, Edmund Ex. 6];                H;R
           format, April 25, 2008                                                                                                   Stevenson Opening
PTX-630    Email Chain from J. Taylor to R. Johnson et. al re Demo of        XW0035661 l                   XW00356611               [Webecke, Edmund Ex. 7];                H;R
           Whitegold Solutions, May 7, 2008                                                                                         Stevenson Opening; Stevenson
                                                                                                                                    Rebuttal
PTX-631    Email Chain from B. Carroll to B. Jackman et. al re Eagle View,   XW0030I687                    XW00301688               [Webecke, Edmund Ex. 8];                H;R
           May 20, 2008                                                                                                             Stevenson Opening; Arnold
                                                                                                                                    Opening; Arnold Rebuttal
PTX-632    Email Chain from C. Pershing to J. Taylor et. al re Thanks for    XW00301674                    XW0030I675               [Webecke, Edmund Ex. 9]; [Lewis,        H;R
           visiting today, January 15, 2009                                                                                         Jeffrey Ex. 5]; [Taylor, Jeff Ex. 7];
                                                                                                                                    Stevenson Opening
PTX-633    Amended and Restated Project Addendum between USAA and         XW00940930                       XW00940943               [Allen, Michael Ex. 2]                  H; R; I
           Xactware, July 21, 2017
PTX-634    "Lidar 10 I: An Introduction to Lidar Technology, Data, and    EV01555047                       EV01555054               Stevenson Rebuttal                      H;R
           Applications," National Oceanic and Atmospheric Administration
           (NOAA) Coastal Services Center, November 2012

PTX-635    Exhibit la (Corrected) of Jonathan Arnold Opening Expert          NIA                           NIA                      Arnold Opening                          H;C;P
           Report (Eagle View Technologies, Inc., Unit Sales, Revenue, and
           Average Sales Price, Roof Report Sales to Insurers)

PTX-636    Exhibit 1b (Corrected) of Jonathan Arnold Opening Expert          NIA                           NIA                      Arnold Opening                          H;C;P
           Report (Eagle View Technologies, Inc., Unit Sales, Revenue, and
           Average Sales Price, Roof Report Sales to Insurers and
           Contractors)
PTX-637    Exhibit 2 of Jonathan Arnold Opening Expert Report (Impact of     NIA                           NIA                      Arnold Opening                          H;C;P
           Price Pressure from Geomni on Eagle View Roof Report
           Revenue)
PTX-638    Exhibit 3a (Corrected) of Jonathan Arnold Opening Expert          NIA                           NIA                      Arnold Opening                          H;C;P
           Report (Eagle View Technologies, Inc., Lost Profits, Roof
           Reports Sales to Insurers)



                                                                                           35
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 36 of 105 PageID: 39189

                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBKIJS) (Dist. N.J.)
                                                                           Plaintiff's Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                     End Bates                    Source    Objections

PTX-639    Exhibit 3b (Corrected) of Jonathan Arnold Opening Expert         NIA                           NIA                      Arnold Opening        H;C;P
           Report (Eagle View Technologies, Inc., Lost Profits, Roof
           Reports Sales to Insurers and Contractors)
PTX-640    Exhibit 4a (Corrected) of Jonathan Arnold Opening Expert         NIA                           NIA                      Arnold Opening        H;C;P
           Report (Eagle View Technologies, Inc., Price Erosion, Roof
           Reports Sales to Insurers)
PTX-641    Exhibit 4b of Jonathan Arnold Opening Expert Report (Eagle       NIA                           NIA                      Arnold Opening        H;C;P
           View Technologies, Inc., Price Erosion, Roof Reports Sales to
           Insurers and Contractors)
PTX-642    Exhibit Sa (Corrected) of Jonathan Arnold Opening Expert         NIA                           NIA                      Arnold Opening        H;C;P
           Report (Eagle View Technologies, Inc., Total Lost Profits,
           Including Price Erosion, Roof Reports Sales to Insurers)
PTX-643    Exhibit Sb (Corrected) of Jonathan Arnold Opening Expert          NIA                          NIA                      Arnold Opening        H;C;P
           Report (Eagle View Technologies, Inc., Total Lost Profits,
           Including Price Erosion, Roof Reports Sales to Insurers and
           Contractors)
PTX-644    Exhibit 6 (Corrected) of Jonathan Arnold Opening Expert Report NIA                             NIA                      Arnold Opening        H;C;P
           (Percentage of Roof Reports for which Eagle View Obtained
           Imagery from Other Sources, 2012 - 2017)
PTX-64S    Exhibit 7 (Corrected) of Jonathan Arnold Opening Expert Report NIA                             NIA                      Arnold Opening        H;C;P
           (Number of GeomnilXactware Reports for which Eagle View has
           Coverage, 2012 - 2017)
PTX-646    Exhibit 8 of Jonathan Arnold Opening Expert Report (Eagle      NIA                             NIA                      Arnold Opening        H;C;P
           View Technologies, Inc., Summary of Contracts)
PTX-647    Exhibit 9 of Jonathan Arnold Opening Expert Report (Xactware NIA                               NIA                      Arnold Opening        H;C;P
           Solutions, Inc., Summary of Contracts)
PTX-648    Exhibit 10 (Corrected) of Jonathan Arnold Opening Expert       NIA                             NIA                      Arnold Opening        H;C;P
           Report (Reasonable Royalty, Roof Report Sales to Insurers and
           Contractors)
PTX-649    Exhibit 11 (Corrected) of Jonathan Arnold Opening Expert       NIA                             NIA                      Arnold Opening        H;C;P
           Report (Value of the Patents-in-Suit Embedded in the Accused
           Products, Roof Report Sales to Insurers and Contractors)

PTX-6SO    Appendix B of Jonathan Arnold Opening Expert Report               NIA                          NIA                      Arnold Opening        H;C;P
           (Materials Considered List)
PTX-6Sl    Appendix A of Jonathan Arnold Opening Expert Report               NIA                          NIA                      Arnold Opening        H;C;P
           (Curriculum Vitae of Jonathan Arnold)




                                                                                           36
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 37 of 105 PageID: 39190

                                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                         Plaintiff's Trial Exhibit List
Exhibit#                            Description                                    Beg Bates                     End Bates                     Source    Objections

PTX-652    Appendix C of Jonathan Arnold Rebuttal Expert Report            NIA                          NIA                      Arnold Rebuttal        H;C;P
           (Materials Considered List)
PTX-653    Exhibit A of Robert Stevenson Opening Expert Report             NIA                          NIA                      Stevenson Opening      H;C;P
           (Curriculum Vitae of Robert Stevenson)
PTX-654    Exhibit B of Robert Stevenson Opening Expert Report (Materials NIA                           NIA                      Stevenson Opening      H;C;P
           Considered List)
PTX-655    Exhibit A of Robert Stevenson Rebuttal Expert Report (Materials NIA                          NIA                      Stevenson Rebuttal     H;C;P
           Considered List)
PTX-656    Roofing Contractor 2013 State of the Industry, December 2013    EV556147                     EV556221                                        A;F;H;R

PTX-657    Eagle View FY2013 Revenue Analysis                             EV043428                      EV043428                 Arnold Opening         A;F;H;R;
                                                                                                                                                        105
PTX-658    Eagle View Sales Data2016-2018                                 EV01553685                    EVOl553685               Arnold Opening         A;F;H;R

PTX-659    Pictometry International Corp., Eagleview Technologies Inc.    EV01553466                    EV01553466               Arnold Opening         A;H;F;R
           Income Statement Jan. 2016 - Oct. 2017
PTX-660    Pictometry International Corp., Eagleview Technologies Inc.    EV01553683                    EV01553683               Arnold Opening         A;F;H;R
           Income Statement Nov. 2017 - Feb. 2018
PTX-661    Schedule 1 pursuant to Section 1.2 Statement of Work of the    EV81107I                      EV8I 1075                Arnold Opening         A;F; H; R; I
           Master Services Agreement between Eagle View Technologies
           Inc. and Allstate
PTX-662    Master Services Agreement between Eagle View Technologies      EV657188                      EV657221                 Arnold Opening         A;F;H;R
           Inc. and American Family effective as of February 28, 2014

PTX-663    Services Agreement between Eagle View Technologies Inc. and EV074192                         EV074193                 Arnold Opening         A; F;H; R; I
           Crawford & Company, August 31, 2009
PTX-664    Master Services Agreement between Crawford and Company and EV846323                          EV846328                 Arnold Opening         A;F;H;R
           Eagle View Technologies, Inc., February 22, 2013

PTX-665    Services Agreement between Eagle View Technologies and the     EV816197                      EV81621 I                Arnold Opening         A;F;H;R
           Hanover Insurance Company, September 1, 2010
PTX-666    Services Agreement between Liberty Mutual Fire Insurance        EV363012                     EV363027                 Arnold Opening         A;F;H;R
           Company and Eagle View Technologies Inc, July 24, 2009

PTX-667    Amendment I to Liberty Mutual Satellite/Aerial Imagery Roof    EV547177                      EV547189                 Arnold Opening         A; F; H: R: I
           Services Agreement between Liberty and Eagle View
           Technologies, March 15, 2012




                                                                                        37
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 38 of 105 PageID: 39191

                                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                         Plaintiff's Trial Exhibit List
Exhibit#                           Description                                     Beg Bates                     End Bates                   Source    Objections

PTX-668    Statement of Work No. 1 between Eagle View Technologies Inc    EV420644                      EV420646                 Arnold Opening       A; F; H: R; I
           and Metropolitan Property and Casualty Insurance Company,
           January 30, 2012
PTX-669    Master Services Agreement between Eagle View Technologies      EV790169                      EV790181                 Arnold Opening       A;F;H;R
           and Nationwide Mutual Insurance Company, February 1, 2009

PTX-670    Amendment to Order No. 2 between Nationwide Mutual             EV839087                      EV839089                 Arnold Opening       A; F; H; R; I
           Insurance Company and Eagle View Technologies Inc., August
           1,2012
PTX-671    Amendment No. 3 to Order No. 2 between Nationwide Mutual        EV790182                     EV790182                 Arnold Opening       A; F; H: R; I
           Insurance Company and Eagle View Technologies, February 22,
           2013
PTX-672    Amendment No. 6 to Order No. 2 between Nationwide Mutual        EV01553810                   EVOl55381 l              Arnold Opening       A; F; H; R; I
           Insurance Company and Eagle View Technologies Inc., January
           31,2017
PTX-673    Work Order between Eagle View Technologies Inc. and State       EV432701                     EV432758                 Arnold Opening       A; F; H; R; I
           Farm Mutual Automobile Insurance Company
PTX-674    Master Services Agreement between Travelers Insurance and       EV368614                     EV368620                 Arnold Opening       A;F;H;R; I
           Eagle View Technologies Inc, July 1, 2011
PTX-675    Statement of Work between USAA and Eagle View, January          USAA.1548                    USAA.1558                Arnold Opening       A;F;H;R
           2010
PTX-676    Amendment No. 2 to Master Product License and Service           XW00213949                   XW00213954               Arnold Opening       A; F; H; R; I
           Agreement between Xactware Solutions Inc. and Allstate
           Insurance Company, May 3, 2010
PTX-677    Amendment to Xactware Product License Summary between       XW00513007                       XW00513008               Arnold Opening       A;F; H; R; I
           Xactware Solutions Inc. and American Integrity Insurance,
           December 1, 2011
PTX-678    Master Product License Agreement between Xactware Solutions XW00099949                       XW00099978               Arnold Opening       A; F; H; R; I
           Inc. and Amica Mutual Insurance Company, January 1, 2013

PTX-679    Second Amendment to Master Product License Agreement           XW00940354                    XW00940360               Arnold Opening       H; R; I
           between Xactware Solutions Inc, Interinsurance Exchange of the
           Automobile Club, Auto Club County Mutual Insurance
           Company, Automobile Club of Missouri and Auto Club Family
           Insurance Company, March 1, 2014
PTX-680    Fourth Amendment to Master Product License Agreement            XW00940405                   XW0094041 l              Arnold Opening       H;R; I
           between Xactware Solutions Inc. and Church Mutual Insurance
           Company, January 1, 2011



                                                                                         38
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 39 of 105 PageID: 39192
                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiff's Trial Exhibit List
Exhibit#                            Description                                     Beg Bates                     End Bates                   Source    Objections

PTX-681    Eighth Amendment to Master Agreement between Xactware           XW00940412                    XW00940418               Arnold Opening       H;R; I
           Solutions Inc. and Crawford and Company, October I, 2017

PTX-682    Master Product License Agreement between Xactware Solutions XW00077473                        XW00077524               Arnold Opening       H;R
           Inc. and Farmers Insurance Exchange, January 14, 2014

PTX-683    Fourth Amendment to the Master Product License Agreement        XW00438158                    XW00438159               Arnold Opening       H;R; I
           between Farmers Insurance Exchange and Xactware Solutions
           Inc, December 11, 2015
PTX-684    Fifth Amendment to Master Product License Agreement between XW00342770                        XW00342771               Arnold Opening       H;R; I
           Farmers Insurance Exchange and Xactware Solutiosn Inc., June
           2,2016
PTX-685    Sixth Amendment to Software License, Data Subscription and   XW00940794                       XW00940795               Arnold Opening       H;R; I
           ASP Services Agreement between Hartford Fire Insurance
           Company and Xactware Solutions Inc., February 14, 2005

PTX-686    Fourth Amendment to Master Product License Agreement            XW00940419                    XW00940427               Arnold Opening       H; R; I
           between Xactware Solutions Inc. and Kemper Corporate Services
           Inc., October 4, 2005
PTX-687    Amendment to Xactware Product License Summary benveen           XW00448243                                             Arnold Opening       H; R; I
           Xactware Solutions Inc. and Rockford Mutual Insurance
           Company, February 1, 2015
PTX-688    Third Amendment to Xactware Product License Summary             XW00448197                    XW00448198               Arnold Opening       H; R; I
           between Xactware Solutions Inc. and Rockford Mutual Insurance
           Company, February 1, 2015
PTX-689    Master Software Subscription Agreement between State Farm       XW00080492                    XW00080505               Arnold Opening       A; F; H; R; I
           Mutual Automobile Insurance Company and Xactware Solutions

PTX-690    Master Product License and Services Agreement Schedule 3         XW00940428                   XW00940429               Arnold Opening       H; R; I
           between Xactware Solutions Inc. and Traveleters Indemnity
           Company, March 1, 2012
PTX-691    Master Product License and Services Agreement between            XW00239427                   XW00239473               Arnold Opening       H;R
           Xactware Solutions Inc. and Travelers Indemnity Company,
           October 26, 2015
PTX-692    Amendment No. 01 to Project Addendum between Xactware            XW00940694                   XW00940694               Arnold Opening       H;R; I
           Solutions Inc. and United Services Automobile Association,
           August 24, 2013




                                                                                         39
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 40 of 105 PageID: 39193

                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiff's Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                     End Bates                   Source    Objections

PTX-693    Amendment No. 3 to Project Addedunm between Xactware             XW00940688                    XW00940688               Arnold Opening       H; R; I
           Solutions Inc. and United Services Automobile Assoication,
           March 24, 2014
PTX-694    Project Addendum between Xactware Solutions and United           XW00941067                    XW00941078               Arnold Opening       H; R; I
           Services Automobile Association, March 23, 2015


PTX-695    Patent Owner's Response (Paper 31), November 14, 2016,           EV01555055                    EV01555128                                    R;P; C; MIL
           (IPR2016-00589)
PTX-696    Petitioner's Reply, February 6, 2017, (IPR2016-00589)            EV01555129                    EV01555158                                    R; P; C;MIL

PTX-697    Petition (Paper 1), February 8, 2016, (IPR2016-00593)            EVOI555159                    EV01555203                                    R; P; C; MIL

PTX-698    Patent Owner's Preliminary Response (Paper 7), June 2, 2016,     EVOI555204                    EV01555245                                    R;P; C; MIL
           (IPR2016-00593)
PTX-699    Institution Decision (Paper 13 ), August 31, 2016, (IPR2016-     EV01555246                    EV01555259                                    R;P;C;MIL
           00593)
PTX-700    Patent Owner's Response (Paper 31), November 16, 2016,           EV01555260                    EV01555297                                    R; P; C; MIL
           (IPR2016-00593)
PTX-701    Petitioner's Reply, January 27, 2017, (IPR2016-00593)            EVOI555298                    EV01555332                                    R;P; C; MIL

PTX-702    Final Written Decision (Paper 45), August 28, 2017, (IPR2016-    EV01555333                    EV01555340                                    R; P; C; MIL
           00593)
PTX-703    Patent Owner's Preliminary Response (Paper 7), June 2, 2016,     EV0155534I                    EVOI555382                                    R;P; C; MIL
           (IPR2016-00593)

PTX-704    Institution Decision (Paper 13), August 31, 2016, (IPR2016-      EVOI555383                    EV01555396                                    R;P; C; MIL
           00593)
PTX-705    Final Written Decision (Paper 45), August 24, 2017, (IPR2016-    EV01555397                    EV01555404                                    R;P;C; MIL
           00593)
PTX-706    Verisk's Responses to Eagle View's First Set of Requests for      NIA                          NIA                                           H;P;C
           Admission, January 12, 2018
PTX-707    Xactware's Responses to Eagle View's First Set of Requests for    NIA                          NIA                                           H;P;C
           Admission, January 12, 2018
PTX-708    Eagle View Technology Corporation and Subsidiaries                EV725469                     EV725498                                      A;F;H;R
           Consolidated Financial Statements 2013-2014
PTX-709    Pictometry International Corporation Consolidated Financial       EV725444                     EV725468                                      A;F;H;R
           Statements 2011-2012




                                                                                          40
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 41 of 105 PageID: 39194

                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiff's Trial Exhibit List
Exhibit#                            Description                                     Beg Bates                     End Bates                     Source    Objections

PTX-710    Eagle View Technologies Incoporated Consolidated Financial      EV725423                      EV725443                                        A;F;H;R
           Statements 2011-2012
PTX-711    Pictometry International Corp Consolidated Financial Statements EV53461 l                     EV534635                                        A;F;H;R
           2011-2012
PTX-712    WITHDRAWN




PTX-713    Eagle View Technologies Inc Consolidated Financial Statements   EV534853                      EV534873                                        A;F;H;R
           2011-2012
PTX-714    Eagle View Technologies Financial Statements 2008-2009          EV370322                      EV370337                                        A;F;H;R
PTX-715    Eagle View Technologies Financial Statements 2009-2010          EV370338                      EV370353                                        A;F;H;R
PTX-716    Eagle View Board Meeting Presentation, Sept. 7, 2010            EV053567                      EV053610                                        A;F;H;R

PTX-717    Email from C. Barrow to D. Schultz re Bloomberg Article,        EV469560                      EV469562                                        A;F;H;R
           December 9, 2011
PTX-718    Eagle View Board of Directors Presentation, March 3, 2016       EV536802                      EV536906                                        A;F;H;R

PTX-719    Eagle View and GAF Materials Corp. Strategic Alliance Term       EV546163                     EV546166                                        A;F;H;R
           Sheet
PTX-720    Eagle View Marketing Material                                    EV563522                     EV563523                 Arnold Rebuttal        A;F;H;R

PTX-721    Adjuster Feedback on Eagle View                                  EV551972                     EV551972                                        A;F;H;R
PTX-722    Georgia Farm Bureau Pilot Detail, July 17, 2013                  EV551974                     EV551974                                        A;F;H;R
PTX-723    Email Chain from J. Lewis to B. Allphin et. al re Multiple       XW00050509                   XW00050510                                      H;R;P
           Buildings - Eagleview vs Roofting Insight, March 28, 2014
PTX-724    Email Chain from A. Boyman to S. Stephenson et. al re            XW00078307                   XW00078307                                      H;R;P
           Presentation Materials, March 19, 2012
PTX-725    Email from E. Webecke to E. Webecke re Temp File                 XW00088753                   XW00088755                                      H;R;P
PTX-726    Presentation by DavisPolk re Verisk Analytics and Eagle View     XW00214718                   XW00214747                                      H;R;P
           Technology Corp. PMN No. 2014-0496 Confidential
           Presentation to the Federal Trade Commission
PTX-727    The Hartford Usage from 3/1/2017 to 3/31/2017                    HARTFORD 001920              HARTFORD 001922                                 A;F;H;R
PTX-728    The Hartford Usage from 4/1/2017 to 4/30/2017                    XW00941639                   XW00941642                                      H;R
PTX-729    The Hartford Usage from 5/1/2017 to 5/31/2017                    XW00941646                   XW00941649                                      H;R
PTX-730    The Hartford Usage from 6/l /2017 to 6/30/2017                   XW00941653                   XW00941656                                      H;R
PTX-731    The Hartford Usage for 7/2017                                    XW00941660                   XW00941662                                      H;R
PTX-732    The Hartford Usage for 8/2017                                    XW00941666                   XW00941668                                      H;R



                                                                                         41
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 42 of 105 PageID: 39195


                                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                         Plaintiff's Trial Exhibit List
Exhibit#                            Description                                    Beg Bates                     End Bates       Source    Objections

PTX-733    The Hartford Usage for 9/2017                                   XW00941672                   XW00941674                        H;R
PTX-734    The Hartford Usage for 10/20 17                                 XW00941678                   XW00941680                        H;R
PTX-735    The Hartford Usage for 11/2017                                  XW00941684                   XW00941687                        H;R
PTX-736    The Hartford Usage for 12/2017                                  XW00941692                   XW00941695                        H;R
PTX-737    Auto Owners Usage from 6/1/2017 to 6/30/2017                    XW00941088                   XW00941091                        H;R
PTX-738    Auto Owners Usage for 7/2017                                    XW00941095                   XW00941098                        H;R
PTX-739    Citizens Property Insurance Usage for 9/2017                    XW0094l 102                  XW00941105                        H;R
PTX-740    Citizens Property Insurance Usage for 10/2017                   XW009411 l0                  XW00941 l l3                      H;R
PTX-741    Citizens Property Insurance Usage for l l/2017                  XW00941 l 18                 XW00941121                        H;R
PTX-742    Citizens Property Insurance Usage for 12/2017                   XW00941126                   XW00941130                        H;R
PTX-743    Kemper Usage from 2/ I /2017 to 2/28/2017                       XW00941301                   XW00941304                        H;R
PTX-744    Kemper Usage from 3/1/2017 to 3/31/2017                         XW0094l308                   XW00941311                        H;R
PTX-745    Kemper Usage from 4/1/2017 to 4/30/2017                         XW0094l316                   XW00941319                        H;R
PTX-746    Kemper Usage from 5/1/2017 to 5/31/2017                         XW00941324                   XW00941327                        H;R
PTX-747    Kemper Usage from 6/1/2017 to 6/30/2017                         XW00941332                   XW00941335                        H;R
PTX-748    Kemper Usage for 7/2017                                         XW00941340                   XW0094l343                        H;R
PTX-749    Kemper Usage for 8/2017                                         XW0094l348                   XW00941351                        H;R
PTX-750    Kemper Usage for 9/2017                                         XW00941356                   XW00941359                        H;R
PTX-751    Kemper Usage for 10/2017                                        XW00941364                   XW00941367                        H;R
PTX-752    Kemper Usage for 11/2017                                        XW0094l385                   XW00941388                        H;R
PTX-753    Kemper Usage for 12/2017                                        XW00941402                   XW00941406                        H;R
PTX-754    MetLife Usage from 4/1/2017 to 4/30/2017                        XW00941559                   XW00941562                        H;R
PTX-755    MetLife Usage from 5/1/2017 to 5/31/2017                        XW00941566                   XW00941569                        H;R
PTX-756    MetLife Usage for 7/2017                                        XW00941580                   XW00941583                        H;R
PTX-757    MetLife Usage for 8/2017                                        XW00941587                   XW00941589                        H;R
PTX-758    MetLife Usage for 9/2017                                        XW00941595                   XW00941599                        H;R
PTX-759    MetLife Usage for 10/2017                                       XW00941606                   XW00941610                        H;R
PTX-760    MetLife Usage for 11/2017                                       XW00941617                   XW00941621                        H;R
PTX-761    MetLife Usage for 12/2017                                       XW00941628                   XW00941631                        H;R
PTX-762    Eagle View Technologies Inc. Report on Fair Market Value of a   EV421349                     EV421408                          A;F;H;R
           Minority Common Stock Interest as of September 30, 2011, June
           12,2012
PTX-763    Eagle View Technologies Inc. Report on Fair Market Value ofa    EV423659                     EV423726                          A;F;H;R;D
           Minority Common Stock Interest as of December 31, 2012, May
           7,2013
PTX-764    EagleView Technologies Inc. Report on Fair Market Value ofa     EV799072                     EV799140                          A;F;H;R
           Minority Common Stock Interest as of December 31, 2012, June
            11, 2013



                                                                                         42
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 43 of 105 PageID: 39196


                                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                              Plaintiff's Trial Exhibit List
Exhibit#                             Description                                      Beg Bates                     End Bates       Source    Objections

PTX-765    Eagle View Technologies Inc. Report on Fair Value of Certain      EV421285                      EV421348                          A;F;H;R
           Identificable Intagible Assets of SuperBuild, LLC as of October
           27, 2011, June 12. 2012
PTX-766    EagleView Technology Corporation Valuation of a Minority,         EV723969                      EV723982                          A; F; H; R; I
           Non-marketable Common Stock Interest as of January 7, 2013,
           Schedule 1
PTX-767    Eagle View Technology Corporation Valuation of a Mintory          EV723983                      EV724034                          A;F;H;R
           Common Stock Interest as of August 31, 2013, April 15, 2013

PTX-768    Eagle View Technology Corporation Valuation of a Mintory       EV724035                         EV724090                          A; F; H: R
           Common Stock Interest as of December 3 I, 2014, April 15, 2015

PTX-769    EagleView Technology Corporation Valuation of a Mintory          EV724091                       EV724148                          A;F;H;R
           Common Stock Interest as of April 30, 2014, April 15, 2015
PTX-770    Phoenix Topco, Inc. (dba Eagle View Technologies) July 15,       EV537017                       EV537045                          A;F;H;R
           2015 Stock Options Valuation, January 18, 2016
PTX-771    Eagle View Technologies, Inc. Financial Statements as of and for EV840218                       EV840236                          A;F;H;R
           the Years Ended December 3 L 2011 and 2010, and Independent
           Auditors' Report
PTX-772    United States Patent No. 9,679,227                                EV01555405                    EV01555448                        R;P

PTX-773    Email Chain from J. Taylor to Z. Smith et. al re Meeting with     XW00049771                    XW00049777                        H;R;P
           Pictometry, January 30, 2012

PTX-774    Email Chain from J. Lewis to E. Webecke et. al re Roof            XW00051574                    XW00051575
           comparison, September 13, 2013
                                                                                                                                             H;R
PTX-775    Email from J. Taylor to E. Webecke et. al re Market Intel Report - XW00058861                   XW0005886l
           PI perspective, November 22, 2013                                                                                                 H;R
PTX-776    Project Aerial Market Intelligence Report, Property InSight v0.7, XW00058862                    XW00058925
           2013                                                                                                                              H;R
PTX-777    Email Chain from M. Anquillaire to A. Bayman et. al re Aerial      XW00078266                   XW00078267
           Volume Updates, December 5. 2013                                                                                                  H;R
PTX-778    Email Chain from J. Taylor to J. Lewis et. al re Google Alert-     XW00222870                   XW00222870                        H;R;P
           Pictometry, August 2, 2012




                                                                                           43
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 44 of 105 PageID: 39197


                                                         Eagle View Technologies, Inc, et al. v, Xactware Solutions, Inc, et al.
                                                                     Case No, 15-cv-07025 (RBK/JS) (Dist N,J,)
                                                                            Plaintiff's Trial Exhibit List
Exhibit#                             Description                                      Beg Bates                    End Bates       Source    Objections

PTX-779    Email Chain from S, Stephenson to S, Sutton re Liberty Mutual     XW00358842                   XW00358845
           Strategic Partnership, January 31, 2014
                                                                                                                                            H;R;P
PTX-780    Email chain from M, Olson to J, Taylor et, al re Requesting a     XW00042387                   XW0004239I
           review of imagery and its future, June 19, 2014
                                                                                                                                            H;R;P
PTX-781    Email Chain from A, Zickell to E, Webecke re Off the wall         XW00077360                   XW00077366
           thought, October 24, 2013
                                                                                                                                            H; R; p
PTX-782    Email from E, Webecke to J, Loveland re Verisk Ventures,          XW0009l0l 1                  XW00091011
           January 15, 2013
                                                                                                                                            H;R
PTX-783    Email from S, Alvarez to S, Stephenson et. al re Verisk Venture   XW00108092                   XWOOI08092
           Capitalists - Aerial Imagery, January 16, 2013                                                                                   H;R
PTX-784    Presentation by Xactware re Aerial Imagery Project Overview       XW00108093                   XW00108129
                                                                                                                                            P;F
PTX-785    Aerial Sketch Mass Productions Options & Recommendations,         XW00222900                   XW00222910
           2012                                                                                                                             P;R;H;C
PTX-786    Aerial Image Design Changes, January 10, 2010                     XW00752776                   XW00752798
                                                                                                                                            P;R;A;F;H
PTX-787    Email from Andrew Zickell to Webecke re Walker Process            XW00237429                   XW00237433
           claims against EV
                                                                                                                                            H;R;P
PTX-788    Email Chain from l David to M, Olson et. al re Patent Search,     XW00402509                   XW00402510
           August 15, 2012
                                                                                                                                            A;F;R;H;P
PTX-789    Email Chain from M. Olson to J. Aguilera et al re Property       XW00224397                    XW00224401
           InSight Production Software - State of the Nation on April 24th,
           April 24, 2013                                                                                                                   P;H;R
PTX-790    Email from J, Taylor to ASIS et al re InSight (Roof & Property), XW00223043                    XW00223043
           January 31, 2013
                                                                                                                                            P;H;R
PTX-791    Email chain from M, Olson to J, Taylor re Aerial-InSight status   XW00224630                    XW00224630
           update 3-12-2013, March 12, 2013

                                                                                                                                            P;H;R




                                                                                           44
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 45 of 105 PageID: 39198


                                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                            Plaintiff's Trial Exhibit List
Exhibit#                             Description                                      Beg Bates                     End Bates       Source    Objections

PTX-792    Email from D. Graff to A. Godino et. al 5 minute QC process,      XW00067668                    XW00067669
           November 13, 2015
                                                                                                                                             P;H;R
PTX-793    Email from M. Olson to Pl management team re Tuesday, April       XW00048128                    XW0004813I
           29th, 2014: Update on Data Acquistion, Mass Production and
           Geoserver coverage, April 29, 2014                                                                                                H;R
PTX-794    Email Chain from J. Taylor to M. Olson re Update, December 4, XWOOll 1453                       XWOOl 11455
           2012
                                                                                                                                             P;KR
PTX-795    Email Chain from A. Cobo to J. Lewis et. al re Videos of our      XW00039931                    XW00039936
           Aerial Sketch comparison times, February 23, 2015

                                                                                                                                             H;R
PTX-796    Agreement for Services between Xactware Solutions Inc. and        XW00090357                    XW00090367
           AMS Geomatics S.I., August 1, 2012                                                                                                H;R
PTX-797    Presentation re Property Insight Roof Tools 3.5.0, May 2015        XW00124800                   XW00124853
                                                                                                                                             A;F;H;R
PTX-798    Property Insight Mass Production Tool What's New Version           XW00124907                   XW00124932
           3.1.0, 2014                                                                                                                       H;R
PTX-799    Property Insight MPT What's New Version 3.1 .0, January 14,        XW00253658                   XW00253658
           2016                                                                                                                              A;F;H;R
PTX-800    Email Chain from I. Aguilera to J. Lewis et. al re March 13th,     XW00312536                   XW00312562
           2015 Report, March 13, 2015
                                                                                                                                             H;R
PTX-801    Presentation by Xactware re Roof InSight                           XW00016347                   XW00016377
                                                                                                                                             H;R
PTX-802    Email Chain from J. Lewis to A. Godino re Sample_Data.zip,         XW00335978                   XW00335981
           July 12, 2016
                                                                                                                                             R;P;H
PTX-803    Email Chain from M. Maroto to A. Barnum et. al re Portal Code      XW00679569                   XW007679573
           Conversion, June 16, 2015

                                                                                                                                             H;R
PTX-804    Email Chain from J. Lewis to J. Taylor re ROOF INSIGHT             XW00027692                   XW00027695
           QUESTION - FW: 5008-15-4099 - Site Map and price for "The
           Vineyards", May 15, 2015                                                                                                          H;R




                                                                                            45
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 46 of 105 PageID: 39199


                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiff's Trial Exhibit List
Exhibit#                             Description                                   Beg Bates                     End Bates                     Source    Objections

PTX-805    Olson email to Lewis stating XW should sign over EV                XW00034237                  XW00034238
           customers, but it's harder for EV to take business from XW
                                                                                                                                                        R;P;H
PTX-806    Xactware Preproduction of Texas Key Ideas & Plan Version 0.9, XW00029166                       XW00029180
           January 11, 2016
                                                                                                                                                        R;H;A;F
PTX-807    Email from Loveland to XW executives forwarding CNNMoney XW00044301                            XW00044304                                    P;F;H;A
           and Bloomberg articles praising EV
PTX-808    State Farm and Eagle View presentation, June L 2011      EV054540                              EV054560                 Arnold Opening       A;F;H;R

PTX-809    Eagle View Technologies Premium Report, September 27. 2013         EV00847349                  EV00847360                                    A;F;H;R

PTX-810    Eagle View Technologies Solar Report, October 17. 2013             EV00847451                  EV00847467                                    A;F;H;R
PTX-81 I   Eagle View Technologies WallsLite Report, March 26, 20 I 5         EVOI484160                  EV01484165                                    A;F;H;R
PTX-812    Eagle View Technologies All Seeing Renovations Precise Aerial      EVOI495715                  EV01495736                                    A;F;H;R
           Measurement Report
PTX-813    Eagle View Technologies GutterReport, November 4, 2015             EV026438                    EV026441                                      A;F;H;R
PTX-814    Eagle View Technologies Standard Report, September 11, 2012        EV380447                    EV380451                                      A;F;H;R

PTX-815    EagleView Technologies Walls Only Report, July 23, 2013            EV497785                    EV497797                                      A;F;H;R
PTX-816    EagleView Technologies Property Risk Management Report,            EV498215                    EV498219                                      A;F;H;R
           October 8, 2013
PTX-817    Eagle View Technologies QuickSquares, October 8, 2013              EV498473                    EV498473                                      A;F;H;R
PTX-818    Eagle View Technologies QuickSquares Extended Coverage,            EV552130                    EV552130                                      A;F;H;R
           March 5, 2015
PTX-819    Eagle View Technologies Property Brush Image Risk Report           EV561703                    EV561708                                      A;F;H;R

PTX-820    Allstate Insurance ClaimsReady Report, June 10, 2013               EV562902                    EV562910                                      A;F;H;R
PTX-821    Eagle View Technologies Property Risk Management Brush             EV571427                    EV571436                                      A;F;H;R
           Report, March 14, 2013
PTX-822    EagleView FAQ Most Popular,                                        EVOI555449                  EV01555484                                    A;F;H;R
           httQ://www.eagleview.com/Su1212ortServices/EagleViewCustomer
           Sunnort/EaaleViewFAQ.asox#MostPooular
PTX-823    Email Chain from J. Taylor to P. Devdhar et. al re Roofing field   XW00356621                  XW00356623                                    H;R
           test data request, June 11, 2008




                                                                                           46
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 47 of 105 PageID: 39200


                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                             Plaintiff's Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                     End Bates                     Source         Objections

PTX-824    Email Chain from F. Coyne to J. Loveland re Eagle View, April    XW00395033                    XW00395035               Equitable Estoppel Motion   H;R
           6,2012




PTX-825    Email from J. Taylor to K. Beatty re Project Aerial Report-      XW00055846                    XW00055846                                           H;R;P
           Property InSight v0.7, June 2, 2015
PTX-826    Email Chain from J. Taylor to Da. Luse re Chris Pershing at      XW00285321                    XW00285322                                           H;R;P
           Eagle View, February 23, 2010




PTX-827    Presentation by Xactware re Xactimate Internal Pictometry Tool   XW00285399                    XW00285412                                           H;R
           for Roofs

PTX-828    Email Chain from N. Sykes to D. Norton et. al re Xactimate       XW00303058                    XW00303061                                           H;R;P
           v.25.5 Released -TBD??, May 28, 2009




PTX-829    Email from N. Sykes to J. Taylor re The Hartford RFP Meeting      XW00303479                   XW00303480                                           H;R;P
           Notes, February 2, 2009
PTX-830    Xactware Revenue Statement -- "Xactware Revenue Statement,        XW00512462                   XWOOSI2480                                           H;R;X
           as of February and March 2015"
PTX-831    Fourth Amendment to Master Product License Agreement              XW00513004                   XW00513005                                           H; R; I
           between Xactware Solutions, Inc and West Bend Mutual,
           November l, 2011
PTX-832    Occupational Employment and Wages, May 2017, 13-1031              EV01555485                   EV01555493               Arnold Opening              A; F; H; R
           Claims Adjusters, Examiners, and Investigators,
           httos://www.bls.aov/oes/2017/mav/oes 131031.htm
PTX-833    WITHDRAWN

PTX-834    FTC Complaint re Verisk and Eagle View Merger                     XW00056883                   XW00056895                                           H;R;P
PTX-835    The Stories Behind the EagleView Reports                          EV033575                     EV033578                                             H;A;F;R;P

PTX-836    Using 3D Aerial Measurement Reports to Tncrease Efficiency and EV390111                        EV390111                                             H;A; F; R; P
           ROI on Roofing Claims



                                                                                          47
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 48 of 105 PageID: 39201


                                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                      Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                             Plaintiff's Trial Exhibit List
Exhibit#                              Description                                      Beg Bates                     End Bates                    Source    Objections

PTX-837    Technology Provides A Precise Look at Roof Measuring                 EV442413                    EV442416                                       H; A; F; R; P

PTX-838    Eagle View® Technologies Named by Inc. Magazine as one of            EV01548656                  EV01548659               Stevenson Opening     H; A; F; R; P
           America's Fastest Growing Private Companies
PTX-839    Implementing Aerial Measurement Reports at FNOL                      EV631484                    EV631484                                       H;A; F; R;P

PTX-840    Verisk Analytics, Inc.'s Responses to Eagle View Technologies,       NIA                         NIA                                            H;C;R
           Inc.'s First Set ofinterrogatories (Nos. 1-13), February 29, 2016

PTX-841    Verisk Analytics, Inc.'s Responses to Pictometry International       NIA                         NIA                                            H; C: R
           Corp.s' First Set ofinterrogatories (Nos. 1-8), February 29, 2016

PTX-842    Xactware Solutions, Inc.'s Responses to Eagle View                   NIA                         NIA                                            H;C;R
           Technologies, Inc.'s First Set ofinterrogatories (Nos. 1-21),
           February 29, 2016
PTX-843    Xactware Solutions, Inc.'s Responses to Pictometry International     NIA                         NIA                                            H;C;R
           Corp.s' First Set of Interrogatories (Nos. 1-9), February 29, 2016

PTX-844    Verisk Analytics, Inc.'s Supplemental Responses to Eagle View NIA                                NIA                                            H;C;R
           Technologies, Inc.'s First Set oflnterrogatories (Nos. 1-13),
           December 19, 2016
PTX-845    Verisk Analytics, Inc.'s Second Supplemental Responses to Eagle NIA                              NIA                                            H;C;R
           View Technologies, Inc.'s First Set of Interrogatories (Nos. 1-13),
           May 9, 2017
PTX-846    Verisk Analytics, Inc.'s Third Supplemental Responses to Eagle NIA                               NIA                                            H;C;R
           View Technologies, Inc.'s First Set of Interrogatories (Nos. 1-13),
           September I, 2017
PTX-847    Verisk Analytics, Inc.'s Responses to Eagle View Technologies, NIA                               NIA                                            H;C;R
           Inc.'s Second Set of Interrogatories (Nos. 14-23), December 11,
           2017
PTX-848    Verisk Analytics, Inc.'s Fourth Supplemental Responses to Eagle NIA                              NIA                                            H;C;R
           View Technologies, Inc.'s First Set ofinterrogatories (Nos. 1-13),
           December 18, 2017
PTX-849    Verisk Analytics, Inc.'s Fifth Supplemental Responses to Eagle NIA                               NIA                                            H;C;R
           View Technologies, Inc.'s First Set of Interrogatories (Nos. 1-13,
           January 18, 2018
PTX-850    Farmers Insurance Company, Inc. Claims Report, May 10, 2012 EV013734                             EV013735                 Arnold Opening        A;F;H;R




                                                                                             48
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 49 of 105 PageID: 39202


                                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                            Plaintiff's Trial Exhibit List
Exhibit#                              Description                                     Beg Bates                     End Bates                    Source                 Objections

PTX-851    Presentation by Eagle View Technologies re Board Meeting, July       EV050921                   EV050974                 Arnold Opening                     A;F;R;H
           28,2009
PTX-852    Eagle View Technologies, Inc. v. RoofWalk, Inc. et al., No. 2: 12-   EV034640                   EV034648                 Arnold Opening                     R;H
           cv-00544-RSL, Dkt. No. 12, 2nd Amended Complaint, (W.D.
           Wash. June 4, 2012)
PTX-853    Eagle View Technologies Technical Study, What Low-cost Roof          EV01493779                 EV01493780               EV's Supp Resp to Rog No. 13       A; F; R; P; H
           Reports Really Cost Carriers
PTX-854    The Impact of Technology on Claims ROI                               EV551287                   EV551297                 EV's Supp Resp to Rog No. 13       A;F;R;P;H

PTX-855    Presentation by Verisk Analytics re Project Aerial IC Discussion XW00214560                     XW00214587               EV's Supp Resp to Rog No. 13       R;P;H
           Sale Process and Diligence Update, May 1, 2012

PTX-856    Presentation by Eagle View re Corporate Presentation, January,       EV777760                   EV777804                 EV's Supp Resp to Rog No. 13       A; F; R; P; C;
           2015                                                                                                                                                        H
PTX-857    Presentation by Eagle View Technologies re Corporate                 VISTA-00000157             VISTA-00000200           EV's Supp Resp to Rog No. 13       A; F; R; P; C;
           Presentation, March, 2015                                                                                                                                   H
PTX-858    Get an Eagle View Report                                             EV01553387                 EV01553391               EV's 2nd Supp Resp to Rog No. 5    A;F;R;H

PTX-859    Eagle View Home Page, February 19, 2017                              EV01553392                 EV01553395               EV's 2nd Supp Resp to Rog No. 5    R;A;F;H

PTX-860    EagleView Home Page, January 13, 2012                                EV01553396                 EV01553397               EV's 2nd Supp Resp to Rog No. 5    R;A;F;H

PTX-861    EagleView Home Page, January 16, 2015                                EV01553398                 EV01553401               EV's 2nd Supp Resp to Rog No. 5    R;A;F;H

PTX-862    Eagle View Home Page, June 25, 2014                                  EV01553402                 EV01553403               EV's 2nd Supp Resp to Rog No. 5    R;A;F;H

PTX-863    Eagle View Home Page, March 31, 2012                                 EV01553404                 EVOl553405               EV's 2nd Supp Resp to Rog No. 5    R;A;F;H

PTX-864    Eagle View Home Page, March 7. 2015                                  EVOl553406                 EV01553410               EV's 2nd Supp Resp to Rog No. 5    R;A;F;H

PTX-865    Eagle View Home Page, May l, 2013                                    EV0155341 l                EV01553414               EV's 2nd Supp Resp to Rog No. 5    R;A;F;H

PTX-866    Eagle View Home Page September 18. 2012                              EV01553415                 EV01553416               EV's 2nd Supp Resp to Rog No. 5    R;A;F;H

PTX-867    FY 2012 Summary Revenue Analysis                                     EV043436                   EV043436                 EV's Supp Resp to Rog No. 13       A;F;R;H
PTX-868    Presentation by Eagle View re Commercial Business                    EV757140                   EV757150                 EV's 2nd Supp Resp to Rog No. 15   A; F; R: P; H




                                                                                              49
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 50 of 105 PageID: 39203


                                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                            Plaintiff's Trial Exhibit List
Exhibit#                            Description                                       Beg Bates                     End Bates                    Source                 Objections

PTX-869    2016 Quarter l Satisfaction Survey Comments                       XW00067071                    XW00067071               EV's 3rd Supp Resp to Rog No. 15   H;R;P

PTX-870    Competitive Advantages/Weaknesses Xactware                        XW00070183                    XW00070183               EV's 3rd Supp Resp to Rog No. 15   H;R;P

PTX-871    Second Corrected Petition (Paper JO), April 8, 2016, (IPR2016- EV01555494                       EV01555553                                                  R;P;C;D;
           00582)                                                                                                                                                      MIL
PTX-872    Petitioner's Request for Rehearing (Paper 16), September 9,    EV01555554                       EV0\555565                                                  R;P;C;D;
           2016, (IPR2016-00582)                                                                                                                                       MIL
PTX-873    Decision Denying Request for Rehearing (Paper 17), September EV01555566                         EV01555569                                                  R;P;C;D;
           21, 2016 (IPR2016-00582)                                                                                                                                    MIL
PTX-874    Petitioner's Request for Rehearing (Paper 16). September 9,    EVOI555570                       EV01555588                                                  R;P;C;D;
           2016, (IPR2016-00586)                                                                                                                                       MIL
PTX-875    Decision Denying Request for Rehearing (Paper 18), November EV01555589                          EV01555598                                                  R;P;C;D;
           2, 2016, (IPR2016-00586)                                                                                                                                    MIL
PTX-876    Second Corrected Petition (Paper 9), April 8, 2016, (IPR2016-  EV0\555599                       EVOl555662                                                  R;P;C;D;
           00587)                                                                                                                                                      MIL
PTX-877    Petitioner's Request for Rehearing (Paper 15), September 9,    EV01555663                       EV01555681                                                  R;P;C;D;
           2016, (IPR2016-00587)                                                                                                                                       MIL
PTX-878    Decision Denying Request for Rehearing (Paper 16), September EV01555682                         EV01555692                                                  R;P;C;D;
           30, 2016, (IPR2016-00587)                                                                                                                                   MIL
PTX-879    Patent Owner's Preliminary Response (Paper 9), May 23, 2016, EV01555693                         EV01555696                                                  R;P;C;D;
           (IPR2016-00589)                                                                                                                                             MIL
PTX-880    Corrected Petition (Paper 7), April 8, 2016, (IPR-2016-00590)  EV01555697                       EVOl555758                                                  R;P;C;D;
                                                                                                                                                                       MIL
PTX-881    Patent Owner's Preliminary Response (Paper 8), May 23, 2016,       EV01555759                   EV01555834                                                  R;P;C;D;
           (IPR-2016-00590)                                                                                                                                            MIL
PTX-882    Second Corrected Petition (Paper 9), April 8, 2016, (IPR2016-      EVOl555835                   EV01555898                                                  R;P;C;D;
           00592)                                                                                                                                                      MIL
PTX-883    Patent Owner's Preliminary Response (Paper 10), June 2, 2016,      EV01555899                   EV01555972                                                  R;P;C;D;
           (IPR2016-00592)                                                                                                                                             MIL
PTX-884    Petitioner's Reply to Patent Owner Response, January 27, 2017,     EV01555973                   EV01556004                                                  R;P;C;D;
           (IPR2016-00592)                                                                                                                                             MIL
PTX-885    Petition (Paper 1), September 15, 2016, (IPR2016-0l 775)           EV01556005                   EV01556071                                                  R;P;C;D;
                                                                                                                                                                       MIL
PTX-886    Petition (Paper 1), October 5, 2016, (IPR2017-00021)               EV01556072                   EV01556139                                                  R;P;C;D;
                                                                                                                                                                       MIL
PTX-887    Petition (Paper I), October 5, 2016, (IPR2017-00025)               EV01556140                   EV01556207                                                  R;P;C;D;
                                                                                                                                                                       MIL



                                                                                            50
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 51 of 105 PageID: 39204


                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiff's Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                     End Bates       Source    Objections

PTX-888    Petition (Paper 1), October 5, 2016, (IPR2017-00027)             EV01556208                    EVOl556270                        R;P;C;D;
                                                                                                                                            MIL
PTX-889    Petition (Paper 1), November 30, 2016, (IPR2017-00363)           EV01556271                    EV01556340                        R;P;C;D;
                                                                                                                                            MIL
PTX-890    ClaimsReady Report, October 23, 2013                             EV000888                      EV000897                          A;F;H;R
PTX-891    Adjuster Assisted 3D Report, October 23, 2013                    EV000898                      EV000907                          A;F;H;R
PTX-892    ClaimsReady Report, October 23, 2013                             EV001218                      EV001227                          A;F;H;R
PTX-893    Premium Report, July 2, 2012                                     EV002052                      EV002063                          A;F;H; R

PTX-894    GutterReport, January 31, 2014                                   EV002066                      EV002069                          A; F; H; R

PTX-895    QuickSquares, January 30, 2014                                   EV002070                      EV002071                          A; F; H; R

PTX-896    Premium Report, July 2, 2012                                      EV002072                     EV002081                          A;F;H;R

PTX-897    Property Risk Management Brush Report, March 14, 2013            EV002140                      EV002148                          A;F;H;R

PTX-898    Property Risk Management Report, February 13, 2013                EV005953                     EV005960                          A;F;H;R

PTX-899    Pool Report, August 18, 2015                                     EV006488                      EV006488                          A;F;H;R
PTX-900    ClaimsReady Report, November 3, 2012                             EV00852452                    EV00852460                        A;F;H;R
PTX-901    Premium Report, April 18, 2014                                   EV01440269                    EV01440278                        A;F;H;R
PTX-902    Premium Report, October 30, 2015                                 EV026408                      EV026418                          A;F;H;R
PTX-903    QuickSquares, May 29, 2015                                       EV026436                      EV026437                          A;F:H;R
PTX-904    ClaimsREady Roof & Walls Report, March 23, 2015                  EV026452                      EV026468                          A;F;H;R
PTX-905    Property Risk Management Report, March 24, 2015                  EV026469                      EV026475                          A;F;H;R

PTX-906    Eagle View Roof Reports                                           EV000888                     EV002165                          A;F;H;R

PTX-907    Eagle View Roof Reports                                           EV005666                     EV006488                          A;F;H;R



PTX-908    Eagle View Roof Reports                                           EV026408                     EV026530                          A;F;H;R

PTX-909    Eagle View Roof Reports                                           EV00852202                   EV00852952                        A;F:H;R




                                                                                           51
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 52 of 105 PageID: 39205

                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                          Plaintiff's Trial Exhibit List
Exhibit#                             Description                                    Beg Bates                    End Bates        Source    Objections

PTX-910    Eagle View Roof Reports                                         EV01439277                    EV01441260                        A;F;H;R



PTX-911    Eagle View Roof Reports                                         EV01490670                    EV01491126                        A;F;H;R

PTX-912    Employment agreement between Eagle View Technologies and EV695965                             EV695976                          A;F;R;H
           David P. Carlson, August 18, 2008
PTX-913    Separation agreement between Eagle View Technologies, Inc.    EV01553678                      EV01553682                        A;F;R;H
           and David P. Carlson, July 17, 2009
PTX-914    Consulting agreement between Eagle View Technologies, Inc.    EV449180                        EV449182                          A;F;R;H
           and David P. Carlson, dated January 17, 2012
PTX-915    Verisk Analytics, Inc., to Acquire EagleView Technology       EV0155634I                      EVOI556342
           Corporation to Extend Its Analytic Capabilities in Aerial
           Imagery, https://www.verisk.com/archived/2014/january/verisk-
           analytics-inc-to-acquire-eagleview-technology-corporation-to-
           extend-its-analytic-capabilities-in-aerial-imagery/




PTX-916    Email Chain from M. Nikolsky to L. Heeb et. al re New patent    XW00390259                    XW00390261                        P;R
           properties, September 5, 2014
PTX-917    AS, RI, PI Units, February 2012-March 13, 2019                  XW00942367                    XW00942367
PTX-918    EagleView RFP Appendix                                          EV568923                      EV569024                          A;F;H;R
PTX-919    Email Chain from H. West to R. Daga re Eagle View Wall          EV552765                      EV552766                          A;F;H;R
           Report Case Study, March 17, 2015
PTX-920    Property InSight Report 444 S. 1660 E, Pleasant Grove, UT       XW00017497                    XW00017508                        H;R
           84062
PTX-921    Property InSight Report 3 Main St., Anytown, MI 12345           XW00018699                    XW00018709                        H;R
PTX-922    Property InSight Report 123 Somewhere St., Anytown, MO          XW00018715                    XW00018715                        H;R
           12345
PTX-923    Property InSight Report 7 Main Street, Anytown, MO 12345        XW00019727                    XW00019738                        H;R

PTX-924    Property InSight Report I Main St., Anytown, TX 12345            XW00019742                   XW00019757                        H;R
PTX-925    Roof InSight Report, 1514 SW l 0th A venue, Hartwell, KS         XW00022892                   XW00022896                        H;R
           66621, July 31, 2013
PTX-926    Roof InSight Report, 1787 S Lafayette St. Denver, CO 80210,      XW00023572                   XW00023578                        H;R
           September 23, 2015




                                                                                         52
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 53 of 105 PageID: 39206

                                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                           Plaintiff's Trial Exhibit List
Exhibit#                             Description                                     Beg Bates                     End Bates       Source       Objections

PTX-927    RoofinSight Report, 3341 North 100 West, Lehi, UT 84043,           XW00025973                  XW00025977                        H;R
           August 25, 2015
PTX-928    RoofinSight Report, 7261 Luz De Color Ct., El Paso, TX 79912,      XW00026395                  XW00026399                        H;R
           July 30, 2015
PTX-929    Email Chain from Lisa Heeb to Jim Baunach et. al re New patent     XW00308268                  XW00308273                        P;R
           properties, October 28, 2014
PTX-930    Attachment to Jim Baunach response to Lisa Heeb et. al re New      XW00308274                  XW00308291
           patent properties, December I 0, 2014
PTX-931    Xactware Revenue Statement, as of February 28, 2019                XW00942368                  XW00942368
PTX-932    Eagle View Techs., Inc. v. Xactware Solutions, Inc., Civ. Action   NIA                         NIA                               p
           No. 1: I 5-cv-07025-RBK-JS, Dkt. No. 406 (Mar. 13, 2018)
           (Stipulation With Respect To Geomni)
PTX-933    Eagle View Reference Guide for Measuring Technicians, 3-D          EV01426960                  EV01426994                        A; F;H; R; C
           Aerial Views of the Structure, November 13, 2008
PTX-934    Eagle View Reference Guide for Measuring Technicians, 3-D          EV01427067                  EV01427100                        A;F;H;R;C
           Aerial Views of the Structure, October 15, 2008
PTX-935    Eagle View Technologies Set Reference Plane Notes                  EV01427118                  EV01427136                        A;F;H;R;C

PTX-936    Eagle View Technologies Inc. Report Revenue P&L Analysis -         EVOIS56343                  EVOI556343                        A;F;H;S
           Insurance (with 2009-20 l 9 average selling price history)

PTX-937    Pictometry International Corp., Eagleview Technologies Inc.        EV01556344                  EV01556344                        A;F;H;S
           Income Statement Nov. 2017 - Feb. 2019
PTX-938    Eagle View Sales Data 2016-2019                                    EV01556345                  EV01556345                        A;F;H;S
PTX-939    AS, RI, Pl Units (Jan. 2012 - Mar. 2019)                           XW00942515                  XW00942515
PTX-940    Xactware Revenue Statement, as of March 3 1, 2019                  XW00942516                  XW00942516
PTX-941    Email Chain from C. Barrow to D. Schultz re Bloomberg Article,     EV469560                    EV469562                          A;F;H;R;P
           December 9, 2011
PTX-942    EagleView Technology Corporation BOD Presentation, October         EV538890                    EV539051                          A; F;H;R;C;
           27, 2015                                                                                                                         LA
PTX-943    EagleView Article re "Proven Accuracy"                             EV563522                    EV563523                          A;F;H;LA
PTX-944    EagleView Technologies, Inc. Management Presentation               EV634009                    EV634056                          A;F;H;LA
PTX-945    EagleView Executive Summary Presentation, May 2015                 EV781030                    EV781054                          A;F;H;LA
PTX-946    Email Chain from H. West to R. Daga re Eagleview list, March       EV552466                    EV552472                          A;F;H;R;P;
           13, 2015                                                                                                                         C
PTX-947    Email chain from C. Barrow to R. Daga re Peril Based Ordering      EV744395                    EV744395                          A; F; H; R; P;
           Issue, April 22, 2016                                                                                                            C




                                                                                           53
                     Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 54 of 105 PageID: 39207

                                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)
                                                                         Plaintiffs Trial Exhibit List
Exhibit#                            Description                                     Beg Bates                     End Bates       Source       Objections

PTX-948    Email chain from R. Daga to C. Barrow re Need Help- Rishi       EV755929                      EV755930                          A; F; H; R; P
           Follow Up, August 4, 2015
PTX-949    Email chain from R. Daga to D. Schultz re Automated Roof        EV764959                      EV764960                          A; F; H; R; P;
           Reports, March 13, 2015                                                                                                         C
PTX-950    Email chain from R. Daga to H. West re XA Integration Issues,   EV765061                      EV765061                          A; F; H; R; P;
           March 16, 2015                                                                                                                  I; C
PTX-951    Email chain from R. Daga to C. Barrow re Eagleview Extension    EV765164                      EV765165                          A;F;H;LA
           with USAA March 23, 2015
PTX-952    Email chain from R. Daga to D. Schultz and F. Giuffrida re      EV01425101                    EV01425104                        A; F; H; I: LA
           Eagle View Introduction, October 27, 2015
PTX-953    RoofinSight Internal Tech Support FAQ                           XW00015666                    XW00015669                        H;R;P;LA
PTX-954    Roof InSight- Property InSight Customer Analysis                XW00023040                    XW00023042                        H; S;LA;
                                                                                                                                           1002
PTX-955    Email Chain from J. Lewis to B. Goodrich et. al re how to access XW00027438                   XW00027440                        R;P;C
           a RoofinSight report, June 10, 2015
PTX-956    Xactware Press Release Draft entitled "Xactware's Property       XW00075039                   XW00075040                        R; LA; 1002
           InSight is Now Available"
PTX-957    Email Chain from M. Allen to J. Lewis and J. Taylor re           XW00047235                   XW00047237                        R;P;C;H
           discrepancies between RooflnSight diagram and report,
           November 15, 2013
PTX-958    Email Chain from W. Loveland to K. Reid and K. Loveland re      XW00072115                    XW00072116                        R
           RooflnSight samples for roofing show, February 20, 2015

PTX-959    Xactware RoofinSight FAQs, January 26, 2015                      XW00041418                   XW00041419




                                                                                         54
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 55 of 105 PageID: 39208


                             Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                          Case No. 15-cv-07025 (RBK/JS) (D.N.J.)

                                                        Defendants' Objection Key


       ABBREV.                    OBJECTION                                      RULE/ EXPLANATION
                                                          The requirement of authentication or identification as a condition
                                Authentication or
             A                                            precedent to admissibility is satisfied by evidence sufficient to support a
                             Identification (FRE 901)
                                                          finding that the matter in question is what its proponent claims.
           Arg                   Argumentative
                            Attorney Objections Not
            AT
                                   Removed
                            Beyond Scope of Direct/       Objectionable because the testimony exceeds the scope of the direct,
           BSE                Cross / Or Redirect         cross, or redirect examination.
                                 Examination
                                Beyond Scope of           Objectionable because the testimony exceeds the scope of the
           BSS
                                   Subpoena               subpoena
                             Beyond Scope of Rule         Objectionable because the testimony exceeds the scope for which the
           BST
                            30(b)(6) Deposition Topic     witness was designated to testify pursuant Rule 30(b)(6).
                            Cumulative, Duplicative,      Although relevant, evidence may be excluded if its probative value is
             C              Wasteful or Undue Delay       substantially outweighed by considerations of undue delay, waste of
                                   (FRE 403)              time, or needless presentation of duplicative and/or cumulative evidence.
                              Improper Character
          Char
                              Evidence (FRE 404)
          Cmpd                     Compound
                             Not Produced During
             D
                                  Discovery
                                                          Objectionable because a witness may not testify to a matter unless
                              Lack of Foundation
             F                                            evidence is introduced sufficient to support a finding that the witness has
                                  (FRE 602)               personal knowledge of the matter.

                                 Hearsay Rule             Hearsay is not admissible except as provided by these rules or by other
            H                                             rules prescribed by the Supreme Court pursuant to statutory authority or
                                  (FRE 802)               by Act of Congress.
                                                          Objectionable because document is incomplete and the introduction of
                             Incomplete Document
             I                                            the remaining portions or related documents ought, in fairness, to be
                                  (FRE 106)
                                                          considered contemporaneously with it.
                              Improper/Incomplete         Objectionable because additional parts of the testimony in fairness
            ID                    Designation             should be considered with the part of the testimony designated.
                                (FRCP 32(a)(6))
                              Improper/Incomplete         Objectionable because additional parts of the testimony in fairness
            IC                Counter Designation         should be considered with the part of the testimony designated.
                                (FRCP 32(a)(6))
                            Improper Lay or Expert        Objectionable because the testimony is outside the scope of proper lay
            10                     Opinion                or expert testimony.
                                (FRE 701-703)
                               Improper Use of            Objectionable because the designation is inconsistent with the proper
            IP               Deposition Testimony         use of deposition testimony pursuant to FRCP 32.
                                  (FRCP 32)
                            Improper Designation of       Objectionable because the witness who gave the designated testimony
           IDe                Witness who will be         will be called to testify at trial.
                                  Called Live
                               Legal Conclusion           Objectionable because witness testimony constituting a legal conclusion
            LC                                            creates a danger of unfair prejudice, confusing the issues, misleading
                                   (FRE 403)




       MEI 301 l 9256v. l
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 56 of 105 PageID: 39209


                           Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                        Case No. 15-cv-07025 (RBK/JS) (D.N.J.)

                                                    Defendants' Objection Key

                                                      the jury, undue delay, or wasting time.
                                  Leading             Objectionable because leading questions should not be used on direct
          LD
                                 (FRE 611)            examination except as necessary to develop the witness's testimony.

                           Mischaracterizes Prior     Objectionable because the designation includes mischaracterization of
                                Testimony             prior testimony, as a result the testimony lacks relevance and creates a
           M
                                                      danger of unfair prejudice, confusing the issues, misleading the jury,
                            (FRE 401-403, 611)
                                                      undue delay, or wasting time.
                                                      Objectionable because the designation includes mischaracterization of
                             Mischaracterizes         an underlying document, as a result the testimony lacks relevance and
          MD
                           Underlying Document        creates a danger of unfair prejudice, confusing the issues, misleading
                                                      the jury, undue delay, or wasting time.
                           Assumes Facts Not in       Objectionable because the question assumes facts not in evidence.
          NE
                                Evidence
                                                      Objectionable because the designated testimony is not responsive to the
          NR                  Non responsive
                                                      question.
          NT                   Not Testimony          Objectionable because the designated material is not testimonial.

                            Offer of Settlement       Evidence of an offer of consideration to compromise or attempt to
          OS                                          compromise a claim, or conduct or a statement made during
                                (FRE 408)
                                                      compromise negotiations about the claim, is not admissible.
                                                      Although relevant, evidence may be excluded if its probative value is
                           Prejudicial, Confusing,
           p                                          substantially outweighed by the danger of unfair prejudice, confusion of
                          Vague and/or Misleading
                                                      the issues, or misleading the jury, or by considerations of undue delay,
                                 (FRE 403)
                                                      waste of time, or needless presentation of cumulative evidence.
                             Lack of Personal         Objectionable because lack of personal knowledge makes the witness
          PK                   Knowledge              incompetent to testify about particular facts.
                                (FRE 602)
                                 Privilege            The evidence is subject to a claim of attorney-client privilege or other
          PR
                               (FRE 501-502)          privilege.
                                                      All relevant evidence is admissible, except as otherwise provided by the
                                 Relevance            Constitution of the United States, by Act of Congress, by these rules, or
           R
                               (FRE 401, 402)         by other rules prescribed by the Supreme Court pursuant to statutory
                                                      authority. Evidence that is not relevant is not admissible.
                                                      Objectionable because the designation includes a question calling for
                                                      speculation and/or speculation as a result the testimony lacks relevance
          SP               Calls for Speculation
                                                      and creates a danger of unfair prejudice, confusing the issues,
                                                      misleading the jury, undue delay, or wasting time.
                                                      The party relying on the summary must establish its accuracy to the
                                                      court's satisfaction.
                                Summaries             See Graham, Handbook of Federal Evidence§ 1006.1 (5th ed. 2001 ).
           s                    (FRE 1006)
                                                      United States v. Pelullo, 964 F.2d 193, 204 (3d Cir. 1992) ("It is well
                                                      established that summary evidence is admissible under Rule 1006 only if
                                                      the underlying materials upon which the summary is based are
                                                      admissible.").
                           Vague, Ambiguous or
          V                    Overbroad
                                (FRE611)
                                                      When evidence that is admissible as to one party or for one purpose but
                           Limited Admissibility      not admissible as to another party or for another purpose is admitted, the
         105
                                 (FRE 105)            court, upon request, shall restrict the evidence to its proper scope and
                                                      instruct the jury accordingly.
         701               Improper Lay Opinion       If a witness is not testifying as an expert, testimony in the form of an


                                                                   2
     MEI 301 l 9256v. l
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 57 of 105 PageID: 39210


                             Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                          Case No. 15-cv-07025 (RBK/JS) (D.N.J.)

                                                      Defendants' Objection Key

                              Testimony (FRE 701)        opinion is limited as provided by this rule.
                                 Best Evidence          An original writing, recording, or photograph is required in order to prove
          1002                                          its content unless the rules or a federal statute provide otherwise.
                                  (FRE 1002)
                                                        If post-dated evidence is admitted as to one purpose but not admissible
                             Post Dated Filing Date     as for another purpose (e.g., for obviousness analysis), the court, upon
           PD
                                   (FRE 105)            request, shall restrict the evidence to its proper scope and instruct the
                                                        jury accordingly.
       Badgering             Badgering the Witness      Inappropriate badgering of the witness.
                                                        Exhibit has not been provided, the copy provided is illegible, and/or the
            X
                                                        entry includes multiple documents.
                               Wrong Document
            y                Identified or Incorrect
                            Description of Document
           MIL                 Motion in Limine         Subject to motion in limine.




                                                                      3
       MEI 301 l 9256v. l
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 58 of 105 PageID: 39211
                      Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 59 of 105 PageID: 39212

                                             Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                         Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                                Defendants' Trial Exhibit List


 Exhibit     Bates Begin      Bates End                                                     Description                                                     Objections
DTX-1      EV056224        EV057433       Certified Copy of File History of U.S. Patent No. 8,078,436 (12/253,092)
DTX-2      EV057435        EV058412       Certified Copy of File History of U.S. Patent No. 8,170,840 (12/467,244)
DTX-3      EV058414        EV059396       Certified Copy of File   History   of U.S.   Patent No.   8,209,152 (12/467,250)
DTX-4      EV061359        EV066409       Certified Copy of File   History   of U.S.   Patent No.   8,818,770 (13/438,288)
DTX-5      EV066411        EV071523       Certified Copy of File   History   of U.S.   Patent No.   8,825,454 (13/474,504)
DTX-6      EV071693        EV072210       Certified Copy of File   History   of U.S.   Patent No.   9,129,376 (14/449,045)
DTX-7      EV072212        EV072667       Certified Copy of File   History   of U.S.   Patent No.   9,135,737 (14/450, 108)
DTX-8      EV01552484      EV01552512     Certified Copy of U.S. Patent No. 8,078,436
DTX-9      EV01552513      EV01552558     Certified Copy of U.S. Patent No. 8,170,840
DTX-10     EV01552559      EVOl552605     Certified Copy of U.S. Patent No. 8,209,152
DTX-11     EV01552606      EV01552655     Certified Copy of U.S. Patent No. 8,818,770
DTX-12     EV01552656      EV01552705     Certified Copy of U.S. Patent No. 8,825,454
DTX-13     EV01552706      EV01552756     Certified Copy of U.S. Patent No. 9,129,376
DTX-14     EV01552757      EV01552807     Certified Copy of U.S. Patent No. 9,135,737
DTX-15     EV00032127      EV00033457     Ex Parte Reexamination of U.S. Patent No. 8,078,436 (12/253,092)
DTX-16     EV00000015      EV00000048     Document entitled "EagleView Reference Guide: For Measuring Technicians"                                       A;C
DTX-17     EV00000190      EV00000235     Document entitled "EagleView Reference Guide: Twister"                                                         A;C
DTX-18     EV00000190      EV00000235     Powerpoint entitled "Reference Guide: Twister"                                                                 A;C
DTX-19     EV00000236      EV00000269     October 15, 2008 document entitled "EagleView Reference Guide: For Measuring Technicians"                      A;C
DTX-20     EV00024096      EV00024130     June 12, 2008, Document entitled "Eagle View Reference Guide: For Measuring Technicians"                       A;C
DTX-21     EV00024131      EV00024176     October, 15, 2008 document entitled "Eagle View Reference Guide: Twister"                                      A;C
DTX-22     EV00024181      EV00024215     June 12, 2008, Document entitled "Eagle View Reference Guide: For Measuring Technicians"                       A;C
DTX-23     EV00024225      EV00024270     October 15, 2008, Document entitled "Eagle View Reference Guide: Twister"                                      A;C
DTX-24     EV00025565      EV00025568     Document entitled "EagleView Technologies Brand Standards and Guidelines"                                      A;R;P
DTX-25     EV00027139      EV00027997     Document entitled "Aerial Roof Estimation Systems and Methods Cross Reference to Related Applications"         A; C, I

DTX-26     EV00028607      EV028617       Applicant's Reply to Office Action for Application NO. 12/467,250                                              A; C, I
DTX-27     EV00031541      EV031558       Applicant's Reply to Office Action for Application NO. 14,450, 108                                             A; C,I
DTX-28     EV00031622      EV00031649     US Patent No. 8,078,436                                                                                        A;C
DTX-29     EV00032008      EV00032020     December 16, 2014 Complaint, "In the Matter ofVerisk Analytics, Inc., Insurance Services Office, Inc. and      A, p
                                          Eagle View Technology Corp.", Provisionally Redacted for Public Version

DTX-30     EV00032372      EV00032398     October 24, 2013 Declaration of Chris Pershing and exhibits A-C thereto filed in support of 8,078,436 patent   A;Y;I
                                          prosecution.
DTX-31     EV00033470      EV00033470     January 11, 2012 email from J. Cattle to C. Pershing, et al. re: "2012 Product/Engineering Planning Meeting"   A;F;R;P




                                                                                        1
                 Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 60 of 105 PageID: 39213

                                       Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit List


DTX-32   EV00033471   EV00033497    January 11, 2012 entitled "2012 Product/Engineering Planning Meeting- Developing the 2012 Product              A;F;R
                                    Roadmap"
DTX-33   EV00033506   EV0003351 l   March 12, 2012 memorandum from D. Ekman, re: "Estimating Update"                                               A;F;R;P
DTX-34   EV00033512   EV00033528    PowerPoint entitled "EagleView Estimating Technology Overview Kumaran Sundar March 2012"                       A;F;R;P
DTX-35   EV00033530   EV00033535    March 16, 2012 memorandum from R. Daga to A. Burch re: "Burch Territory Plan"                                  A;F;R
DTX-36   EV00033539   EV00033541    May 8, 2012 email chain between H. Ellsworth and C. Barrow, et al. re: "Good Morning"                          A;F;R;P
DTX-37   EV00033545   EV00033545    May 5, 2012 email from D. Elkman to C. Barrow, cc: K. DeBoer re: "Estimating BOD slides"                       A;F;R
DTX-38   EV00033546   EV00033552    PowerPoint entitled "2012 Estimating Update Dean Ekman May Board of Directors February 14, 2013"               A;F;R

DTX-39   EV00033553   EV00033553    May 16, 2012 email from R. Daga to C. Barrow re: "Travelers adjusted feedback from Smile and Dial 5.16.12" A;F;H




DTX-40   EV00033555   EV00033573    PowerPoint entitled "EagleView Technologies subtitle February 14, 2013"                                        A;F;R;P
DTX-41   EV00033580   EV00033583    November 19, 2012 memorandum from D. Elkman re: "Estimating Update"                                            A; F;R; P;H
DTX-42   EV00033595   EV00033697    April 11, 2012 Complaint, and exhibits thereto, filed in Eagle View Technologies, Inc. v. Aerialogics, LLC     R; P; 105; ML
                                    (W.D.Wa 12-cv-00618-RAJ)
DTX-43   EV00034406   EV00034413    April 2, 2012 Complaint, and exhibits thereto, filed in Eagle View v. RoofWalk (W.D. Wa l 2-cv-00544)          R;P;C;ML

DTX-44   EV00034499   EV00034498    April 5, 2012 Amended Complaint in Eagle View v. Roofwalk (W.D.Wa 12-cv-00544)                                 R;P;C;ML
DTX-45   EV00037212   EV00037246    U.S. Patent Pub. 2009/0304227 by Kennedy, et al.                                                               R;P;C;P;ML
DTX-46   EV00037525   EV00037551    U.S. Patent Pub. 2011/0205245 to Kennedy, et al.                                                               R; P; C; P;ML
DTX-47   EV00042355   EV00042389    US Patent No. 8,417,061 to Kennedy, et al.                                                                     A;P;ML
DTX-48   EV00043415   EV00043415    Spreadsheet entitled "EagleView Technologies Sales Forecast FY2013 Forecast"                                   A;F
DTX-49   EV00043416   EV00043416    Spreadsheet entitled "Xactware Analysis 05-31-15"                                                              A;F
DTX-50   EV00043417   EV00043417    Spreadsheet entitled 'Xactware Analysis 04-30-15"                                                              A;F
DTX-51   EV00043428   EV00043428    Spreadsheet entitled "Revised - FY2013 YTD Summary Revenue Analysis (monthly details) - ADJ Industry           A;F
                                    Mix"
DTX-52   EV00043448   EV00043448    Spreadsheet entitled "Xactware Report 04-30-15"                                                                A;F
DTX-53   EV00043449   EV00043453    September 27, 2013 Email chain to F. Giuffrida, R. Daga et al., from C. Barrows re: "Re: 3603 Capitol Drive"   R;P;ML

DTX-54   EV00043812   EV00043822    Unexecuted "Agreement" between Xactware Solutions, Inc. and Eagle View Technologies, Inc.                      ML




                                                                           2
                 Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 61 of 105 PageID: 39214

                                       Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit List


DTX-55   EV00043829   EV00043834    November 6, 2008 email chain between C. Dieveney and C. Barrow re: "EagleView Next Steps: Xactware              A;F;H
                                    Agreement!"
DTX-56   EV00043861   EV00043862    November 7-10, 2008 email chain between B. Hawk and C. Barrow re: "EagleView"                                   A;F;H
DTX-57   EV00043897   EV00043898    November 17, 2008 email chain between B. Hawk, C. Barrow, et al. re: "EagleView"                                A;F;H
DTX-58   EV00044538   EV00044543    Document entitled "Technology Provides a Precise Look at Roof Measuring"                                        A
DTX-59   EV00044614   EV00044614    Document entitled "Eagelview vs. Geoestimator"                                                                  A;F;H;P;ML
DTX-60   EV00045623   EV00045623    October 30, 2009 email from R. Bateman to Eagleview Shareholders, cc'ing C. Barrow re: "Eagle View Q3           A;F;R
                                    2009 Update"
DTX-61   EV00045624   EV00045626    Document entitled "Shareholder Update 10/30/09 Eagle View Shareholders"                                         A;F;R
DTX-62   EV00046109   EV0004611 I   December 10, 2009 email chain between D. Foster, D. Shultz, C. Barrow, et al. re: "Dwight Foster, Eagle View:   A;F;H
                                    Sample Reports"
DTX-63   EV00046647   EV00046652    Document entitled "Technology Provides A Precise Look At Roof Measuring"                                        A;F;C
DTX-64   EV00047113   EV00047114    September 30, 2010, email chain between D. Schultz and H. Ellsworth, et al. re: "RE: Remote Roof Reports        A; F; H; R; P
                                    with Complete Material List"
DTX-65   EV00047383   EV00047385    November 8, 2010 email chain between B. Grant, C. Barrows, et al. re: "Roofing estimation using pictometry" A;F; H; PK

DTX-66   EV00047551   EV00047552    January 7, 2011 email chain between W. Barnes, B. Grant, P. Gamido, et al. re: "Xactware - EV price for SF"     A;F;R;P

DTX-67   EV00047623   EV00047629    January 15, 2011 email from B. Grant to C. Barrow, cc: J. Polchin and attached PowerPoint entitled "Business    A;F
                                    Development"
DTX-68   EV00048297   EV00048297    Spreadsheet entitled "Automation Plan v4"                                                                       A;F;H;R
DTX-69   EV00049094   EV00049103    June 12, 2012 Correspondence from Deloitte & Touche LLP to Yuri Pikover, Chairman of the Audit                  A; F; H; R; P
                                    Committee, Eagle View Technologies, Inc.
DTX-70   EV00049104   EV00049122    Document entitled "Eagle View Technologies, Inc. Consolidated Financial Statements as of and for the Years      A;F;H;R
                                    Ended December 31, 2011 and 2010, and Independent Auditors' Report"
DTX-71   EV00049142   EV00049142    Spreadsheet entitled "Eagle View Financials - GAAP (Final) (4.1 )"                                              A;F;H;R
DTX-72   EV00050122   EV00050122    February 13, 2009, Email chain from C. Barrow to M. Smith et al, re: "RE: New home page text"                   R;P;C
DTX-73   EV00050189   EV00050189    Document entitled "take the GUESStimating our of ESTIMATING"                                                    A;F
DTX-74   EV00050921   EV00050974    Document entitled "Board Meeting July 28, 2009 Bothwell, WA"                                                    A;F
DTX-75   EV00051118   EV00051120    October 9, 2009 email chain between C. Barrow and S. Clair, et al. re: "RE: Prototype & User Flow Updates"      A;F;R;P

DTX-76   EV00052136   EV00052171    Document entitled "Bob Grant EVP Sales & Marketing February 11, 2010"                                           A;F
DTX-77   EV00052619   EV00052642    Document entitled "Board Meeting April 20, 2010 Dial-in Board Call"                                             A;F;R
DTX-78   EV0052844    EV0052865     May 28, 2010 email from C. Barrow to R. Daga, re: "lean slides" and attaching "Accuracy and Precision           A;F
                                    (2).pptx"
DTX-79   EV00053502   EV00053502    Spreadsheet enitled "Eagle View vs. GeoEstimator"                                                               A;F;H;ML
DTX-80   EV00053567   EV00053610    Document entitled "Board Meeting September 7, 2010 In Person I Teleconference Board Meeting Bothwell,           A;F
                                    WA"




                                                                            3
                  Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 62 of 105 PageID: 39215

                                       Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit List


DTX-81    EV00053857   EV00053857   Spreadsheet enitled "Competitor Spreadsheet"                                                                 A;F;P; ML
DTX-82    EV00053905   EV00053910   Document entitled "EagleView Pricing 2011"                                                                   A;F
DTX-83    EV00054121   EV00054160   Document entitled "EagleView Integration: Decrease Processing Time and Increase Completed Daily Estimates    A;F
                                    Chris Barrow, President & CEO February 13, 2013"
DTX-84    EV00072212   EV00072667   Certified Copy of U.S. Application 14/450, 108 Patent
DTX-85    EV00072669   EV00072688   Certified Copy of U.S. Application 60/925,072 Patent
DTX-86    EV00072690   EV00072758   Certified Copy of U.S. Application 61/197,904 Patent
DTX-87    EV00073227   EV00073273   Document entitled "Eagle View Technologies Competitive Analysis"                                             A;F;ML
DTX-88    EV00073732   EV00073732   Spreadsheet entitled "Trial Balance and Account Rollups"                                                     A;F
DTX-89    EV00074545   EV00074547   Document entitled "Services Agreement, 3C Network and Eagle View Technologies, Inc."                         A;F;H
DTX-90    EV00074671   EV00074671   Spreadsheet containing 2010-2011 operational wages and fees                                                  A;F
DTX-91    EV00076075   EV00076103   PowerPoint entitled "Board Meeting April 20, 2010 Dial-in Board Call"                                        A;F
DTX-92    EV00076217   EV00076231   PowerPoint entitled "Bob Grant, EVP 7/10/2010"                                                               A;F
DTX-93    EV00077885   EV00077914   PowerPoint entitled "Board Meeting June 22, 2010 In Person Board Meeting & Strategy Session Las Vegas"       A;F;H

DTX-94 EV00078428      EV00078436   Document entitled "Order Master Service Agreement No. 523150 Order No. 2"                                    A;F
DTX-95  EV00078951     EV00078955   PowerPoint entitled "Construction Sales March 20, 2012"                                                      A;F
DTX-96  EV00080127     EV00080129   Document entitled "FY2013 Board Operating Plan - Revenue Executive Summary"                                  A;F
DTX-97  EV00080186     EV00080186   Spreadsheet entitled "Pictometry International PBS Signed Contrast Forecast"                                 A; F; H; R
DTX-98  EV00137341     EV00137341   May 23, 2011 email from T. Bacon to All Offices re: "Pictometry Press Release"                               A;F;H;R
DTX-99  EV00137343     EV00137343   May 23, 2011 document entitled "Pictometry Acquires GeoEstimator"                                            A;F;H; R; ML
DTX-100 EV00141063     EV00141063   June 3, 2014 email from K. Edwards to Eagle View (All Offices) re: "QuickSquares Mobile App launching        A;F;R
                                    Monday 6/9"
DTX-101 EV00144770     EV00144770   February 16, 2015 email from K. Edwards to EagleView (All Offices) re: "WallsLite Launch"                    A;F;R
DTX-102 EV00158008     EV00158008   August 27, 2008 email chain between Y. Wang, F. Giuffrida, et aL re: "RE: Creation of 3-d wireframes"        A; F; H; R; P

DTX-103   EV00172406   EV00172406   October 7, 2014 email from K. Edwards to Eagle View (All Offices) re: "QuickSquares Android App Launch       A;F;R
                                    tomorrow"
DTX-104   EV00175445   EV00175446   April 16, 2015 email chain between M. Simburger and F. Giuffrida, et al., re: "Test Areas"                   A;F;R;P
DTX-105   EV00231614   EV00231616   July 18, 2014 email chain between C. Schnaufer, F.Giuffrida, et al., re: "Recent competitor shopping"        A;F;R;P;ML
DTX-106   EV00239961   EV00239970   Document entitled: "Pictometry Memo"                                                                         A; F; H; R; P
DTX-107   EV00285948   EV00285957   Document entitled "Roof Report Update, Pictometry"                                                           A;F; H;R; P
DTX-108   EV00286228   EV00286234   October 1, 2012, Email chain between D. Thornberry and C. Thornberry, et al., re: "FW: AppliCad eNews #134   A;F;H
                                    - Hip-end Pitch Measure Tools at Metalcon 2012"
DTX-109 EV00333227     EV00333227   Spreadsheet entitled "RoofMeasurment Volume and Production Tracking Worksheet 08-29-12"                      A;F;H
DTX-110 EV00333455     EV00333467   Document entitled "2012 Pictometry Business Solutions - FY12Highlights"                                      A; F;H; R;P
DTX-111 EV00333831     EV00333833   August 9, 2011 email chain between C. Baughman, C. Hunt; D. Thornberry, et al., re: "Ohio Mutual Insurance   A; F; H; R; P
                                    Group"




                                                                           4
                   Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 63 of 105 PageID: 39216

                                         Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                     Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                            Defendants' Trial Exhibit List


DTX-112 EV00335274       EV00335275   June 30, 2011 email chain between J. Marcus, T. Scarpulla, D. Thornberry, et al., re: "Pictometry offer to        A; F;H; R; P
                                      PIPSO Members"
DTX-113 EV00335628       EV00335643   Unexcuted, draft "Services Agreement" between Assurant Specialty Insurance and Pictometry                         A;F; H;R; P
DTX-114 EV00335648       EV00335649   Document entitled "GeoEstimator Exceeds Customer Expectations"                                                    A;F;H;ML;P
DTX-115 EV00335800       EV00335803   Document entitled "Pictometry, Prepared for: Allstate Insurance Date 8/25/2011, Prepared by: Chad Hunt"           A;F;H

DTX-116   EV003361 l l   EV00336112   Document entitled "GeoEstimator: Preferred Contractors Exclusive Owens Coming Discounts"                          A;F;H;ML;P
DTX-117   EV00336115     EV00336152   PowerPoint entitled "GeoEstimator"                                                                                A;F;H;ML;P
DTX-118   EV00337687     EV00337691   Document entitled "Program Management Review - December 1st Highlights"                                           A;F;H
DTX-119   EV00337753     EV00337753   Spreadsheet entitled "Roof Measurment Volume and Production Tracking Worksheet 04-04-12"                          A;F;H;
DTX-120   EV00337835     EV00337842   Document entitled "2012 PLRB Program Management Meeting Schedule/ Debriefing"                                     A; F; H; R; P
DTX-121   EV00337912     EV00337913   April 18, 2012 email from T. Guhl to J. Reich; D. Gallaher; D. Thornberry, et al. "Pictometry Update"             A; F; H; R; P
DTX-122   EV00338070     EV00338087   Document entitled "Eagle View technologies April 22, 2012 Spectrum Equity"                                        A;F;H
DTX-123   EV00341037     EV00341038   Document entitled "Professional Roofer Magazine: What's Imagery Got to Do With It? Accuracy in Remote             A;F;H;R;P
                                      Roof Measurement Services"
DTX-124   EV00341077     EV00341078   Document entitled "Xactware User Conference 2012, Aerial Sketch - Version 2"                                      A;F;H;
DTX-125   EV00342237     EV00342237   Spreadsheet entitled "Roof Measurment Volume and Production Tracking Worksheet 03-21-12"                          A;F;H
DTX-126   EV00344928     EV00344939   Document entitled "April YTD Performance vs Prior Year" by Spectrum Equity                                        A; C; F; H; L; LF;
                                                                                                                                                        R; S;PK
DTX-127 EV00345169       EV00345182   September 18, 2012 email from D. Thornberry tp K. Reiley re: "Dale T evaluation" and attaching "2012              A; C; H; F; L;
                                      perforcance DRT9-18-2012" Perfonnance Review                                                                      PK;R;P
DTX-128   EV00350836     EV00350837   November 30, 2012 email from J. Pistritto to C. Hunt, et al. re: "Insurance_Target Strategies_l 1.30.2012.xlsx"   A;C;F;L;R
                                      and attaching document entitled "Insurance_Target Account Strategies_ 11.30.2012"

DTX-129   EV00350995     EV00351022   December 19, 2012 email from J. Marcus to D. Thornberry; cc: J. Pistritto, re: "Lynx" and attaching documents A; C; F; L; R; H
                                      entitled "MSA Pictometry 538230.docx; Nationwide Exhibit 1 to Order.docx; Pictometry Order No. 1.docx"

DTX-130   EV00355056     EV00355138   Presentation entitled "PICTOMETRY INTERNATIONAL CORP Roof Measurement Reports"                                    A;C;F;L;R;H

DTX-131 EV00357944       EV00357951   Document entitled "Quick Reference Production Procedures, Pictometry"                                             A; C; F;L; R
DTX-132 EV00361629       EV00361631   June 23, 2011 email from D. Kinsman to R. Daga et al, re: "Allstate Call Followup / Portal Roadmap"               A; F; H; L; PK;
                                                                                                                                                        R;P
DTX-133   EV00361754     EV00361755   October 18, 2008 email chain between R. Johnson to C. Barrow; B. Jackman re: "Eagle View Xactware                 A; F; L; R; P; ML
                                      Agreement 101608 Delivered"
DTX-134   EV00362717     EV00362727   May 15, 2009 email chain between C. Johnson and R. Daga, et al., re: "Need to use Eagle View" and attaching       A; F; H; L; PK;
                                      document entitled "Nationwide - Order No I to MSA 523150 02-01-09 .pdf'                                           R;P
DTX-135   EV00363187     EV00363198   Presentation entitled "Xactware, June 9, 2016, Eagle View - Xactware Integration Recap"                           PD; A; F; L; R




                                                                              5
                  Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 64 of 105 PageID: 39217
                                           Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                       Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                              Defendants' Trial Exhibit I ,ist


DTX-136   EV00365237    EV00365245      July I, 2010 email from P. Gamido to C. Barrow re: "FWD: State Farm Pricing" and attaching document cntitlec A; C; P; H; L; LF;
                                        "Eagle View - State Farm Pricing Confidential-rev.pptx"                                                      PD;R;P
DTX-137   EV00368612    EV00368620      June 6, 2011 email chain between P. Gamido and C. Barrow, et al. re: "Travelers meeting" and attaching       A;F;H;L;R
                                        document entitled "Eagle View Technologies Master and Travelers VPG I.I - Review.docx"
DTX-138   EV00368795    EV00368795      July 8, 2011 email from P. Gamido to C. Barrow; R. Daga, D. Shultz; A. Bowman re: "Travelers notes meeting A; F; H; L; LF;
                                        fyi ... confidential"                                                                                        PK;R
DTX-139   EV00370214    EV00370237      Presentation entitled "EagleView Technologies creating virtual 3-D models using Aerial Photography" by C.    A; C; F; L; PK; R
                                        Barrow, CEO and J. Polchin, CFO
DTX-140   EV00370401    EV00370402      November 8, 2011 email chain between R. Daga, C. Barrow, et al., re: "Competitors"                           A; F; H; L; LF;
                                                                                                                                                     ML;P;PK;R
DTX-141   EV00370403    EV00370405      November 8, 2011 email chain between R. Daga; C. Barrow; P. Gamido, et al., re: "contract discussion"        A; F; H; L; LF;
                                                                                                                                                     PK;R;P
DTX-142   EV00371125    EV00371149      Presentation entitled "Eagle View: 2012 Product/ Engineering Planning Meeting, Developing the 2012 Product A; F; L; ML; P;
                                        Roadmap, January 11, 2012"                                                                                   PK;R
DTX-143   EV003731 IO   EV00373 I I I   February 16, 2012 Document entitled "Competitive Analysis Aerial Sketch V2"                                  A; F; L; P; PK; R

DTX-144   EV00373121    EV00373123      Document entitled "FAQ Eagle View Extended Coverage"                                                         A; F; C; L; PK; R

DTX-145   EV00375569    EV00375572      June 6, 2012 email chain between R. Daga, D. Schultz, C. Barrow, J. Polchin, et al., re: "Big3 Incoming      A; F; H; L; PK; P;
                                        Volumes - June 1-4"                                                                                          R;LF
DTX-146   EV00375573    EV00375577      June 6, 2012 email chain between R. Daga, D. Schultz, C. Barrow, J. Polchin, et al., re: "Big3 Incoming      A; F; H; L; PK; P;
                                        Volumes - June 1-4"                                                                                          R;LF
DTX-147   EV00375627    EV00375634      June 11, 2012 email from J. Polchin to C. Barrow and C. Pershing, re: "Term Sheet" and attaching document    A;F; L;PK; R
                                        entitled "Term Sheet 6.11.12.pdf'
DTX-148   EV00375843    EV00375856      June 15, 2012 email from Z. Long to Contractor Support, C. Barrow, et al. re: "Comparison Reports" and       A; F; H; L; LF;
                                        attachment thereto                                                                                           ML;P; PK;R
DTX-149   EV00375843    EV00375856      June 15, 2012 email from Z. Long to Contractor Support, C. Barrow, et al. re: "Comparison Reports" and       A; F; H; L; ML;
                                        attachment thereto                                                                                           R;C
DTX-150   EV00376408    EV00376410      July 13, 2012 email chain between J. Polchin to C. Barrow re: "Plan"                                         A; F; H; L; LF; P;
                                                                                                                                                     PK;R
DTX-151   EV00380321    EV00380361      Presentation entitled "Eagle View Technologies: Management Presentation"                                     A; C; F; L; PK; R

DTX-152   EV00380885    EV00380885      Spreadsheet entitled "Xactware - Historical Royalty Payments & Warrants Earned"                              A;F; L; PK;R
DTX-153   EV00381956    EV00381961      Document entitled "Technology - The Future is Now Your Business"                                             A;F; L; PK;R
DTX-154   EV00384887    EV00384966      February 22, 2008 "Intellectual Property Valuation for Geospan Corporation" by Ocean Torno                   A; F; H; L; LF;
                                                                                                                                                     PK;R




                                                                               6
                  Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 65 of 105 PageID: 39218
                                       Eagle View Technologies. Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit List


DTX-155   EV00386063   EV00386109   Document entitled "Eagle View Technologies Competitive Analysis"                                              A; F; L; ML; PK;
                                                                                                                                                  R



DTX-156   EV00386175   EV00386189   Presentation entitled "Eagle View Technologies: Company Overview October 2009"                                A; C; F; L; PK; R

DTX-157   EV00386404   EV00386497   November 5, 2009, email chain between C. Barrow and D. Foster, et al. re: "Contractor Connection update"      A; F; H; L; F; PK;
                                                                                                                                                  R; I; P
DTX-158   EV00388232   EV00388233   April 15, 2010 email chain between C. Barrow and E. Webecke, et al. re: "Fw: Realworld vs EV facet counts"    A; F; H; L; F; R;
                                                                                                                                                  p
DTX-159   EV00397879   EV00397918   Presentation entitled "Board of Director's Meeting Presentation March 6, 2013 In-Person, Pictometry Corporate A; F; L; C; R; PK
                                    Offices"
DTX-160   EV00398400   EV00398401   January 5, 2013 email chain between C. Pershing and R. Daga, et al., re: "Google Alert - xactware"            A; F; H; I; L; LF;
                                                                                                                                                  ML;P;PK; R

DTX-161   EV00400841   EV00400841   Spreadsheet entitled "PartnerMatrix 031413"                                                                   A; F; I; L; P; PK;
                                                                                                                                                  R;S
DTX-162   EV00403888   EV00403894   June 5, 2012 email chain between S. Bird and C. Johnson, et al., re: "Allstate Volume Discount Agreement" and A; F; H; L; LF;
                                    attaching document entitled "PF-508 Allstate Volume Discount Agreement 2011 Amendment"                        PK;R;P

DTX-163   EV00420577   EV00420579   Document entitled "Eagle View Technologies, Inc. Memo to file Xactware Agreement and Classification of        A; F; L; PK; R; P
                                    Warrant Expense"
DTX-164   EV00429816   EV00429817   May 27, 2011 email chain between D. Schultz; H. Ellsworth; J. Polchin re: "Standard Report Opportunity"       A; F; H; L; LF;
                                                                                                                                                  PK;R;P
DTX-165   EV00433422   EV00433423   Document entitled "Aerial Measurement Reports: Uncovering the Hidden Costs ofDIY Tools"                       A; F;L;PK; R
DTX-166   EV00434086   EV00434149   Document entitled "Eagle View Technologies, Inc. Fair Value of Certain Identifiable Intangible Assets of      A; F; H; L; LF;
                                    SuperBuild, LLC As of October 27, 2011 Report Issues: June 12, 2012"                                          PK;R
DTX-167   EV00448666   EV00448666   Spreadsheet entitled "Eagleview Technologies 3YR FINANCIAL MODEL 12.2011"                                     A; F; L; PK; R; S

DTX-168   EV00449044   EV00449127   Presentation entitled "Eagle View Board of Director's Meeting January 17, 2012"                               A; C; L;PK;R
DTX-169   EV00449496   EV00449503   Document entitled "Residential Report, Aerialogics, Order No: 17960, January 30, 2012"                        A;L;LF;PK
DTX-170   EV00452258   EV00452258   June 15, 2012 email chain between R. Daga, C. Barrow, D. Schultz, and A. Bowman, re: "Grange Ride Along       A; L; H; LF; PK;
                                    Presentation"                                                                                                 R; I; P
DTX-171   EV00460920   EV00460931   May 6, 2008 Letters to D. Carlson from K. Cybul, enclosing "Pictometry, Mutual Non-Disclosure Agreement"      A; F; H; L; LF;
                                                                                                                                                  PK;R
DTX-172   EV00467626   EV00467627   October 19, 2010 email chain between C. Barrows, B. Combes, et al., re: "Remote Roof Measurements"            A; F; H; L; LF;
                                                                                                                                                  PK;R;P;ML




                                                                           7
                  Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 66 of 105 PageID: 39219
                                       Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit List


DTX-173   EV00469398   EV00469399   Decemher 2, 2011 email chain between C. Barrow, H. Ellsworth, et al. re: "Most Recent secret shopper"         A; F; H; L; LF;
                                                                                                                                                  ML; PK; R; I
DTX-174   EV00469398   EV00469399   December 2, 2011 email chain between C. Barrow, H. Ellsworth, et al. re: "Most Recent secret shopper"         A; F; H; L; LF;
                                                                                                                                                  ML;PK;R; I
DTX-175   EV00502219   EV00502302   Document entitled "Asset Purchase Agreement by and among Eagle View Technologies, Inc. and Superbuild,        A; F; H; L; LF;
                                    LLC"                                                                                                          PK;R
DTX-176 EV00534540     EV00534610   Document entitled "EagleView Technologies, Inc. Fair Value of Certain Assets and Liabilities Related to the   A; F; H; L; LF;
                                    Acquisition of Eagle View Technologies, Inc. As of January 7, 2013, April 27, 2015"                           PK;R
DTX-177 EV00534823     EV00534852   Document entitled "EagleView Technology                                                                       A; F; H; L; LF;
                                    Corporation and Subsidiaries Consolidated Financial Statements as of and for the Years Ended December 31,     PK;R
                                    2014 and 2013 and Independent Auditors' Report"
DTX-178   EV00536576   EV00536640   Document entitled "EagleView Technology Corporation, YRC, Valuation oflntangible Assets Of Eagle View         A; F; H; L; LF;
                                    Technology as of July 15, 2015, Report Date: February 8, 2016"                                                PK;R
DTX-179 EV00536800     EV00536800   Spreadsheet entitled "Xactware Analysis 20 l Oto 2016"                                                        A;F; L;PK; R
DTX-180 EV00536802     EV00536906   Document entitled "Eagle View Technology Corporation BOD Presentation, Austin, TX, 03 March, 2016"            PD; F; L; PK

DTX-181 EV00536927     EV00536927   Spreadsheet entitled "EagleView Technology Corporation - GAAP (Final) 12-31-2015"                             A;F; L; PK;R
DTX-182 EV00538060     EV00538075   Presentation entitled "Rishi Daga - CEO 90 Day Plan"                                                          A; F;L; PK; R
DTX-183 EV00539588     EV00539593   Document entitled "EagleView Technologies, Inc., Investment Summary"                                          A; F; L; LF; PK;
                                                                                                                                                  R
DTX-184 EV00541704     EV00541705   April 16, 2015 email chain between. C. Barrow and R. Daga re: "QI Volumes - Insurance, YOY"                   A; F; H; L; LF;
                                                                                                                                                  PK; P; R; I
DTX-185 EV00543459     EV0054348I   Document entitled "Construct June 22, 2015 Launch"                                                            A;F; L; PK;R
DTX-186 EV00546163     EV00546166   Document entitled "EagleView and GAF Materials Corporation Strategic Alliance Term Sheet"                     A; F; H; L; LF;
                                                                                                                                                  PK;R
DTX-187 EV00549556     EV00549557   December 2, 2014 email chain between J. Pistritto; D. Schultz; R. Daga; and A. Bowman re: "Product            A; F; H; L; LF;
                                    Strategy Solar 11.2014"                                                                                       PK;R;P
DTX-188   EV00550348   EV00550357   Document entitled "Promotional Agreement"                                                                     A; F; H; L; LF;
                                                                                                                                                  PK; R; I; Y
DTX-189 EV00552765     EV00552766   March 17, 2015 email chain between H. West and R. Daga re: "EagleView Wall Report Case Study"                 A; F;H; L;PK
DTX-190 EV00553619     EV00553619   Spreadsheet entitled "Non-Enterprise Pricing Analysis 6-19-2013"                                              A; F; L; PK; R; S

DTX-191   EV00555842   EV00555842   Document entitled "Important Ordering Process Change Notice for Xactimate Users"                           A; F; L; LF; PK;
                                                                                                                                               R;P
DTX-192   EV00555999   EV00556028   Presentation entitled "EagleView Technologies 2014 Commercial Campaigns"                                   A; F; L;PK; R
DTX-193   EV00556147   EV556221     Document entitled "Roofing Contractor 2013 State of the Industry, December 2013, in conjunction with: GAF, A; F;H; L;PK
                                    Eagle View Technologies"




                                                                            8
                  Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 67 of 105 PageID: 39220
                                       Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit T,ist


DTX-194   EV00556340   EV00556349   Document entitled "Affinity Program Agreement" between Pictometry and Owens Coming Sales LLC            A; F; H; L; LF;
                                                                                                                                            PK;R
DTX-195   EV00557667   EV00557710   Document entitled "Surveygizmo Summary Report - Auto Run, survey: CSAT and Quick Squares"               A; F; H; L; LF;
                                                                                                                                            PK;R
DTX-196   EV00560010   EV00560053   Document entitled "Barclays For Your 'Information Services' Monthly A deep dive on VRSK's EVT deal; May A; F; H;L; PK
                                    credit issuance & macro updates, 4 June 2014"
DTX-197 EV00562140     EV00562165   Document entitled "Ql 2013 Customer Satisfaction Survey, Eagle View, Pictometry"                        A; F; L;PK;R
DTX-198 EV00563069     EV00563069   Spreadsheet entitled "EV Order Volumes 2014 and 2015 by Source 9.21.2015"                               A; F; H; L; LF;
                                                                                                                                            PK;R
DTX-199 EV00563487     EV00563487   Document entitled "Pictometry Facts"                                                                    A; F;L;PK; R
DTX-200 EV00563668     EV00563687   Powerpoint entitled "Eagle View Technologies Commercial Business"                                       A; F; L; PK; R; C

DTX-201   EV00564980   EV00564981   Document entitled "What Low-cost Roof Reports Really Cost Carriers"                                           A; F;L; PK
DTX-202   EV00565683   EV00565702   PowerPoint entitled "Eagle View Commercial Sales" by R. Daga                                                  A; F; L; PK; R; C

DTX-203   EV00565708   EV00565742   Document entitled "IBIS World Industry Report 23816 Roofing Contractors in the US"                            A; F; H; L; LF;
                                                                                                                                                  PK;R
DTX-204 EV00565878     EV00565898   Presentation enitled "EagleView Commercial Sales" by R. Daga                                                  A; F; L; PK; R; C

DTX-205   EV00570761   EV00570763   October 31, 2013 email chain between A. Bowman and K. Cook, et al., re: "Xactimate email"                     A; F; H; L; LF;
                                                                                                                                                  PK; R; I; P
DTX-206 EV00574954     EV00574989   Document entitled "EagleView Question and Answers"                                                            A;F; L;PK;R
DTX-207 EV00576140     EV00576155   Document entitled "Roofing Contractor, State of the Industry Report - Economic Uncertainty Intensifies Focus A; F; H; L; PK
                                    on the Basics, by Chris King, January 30, 2013"
DTX-208   EV00577312   EV00577314   February 8, 2016 email chain between R. Daga and D. Schultz, et al. re: "SkyMeasure aerial roof measurements' PD; I; A; F; H; L;
                                                                                                                                                  LF; PK; R; P
DTX-209   EV00578906   EV00578906   Spreadsheet entitled "UHR Financial Model"                                                                    A; F; L; PK; R
DTX-210   EV00587056   EV00587059   Document entitled "Settlement Agreement and Release from Claims" between Eagle View and Xactware, signed A; F; H; L; LF;
                                    by C. Barrow March 29, 2016                                                                                   PK;R;P;ML
DTX-211   EV00587065   EV00587068   Document entitled "Settlement Agreement and Release from Claims" between Eagle View and Xactware, signed A; F; H; L; LF;
                                    by C. Barrow March 31, 2016                                                                                   PK; R; P; ML; C

DTX-212 EV00589848     EV00589890   Document entitled "Eagle View Board of Directors' Meeting, January 17, 2015"                                  A; F; L; PK; R
DTX-213 EV00592347     EV00592349   Document entitled "Stuff that Keeps Me Up At Night 7/22/2015"                                                 A; F; L; PK; R; P

DTX-214 EV00592350     EV00592352   August 3, 2015 email chain between C. Barrow and D. Schultz re: "Long one - Re: Stuff that keeps me up at     I; A; F; H; L; LF;
                                    night"                                                                                                        PK;R;P




                                                                           9
                  Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 68 of 105 PageID: 39221

                                       Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit List


DTX-215   EV00592898   EV00592902   Document entitled "Aerialogics"                                                                              A; F; H; L; LF;
                                                                                                                                                 PK;R;Y
DTX-216   EV00597098   EV00597104   Eagle View v. Xactware, December 19, 2012, Order on Motion for Preliminary Injunction, W.D. Wa. 12-cv-       A; F; H; L; LF;
                                    01913-RSM                                                                                                    PK;R;P;ML
DTX-217   EV00598366   EV00598422   Document entitled "Eagle View Technologies Company Overview (June 2013), Chris Barrow, CEO"                  A; F; L; PK; R; C

DTX-218   EV00598508   EV00598509   August 30, 2013 email chain between C. Barrow and B. Aoki, et al., re: "EagleVision -"                       A; F; H; L; LF;
                                                                                                                                                 PK;R;Y;P
DTX-219   EV00614858   EV00614877   Document entitled "Eagle View Technologies, Inc.                                                             A; F; H; L; LF;
                                    Consolidated Financial Statements as of and for the Years Ended December 31, 2012 and 2011, and              PK;R
                                    Independent Auditors' Report"
DTX-220   EV00618955   EV00618955   Document entitled "EagleView Technology Corporation, Amendment to Common Stock Purchase Warrant"             A; F; L; PK; R

DTX-221   EV00621690   EV621737     PowerPoint entitled "Board of Director's Meeting, May 19, 2011"                                              A; F; L; PK; R; Y

DTX-222   EV00622171   EV00622175   Document entitled "Financial Summary"                                                                        A; F; L; PK; R; Y

DTX-223   EV00625436   EV00625460   Eagle View v. Xactware, October 29, 2012, Complaint for Declaratory and Injunctive Relief, W.D. Wa. 12-cv-   A; F; H; L; LF;
                                    01913-RSM                                                                                                    PK;R;P;ML
DTX-224   EV00645758   EV00645764   September 25, 2015 email chain between C. Barrow and J. Polchin, et al., re: "Consulting Agreement- Chris    A; F; H; L; LF;
                                    Pershing"                                                                                                    PK;R
DTX-225   EV00650923   EV00650926   October 6, 2015 email chain from A. Tsuchikawa to J. Polchin, et al. re: "Allied" and attachment thereto     A; F; H; L; LF;
                                                                                                                                                 PK;R;P
DTX-226 EV00651598     EV00651598   Spreadsheet entitled "EagleView Technology Corporation - GAAP (Final) 09-30-2015"                            A; F;L; PK;R
DTX-227 EV00695958     EV00695964   Document entitled "Employee Agreement" between Eagle View Technologies, Inc. and Christopher Pershing        A; F; L; LF; PK;
                                                                                                                                                 R
DTX-228   EV00695965   EV00695976   Document entitled "Employee Agreement" between Eagle View Technologies, Inc. and David Carlson               A; F; L; LF; PK;
                                                                                                                                                 R
DTX-229   EV00722590   EV00722600   Document entitled "Confidential Settlement Agreement" between Geospan Corporation and Pictometry             A; F; H; L; LF;
                                                                                                                                                 PK;R;P
DTX-230   EV00726018   EV00726106   Document entitled "Eagle View, Management Presentation, June 2015"                                           A; F; L;PK; R
DTX-231   EV00726805   EV00726805   Spreadsheet entitled "Xactware Analysis 03-31-16"                                                            A; F; L; PK;R
DTX-232   EV00731048   EV00731107   Document entitled "EagleView Technologies, Inc. - Fair Market Value of a Minority Common Stock Interest      A; F; H; L; LF;
                                    As of September 3 0, 2011"                                                                                   PK;R
DTX-233   EV00732307   EV00732317   Executed "Agreement" of November 3, 2008 between Xactware Solutions, Inc. and Eagle View Technologies,       A; F; H; L; LF;
                                    Inc.                                                                                                         PK;R;ML
DTX-234 EV00736743     EV00736745   December 8, 2008 email chain between C. Barrow and J. Gauer re: "Eagleview"                                  A; F; H; L; LF;
                                                                                                                                                 PK;R;P




                                                                           10
                   Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 69 of 105 PageID: 39222

                                        Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                    Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                           Defendants' Trial Exhibit List


DTX-235   EV00744383    EV00744386   Document entitled "Settlement Agreement and Release of Claims" signed by C. Barrow on March 29, 2016        A; F; H; L; LF;
                                                                                                                                                 PK; R; P; ML; C

DTX-236   EV00752169    EV00752175   PowerPoint entitled "EV Extended Coverage Strategy"                                                         A; F;L; PK; R
DTX-237   EV00754363    EV00754365   March 1, 2010 email chain between P. Gamido and R. Daga, et al. re: "prelim questions"                      A; F; H; L; LF;
                                                                                                                                                 PK;R;P
DTX-238 EV00758496      EV00758606   Document entitled "Eagle View, Pictometry, Overview, 2013"                                                  A;F;L; PK; R
DTX-239 EV00759471      EV00759471   September 28, 2013 email from R. Daga to C. Barrow; D. Shultz; H. Ellsworth; J. Polchin re: "QS"            A; F; H; L; LF;
                                                                                                                                                 PK;R;P
DTX-240   EV00762624    EV00762624   Spreadsheet entitled "Eagle View Technology Corporation Monthly Financials with Adjusted EBITDA"            A; F; L; PK; R
DTX-241   EV0077081 l   EV00770882   Document entitled: "Confidential Information Memorandum, Eagle View ... July 2015, Morgan Stanley,          A; F; H; L; LF;
                                     Nomura"                                                                                                     PK;R
DTX-242   EV00774134    EV00774166   PowerPoint entitled "Eagleview Corporate Presentation- January 2015"                                        A; F; L; PK; R
DTX-243   EV00777760    EV00777804   PowerPoint entitled "Eagleview Corporate Presentation- January 2015"                                        A;F;L; PK; R
DTX-244   EV00778819    EV00778820   Document entitled "Amendment NO. 2 to Schedule I, dated February 3, 2014"                                   I;A;F; L;PK;R


DTX-245   EV00781520    EV00781560   Document entitled "Project Phoenix 5/26 Meeting Summary, May 25, 2015"                                      A; F; H; L; LF;
                                                                                                                                                 PK;R;P; ML

DTX-246   EV00781564    EV00781604   Document entitled "Project Phoenix 5/26 Meeting Summary, May 25, 2015"                                      A; F; H; L; LF;
                                                                                                                                                 PK; R; P; ML; C

DTX-247   EV00790I69    EV0079018I   Executed Master Services Agreement- between Eagle View and Nationwide Mutual Ins. Co.                       A; F; H; L;   LF;
                                                                                                                                                 PK
DTX-248   EV00790I82    EV00790182   Executed Amendment to Master Service Agreement between Nationwide Mutual Insurance Company and              A; F; H; L;   LF;
                                     Eagle View                                                                                                  PK; I
DTX-249   EV00797041    EV797043     March 13, 2014 email from C. Barrow to J. Polchin re: "Ashley Complaint" and attaching "Ashley Complaint"   A; F; H; L;   LF;
                                                                                                                                                 PK; R; I; P
DTX-250   EV00811069    EV00811075   July 2, 2010 email chain between P. Durisko and R. Daga, et al., re: "MSA/SOW follow up" and attaching      A; F; H; L;   LF;
                                     document entitled "EV Allstate SOW.pdf; EV Allstate MSA.pdf'                                                PK;R;
DTX-251   EV00839085    EV00839089   August I, 2012 email from L. Hill to J. Polchin; H. Guarin; cc: HICKSA, re: "The Eagle View Amendment-      A;F;H;R
                                     Aerial Roof Reports (RC-16740) (between John R. Polchin, HERMES GUARIN and Lori Hill) is Signed and
                                     Filed!" and attaching document entitled "Eagle View Amendment - Aerial Roof Reports (RC-16740) -
                                     signed.pdf'
DTX-252   EV00840490    EV00840490   Spreadsheet entitled "Eagleview Technologies 3YR FINANCIAL MODEL Deloitte Update 12 2 2012"                 A; F; H; R; P; C

DTX-253   EV00845839    EV00845839   Spreadsheet entitled "Eagleview Technologies 3YR FINANCIAL MODEL 07.10.12 (Update.v2.4)"                    A;F;H;R;P;C




                                                                            11
                  Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 70 of 105 PageID: 39223

                                        Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                    Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                           Defendants' Trial Exhibit List


DTX-254   EV00854689   EV00854691    Document entitled "Weekly Status Update 4/15/11, F. Giuffrida"                                               A;   F; H; I; R; P
DTX-255   EV00915895   EV00915930    PowerPoint entitled "GeoEstimator, Presentation, November 4, 2009"                                           A;   F;H;R;P
DTX-256   EV00916061   EV00916061    Spreadsheet entitled "Authorized Invoice Customers IA Discount Programs - 10-25-12"                          A;   F; H; R; P
DTX-257   EV00923530   EV00923706    PowerPoint entitled "EagleView/Pictometry Corporate Identity Recommendations Workshop, May 15, 2013"         A;   F;H; R;P

DTX-258   EV00992796   EV00992797    December 13, 2017 email chain between R. Daga, "Exec Team", B. Aoki, et al. re: "Fw: Aerialogics              A;H;R
                                     Measurement services out of business"
DTX-259 EVOI096538     EVOI096604    PowerPoint entitled "Marketing Update - National Sales Meeting, October 2011, Pictometry"                     A;F;R;P
DTX-260 EVOl 150680    EVOl 150684   May I, 2012 email from F. Giuffrida to R. Hurwitz, re: "EV Notes 4-28-12" and attaching document entitled     A; F; H; R; P
                                     "EV Notes 4-28-12.doc"
DTX-261 EVOl 151193    EVOl 151210   Executed "Roof Report License Agreement" between Pictometry and Accurence, Inc.                               A; F; H; R; P
DTX-262 EVOl236867     EVOl236899    Document entitled "Contract/Award" between Pictometry International Corp. and US Homeland Security            A;F; H; R; P

DTX-263 EVOl255008     EVOl255246    Document entitled "Xactimate User's Guide Version 27"                                                         A;H;C
DTX-264 EV01261027     EVOl261068    PowerPoint entitled "Project Aerial, Advent International, Discussion document, May 15, 2012,                 A;F;H;R;P
                                     McKinsey&Company"
DTX-265   EV01285476   EVOl285617    PowerPoint entitled "EagleView Technology Corporation BOD Presentation, Austin, TC, 03 March, 2016"           F; H;R; P; C;
                                                                                                                                                   MIL
DTX-266 EVOl371936     EV01371963    Document entitled "Investor Roadshow, December 2014"                                                          A; F;H; R;P
DTX-267 EVOl424840     EV01424916    PowerPoint entitled "EagleView Technology Corporation BOD Presentation, San Francisco, CA, 27 October,        F;R;P;C
                                     2015"
DTX-268   EV01424917   EVOl424937    PowerPoint entitled "Eagle View Technologies, Commercial Business, RD"                                        F;R;P;C
DTX-269   EV01426960   EVOl426994    November 13, 2008, Document entitled "Eagle View Reference Guide: For Measuring Technicians"                  F;R; C
DTX-270   EVOl426999   EV01427033    November 13, 2008, Document entitled "Eagle View Reference Guide: For Measuring Technicians"                  F;R;C
DTX-271   EV01427067   EVOl427100    October 15, 2008, Document entitled "Eagle View Reference Guide: For Measuring Technicians                    F;R;C
DTX-272   EVOl427118   EV01427136    October 15, 2008, Document entitled "Set Reference Plane"                                                     F;R;C; I
DTX-273   EVOl427157   EVOl427190    October 15, 2008, Document entitled "Eagle View Reference Guide: For Measuring Technicians"                   F;R;C
DTX-274   EVOl427191   EVOl427224    October 15, 2008, Document entitled "Eagle View Reference Guide: For Measuring Technicians"                   F;R;C
DTX-275   EV01427240   EVOl427274    November 13, 2008, Document entitled "Eagle View Reference Guide: For Measuring Technicians"                  F;R;C
DTX-276   EVOl427321   EV01427354    October 15, 2008, Document entitled "Eagle View Reference Guide: For Measuring Technicians"                   F;R;C
DTX-277   EV01427937   EVOl427937    Spreadsheet entitled "Summary Revenue Analysis FY2009 to FY2012 (monthly details)"                            A;F
DTX-278   EVOl427938   EVOl427938    Spreadsheet entitled "FY2014 YTD Summary Revenue Analysis (monthly details) - ADJ Industry Mix"               A;F

DTX-279 EVOl494112     EVOl494112    Spreadsheet entitled "Disputed Report Tracker"                                                               A; F; H; R;P
DTX-280 EVOl528243     EVOl528244    Document entitled "Eagle View Total Satisfaction Guarantee"                                                  F;H;R
DTX-281 EV01550635     EV01550752    August 19, 2008 Letter from D. Carlson to P. Moreno re: "Bid Posting on GetaFreelancer.com and similar sites A; F; H; R; P; I; C
                                     Infringement of Eagle View Technologies' Intellectual Property Seed IP Ref.: 290115.802"




                                                                            12
                  Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 71 of 105 PageID: 39224

                                       Eagle View Technologies. Inc .• et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit List


DTX-282 EVOI552476     EV01552477   Document entitled "Eagle View's Report Revenue P&L Analysis - Insurance Reports Only"          A;F
DTX-283 EVOI552910     EVOI552911   BLOM webpage - 3D modeling & visualization                                                     A;F;H;R;C
DTX-284 EV01552967     EV01552973   Cyclomedia webpage- Software & Services                                                        A; F; H; R; P; C;
                                                                                                                                   ML
DTX-285   EV01553209   EV01553214   Parabolic Arc webpage- EADS Reorganized, Acknowledges Success of SpaceX                        A; F; H; R; P; C

DTX-286 EVOI553215     EV01553217   Planet Labs webpage - Products                                                                 A; F; H; R; P; C;
                                                                                                                                   ML
DTX-287   EV0l5532I8   EV01553221   Solarspectrum webpage- "About Us"                                                              A; F; H; R;   P; C;
                                                                                                                                   ML
DTX-288   EV01553222   EV01553224   Sungevity webpage- "About Us"                                                                  A; F; H; R;   P; C;
                                                                                                                                   ML
DTX-289 EV01553466     EVOl553466   Spreadsheet entitled "Income Statement: Functional 2017 ADJ - New From Jan 2017 to Oct 2017"   A;F;H
DTX-290 EV01553468     EV01553469   Aerialogics webpage- Roofing                                                                   A; F; H; R;   P; C;
                                                                                                                                   ML
DTX-291   EV01553470   EV01553471   GeoEstimator webpage                                                                           A; F; H; R;   P; C;
                                                                                                                                   I;ML
DTX-292   EV01553472   EV01553473   Autodesk webpage-Autodesk ImageModeler                                                         A; F; H; R;   P; C;
                                                                                                                                   ML
DTX-293   EV01553474   EV01553475   Autodesk webpage- Autodesk ImageModeler; Customer Showcase                                     A; F; H; R;   P; C;
                                                                                                                                   ML
DTX-294 EV01553476     EV01553478   PhotoModeler webpage- Standard Product Overview                                                A; F; H; R;   P; C;
                                                                                                                                   ML
DTX-295   EVOI553479   EV01553480   PhotoModeler webpage- PhotoModeler UAS Product Overview                                        A; F; H; R; P; C;
                                                                                                                                   ML
DTX-296 EVOI553481     EVOl55348I   Pictometry International Webpage- "Three Invaluable Reports. At Affordable Prices"             A; F;   H; R; P; C;
                                                                                                                                   ML
DTX-297 EVOI553482     EV01553483   Precigeo Webpage- Announcing new prices and discount programs                                  A; F;   H; R; P; C;
                                                                                                                                   ML
DTX-298   EV01553484   EVOl553486   RoofShots Print out                                                                            A; F;   H; R; P; C;
                                                                                                                                   ML
DTX-299 EV01553487     EV01553487   Roofers41 l.com homepage                                                                       A; F;   H; R; P; C;
                                                                                                                                   ML
DTX-300 EVOI553488     EV01553488   Roofers41 l.com webpage- showing "Member Pricing"                                              A; F;   H; R; P; C;
                                                                                                                                   ML
DTX-301   EV01553489   EV01553489   Roofers41 l .com webpage- "Comparing Apples to Apples"                                         A; F;   H; R; P; C;
                                                                                                                                   ML




                                                                           13
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 72 of 105 PageID: 39225

                                           Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                       Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                              Defendants' Trial Exhibit List


DTX-302 EV01553490         EV01553491   Roofscope.com webpage- showing subscription prices                                                           A; F; H; R;   P; C;
                                                                                                                                                     ML
DTX-303   EV01553492       EV01553503   Roofscope.com webpage- measuring                                                                             A; F; H; R;   P; C;
                                                                                                                                                     ML
DTX-304 EV01553504         EV01553506   Roofshots webpage- showing subscription prices and details                                                   A; F; H; R;   P; C;
                                                                                                                                                     ML
DTX-305   EV01553507       EV01553507   Roofwalk.com webpage- depicting costs                                                                        A; F; H; R;   P; C;
                                                                                                                                                     ML
DTX-306 EV01553508         EV01553523   CoreLogic webpage                                                                                            A; F; H; R;   P; C;
                                                                                                                                                     ML
DTX-307 EV01553524         EV01553539   CoreLogic webpage                                                                                            A; F; H; R;   P; C;
                                                                                                                                                     ML
DTX-308 EV01553540         EV01553540   Skytekimaging Webpage- "Pricing"                                                                             A; F; H; R;   P; C;
                                                                                                                                                     ML
DTX-309   EV01553541       EV01553542   Skytekimaging Webpage- "Pricing"                                                                             A; F; H; R;   P; C;
                                                                                                                                                     ML
DTX-310   EV01553543       EV01553544   Skytekimaging Webpage- "Pricing"                                                                             A; F; H; R;   P; C;
                                                                                                                                                     ML
DTX-311   EV01553545       EV01553545   Document entitled "Skytek Imaging: Save Money, Make More Sales! Best Value In the Industry!"                 A; F; H; R;   P; C;
                                                                                                                                                     ML
DTX-312 EV01553547         EV01553549   February 2, 2009 letter from D. Carlson to D. Thornberry re: "Infringement of Eagle View Technologies'       A; F; H; R;   P; I; C
                                        Intellectual Property Seed IP Ref.: 290115.807"
DTX-313   EV01553593       EV01553595   February 10, 2009 letter from D. Lueders, Esq. to D. Carlson re: "Infringement Allegations by Eagle View     A; F; H; R; P; I; C
                                        Technologies Our Re.: 20283-12"
DTX-314 EV01553596         EV01553598   February 27, 2009 letter from D. Carlson to D. Lueders, Esq. re: "Infringement of Eagle View Technologies'   A; F; H; R; P; C
                                        Intellectual Property Seed IP Ref.: 290115.807"
DTX-315 EV01553683         EV01553683   Spreadsheet entitled "Income Statement: Functional ADJ - New Feb 2018"                                       A;F
DTX-316 EVOl553684         EV01553684   Spreadsheet entitled "Income Statement: Natural ADJ - Nov 2017, Dec 2017, Jan 2018, Feb 2018"                F;H;R
DTX-317 EV01553685         EV01553685   Spreadsheet with tabs enitled "insurance" and "contractor"                                                   F;H
DTX-318 EV01553686         EV01553688   Document entitled "Amendment No. 4 to the Liberty Mutual Satellite/Aerial Imagery Roof Services Agreement    F;H
                                        dated July 24, 2009 between Eagle View Technologies, Inc. and Liberty Mutual Insurance Company"

DTX-319 EV01553689         EV01553731   Document entitled "Master Services Agreement" between Famers Insurance Exchange and Eagle View               F;H

DTX-320 EV01553732         EVOl553732   Spreadsheet entitled "Report Revenue P&L Analysis"                                                           F;H;R
DTX-321 EV01553734         EV01553737   Document entitled "Change Order #1 to Statement of Work" between American Family Mutual Insurance            A; F; H; R; I
                                        Company, S.I. and Eagle View




                                                                               14
                    Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 73 of 105 PageID: 39226
                                               Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                           Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                                  Defendants' Trial Exhibit List


DTX-322   EV00731108        EV00731168      Document entitled "Eagle View Technologies Inc. Fair Market Value of a Minority Common Stock Interest as of F; II; 105
                                            December 31, 2011, report issued: June 12, 2012"
DTX-323   NIA               NIA             Appendix A: matrix Algebra Library for Flash MX ActionScript: Creating and printing matrices by R. Chris    A; F; H; R; P; C
                                            Fraley
DTX-324   NIA               NIA             Pershing Declaration Under C.F.R. § 1.131 re Application No. 12/148,439 for Aerial Roof Estimation System
                                            and Method
DTX-325   XW0000101 l       XW00001033      Provisional Patent Application 601925,072 for Aerial Roof Estimation System and Method                      R,P,C
DTX-326   EV00036928        EV00036941      U.S. Patent Application Publication 200810262789 entitled, "Aerial Roof Estimation System and Method"       A; F; H; R; P; C

DTX-327   EV00042134        EV00042151      U.S. Patent No. 8,145,578 entitled, "Aerial Roof Estimation System and Method"                                  A;F;H;R;P;C

DTX-328   EV00027998        EV00028487      WIPO WO 20061040775 entitled, "Computational Solution of an Building of Three Dimensional Virtual               R,P,ML
                                            Models from Aerial Photographs"
DTX-329   NIA               NIA             CV of Geoff a Cohen, PhD                                                                                        H;C;P
DTX-330   NIA               NIA             CV of Joseph Mundy, PhD                                                                                         H;C;P
DTX-331   NIA               NIA             CV of Philip Green                                                                                              H;C;P
DTX-332   XW00942418        XW00942497      R. Hartley and A. Zisserman, Multiple View Geometry, Cambridge University Press, 2000, excerpts                 A; F; H; R; P; C;
                                                                                                                                                            ML
DTX-333   NIA               NIA             Exhibit A to April 11, 2018 Expert Report of Geoff A. Cohen, Ph.D                                               H;C;P
DTX-334   NIA               NIA             Exhibit B to April 11, 2018 Expert Report of Geoff A. Cohen, Ph.D                                               H;C;P
DTX-335   NIA               NIA             Exhibit A to May 23, 2018 Expert Report of Geoff A. Cohen, Ph.D                                                 H;C;P
DTX-336   NIA               NIA             Exhibit B to May 23, 2018 Expert Report of Geoff A. Cohen, Ph.D                                                 H;C;P
DTX-337   NIA               NIA             Appendix C claim constructions agreed to by parties                                                              I; C
DTX-338   NIA               NIA             Corrected Request for Supplemental Exam of Claims 1-56 of Us Patent 436                                         P; I; C
DTX-339   EV454700          EV454706        Declaration of Chris Barrow, Dkt. 4, Eagle View v. Xactware, W.D. Wa. Case: 12-cv-01913                         ML;R;P;C
DTX-340   USAA.001548       USAA.001558     Document entitled "Statement of Work January 2010"                                                              F;H
DTX-341   USAA.002394       USAA.002397      July 20, 2009 email chain between S. Semian and K. Desormeaux, et al., re: "EagleView"                         A;F;H;R;P;C

DTX-342   VIST A-00000727   VISTA00000753   Document entitled "Vista Equity Partners, Investment Committee Presentation, Eagle View Technologies, Inc.,     A; F; H; R; P; C;
                                            May 29, 2015"                                                                                                   ML
DTX-343   VISTA-00002227    VISTA00002233   May 9, 2015 email from D. Sullivan to J. Bicket, et al. re: "Project Phoenix - Consolidated Expert Call Ntes"   A; F; H; R; P; C;
                                            and attachments thereto                                                                                         ML
DTX-344   XWOOOOOOOl        XWOOOOOOOl      October 20, 2015 Email chain to K. Lew form J.Taylor re: "FW: Co Planarity assessment and planning"             A;F;H;R;P;C

DTX-345   XW00000002        XW00000007      Document entitled "Resolution of Co-planarity issues"                                                           A; F; H;R;P; C

DTX-346   XW00000008        XWOOOOOOll      October 20, 2015 email between J. Taylor and K. Lew, et al, re: "FW: Conquering coplanarity issues"             A; F; H; R; P; C




                                                                                   15
                   Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 74 of 105 PageID: 39227

                                        Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                    Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                           Defendants' Trial Exhibit List


DTX-347   XW00000012   XW00000012   Spreadsheet entitled "Sprint Planning"                                                                       A;F;H;R;P;C

DTX-348   XW00000998   XW00001010   Document entitled "Scene Registration in Aerial Image Analysis" by Frederic P. Perlant, et al.               A; F; H; R; P; C

DTX-349   XWOOOOI011   XWOOOOI033   April 17, 2007 "Filing Receipt" for USPTO application 60/925,072                                             A; F; H; R; P; C; I

DTX-350   XWOOOOI034   XW00001276   August 31, 2015 "Publication Notice" for US PTO application 14/841,523                                       A; F; H; R; P; C; I

DTX-351   XW00001277   XWOOOOI320   U.S. Patent Application No. 2015/0370929 Al by C.Pershing                                                    A;F;H;R;P;C

DTX-352   XWOOOOI321   XW00001483   Document entitled "Able Software Corp. R2V for Windows (9X, NT, 2000, ME), R2V for Windows User's            A; F; H; R; P; C;
                                    Manual"                                                                                                      ML
DTX-353   XW00001484   XW00001515   Document entitled "Detection and Modeling of Buildings from Multiple Aerial Images" (Noronha)                A; F; H; R; P; C;
                                                                                                                                                 ML
DTX-354   XW00001516   XW00001598   November 1995, Document entitled "Design and Evaluation of a Semi-Automated Site Modeling System"            A; F; H; R; P; C;
                                    (Hsieh)                                                                                                      ML
DTX-355   XW00001599   XW00001599   Spreadsheet entitled "Sprint Planning"                                                                       A;F;H;R;P;C

DTX-356   XW00001600   XW00002936   November 13, 2015, Document entitled "Request for Certificate of Correction" for U.S. Patent No. 8,078,436
                                    Cl
DTX-357   XW00002937   XW00002948   U.S. Patent No. 5,422,989 to Bell et al.                                                                     R;P;C;ML
DTX-358   XW00002949   XW00003807   Document entitled "Aerial Roof Estimation Systems and Methods, Cross Reference to Related Applications"      R;P;C

DTX-359   XW00004908   XW00005072   File History to US Patent No. 8,542,880                                                                      R;P;C
DTX-360   XW00005073   XW00005102   U.S. Patent No. 8,542,880 to Thornberry                                                                      R;P;C
DTX-361   XW00007794   XW00007809   US Patent Application Publication No. 2006/0061566 to Verma, et al.                                          R;P;C;ML
DTX-362   XW00007810   XW00007828   U.S. Patent No. 8,145,578 to Pershing                                                                        R;P;C
DTX-363   XW00007829   XW00008083   Document entitled "Xactimate v.25 Users Guide"                                                               H;P;C
DTX-364   XW00008084   XW00008357   Document entitled "Xactimate v.25 Users Guide"                                                               H;P;C
DTX-365   XW00008358   XW00008365   Document entitled "Geo-Spatial Aerial Video Processing for Scene Understanding and Object Tracking"          A; F; H; R; P; C;
                                                                                                                                                 ML
DTX-366   XW00008366   XW00008382   November 2007, Document entitled "Registration of Challenging Image Pairs: Initialization, Estimation, and   A; F; H; R; P; C
                                    Decision"
DTX-367   XW00008383   XW00008406   2003, Document entitled "Image registration methods: a survey"                                               A; F; H; R; P; C

DTX-368   XW00016970   XW00016985   PowerPoint entitled "Xactimate online"                                                                       H;R;P;C
DTX-369   XW00018936   XW00018939   Document entitled "Xactimate - Product Marketing Transition to Dustin"                                       H;R;P;C
DTX-370   XW00018940   XW00018970   PowerPoint entitled "Xactware"                                                                               H;R;P;C




                                                                             16
                   Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 75 of 105 PageID: 39228

                                       Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit List


DTX-371 XW00019758     XWOOOl9760   Document entitled "What's New in Xactimate"                                                                     H;R;P;C
DTX-372 XW00020137     XW00020160   Document entitled "Xactimate 28 Aerial Sketch"                                                                  H;R;P;C
DTX-373 XW00020330     XW00020333   2006, Document entitled "Automatic 3D Roof Reconstruction using Digital Cadastral Map, Architectural            A;F;H;R;P;C
                                    Knowledge and and Aerial Image"
DTX-374 XW00020334     XW00020414   U.S. Patent No. 6,448,964 to Isaacs, et al.                                                                     R;P;C;ML
DTX-375 XW00020415     XW00020465   U.S. Patent No. 7,920,963 to Jouline, et al.                                                                    R; P; C; ML
DTX-376 XW00020466     XW00020483   May 2001, Document entitled "Detection and Modeling of Buildings from Multiple Aerial Images" (Noronha)         H;PK;ML

DTX-377   XW00020484   XW00020502   McKeown, et al., Chapter Feature Extraction and Object Recognition - Automatic Cartographic Feature             H;PK;ML
                                    Extraction Using Photogrammetric Principles, Digitial Photogrammetry: An Addendum to the Manual of
                                    Photogrammetry
DTX-378   XW00020486   XW00020502   McKeown, et al., Chapter Feature Extraction and Object Recognition - Automatic Cartographic Feature             H;PK;ML
                                    Extraction Using Photogrammetric Principles, Digitial Photogrammetry: An Addendum to the Manual of
                                    Photogrammetry
DTX-379   XW00020503   XW00020528   U.S. Patent Application Publication 2007/0220174 by Abhnyanker                                                  C;ML
DTX-380   XW00020529   XW00020529   March 18, 2013 Document entitled "Affidavit Attesting to the Accuracy of the Attached 'Aero west' Translation   H;PK;ML
                                    Under 37 C.F.R. Section 42.2, 42.63(b), and/or 1.68"
DTX-381   XW00020530   XW00020550   Document entitled "Aerowest - translation"                                                                      H;PK;ML
DTX-382   XW00020551   XW00020596   November 2002, Document entitled "Appli-cad: World Class Technology Leading the Way in Roofing                  H;PK;ML
                                    Software"
DTX-383   XW00020597   XW00020601   September 2006, Document entitled "Interactive Detection of 3D Models of Building's Roofing For the             H;PK;ML
                                    Estimation of the Solar Energy Potential"
DTX-384   XW00020602   XW00020607   August 2005, "Extraction of 3D Spatial Poly Gons Based on the Overlapping Criterion for Roof Extraction         H;PK;ML
                                    from Aerial Images"
DTX-385 XW00020608     XW00021143   Document entitled "Electronic Field Study User Guide, Version 2.7, July 2007, Pictometry"                       H;PK;C
DTX-386 XW00021144     XW00021150   Document entitled "EP 1010966 B !Description"                                                                   A; H; PK; I 002;
                                                                                                                                                    ML
DTX-387 XW00021151     XW00021162   Document entitled "Europaische Patentschrift"                                                                   A;PK;F;ML
DTX-388 XW00021163     XW00021979   September 25, 2015, Document entitled "Change in Entity Status" for U.S. Patent 8,145,578 to Pershing           H; PK; P; R; C;
                                                                                                                                                    1002; X
DTX-389   XW00021980   XW00021987   Document entitled "Image Snapping, Michael Gleicher, Advanced Technology Group, Apple Computer, Inc."           H;C;PK

DTX-390   XW00021998   XW00022008   Document entitled "ISPRS Data Integration: Systems and Techniques, July 13th - 17th, 1998"                      H;PK;ML
DTX-391   XW00022009   XW00022041   U.S. Patent No. 8,401,222 to Thornberry, et al.                                                                 R,P,C
DTX-392   XW00022042   XW00022071   U.S. Patent No. 8,542,880 to Thornberry, et al.                                                                 R,P,C
DTX-393   XW00022072   XW00022090   U.S. Patent No. 8,823,732 to Adams et al.                                                                       R,P,C
DTX-394   XW00022091   XW00022580   Document entitled "Change in Entity Status" related to U.S. Patent No. 8,170,840                                H; PK; P; R; C;
                                                                                                                                                    1002; X




                                                                           17
                   Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 76 of 105 PageID: 39229

                                          Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                      Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                             Defendants' Trial Exhibit List


DTX-395   XW00029402    XW00029699    Document entitled "Xactimate 28 Fundamentals & Proficiency"                                                     H;PK
DTX-396   XW00049554    XW00049568    Document entitled "Xactware Aerial Imagery Capture Specs"                                                       H;PK
DTX-397   XW00049771    XW00049777    January 30, 2012 email from J. Taylor to Z. Smith; KC Agrelius re: "Meeting with Pictometry"                    H,F
DTX-398   XW00059701    XW00059705    September 10, 2013 email chain between J. Taylor, J. Lewis, M. Olson, et al. re: "FW: InSight Results"          H; 1002; C

DTX-399   XW00059958    XW00059967    Document entitled "Property InSight Mass Production Workflow Overview"                                          H;PK
DTX-400   XW00060775    XW00060788    PowerPoint entitled "Xactware 2011 Retreat - Xactimate SWOT, Customer Perspective"                              H;PK;P
DTX-401   XW00068697    XW00068704    Document entitled "Version 2, June 24, 2015, Xactware Marketing Plan, Property Insight"                         H;PK
DTX-402   XW00075375    XW00075375    Spreadsheet entitled "Copy of Business Plan - Sep 2013 CDH adds"                                                H;PK
DTX-403   XW00075886    XW00075888    December 22, 201, email chain between E. Webecke, V. Zabavsky, et al. re: "Project Aerial Synergies"            H, R, P, C

DTX-404   XW00077433    XW00077440    September 30, 2012 Executed "Amendment No. 1 to Master Product License and Service Agreement" between           C;H;P;R
                                      Xactware and Allstate Insurance Co.
DTX-405   XW00077754    XW00077764    Document entitled "Fifth Amendment to Master Services Agreement No. 983024 Order No. 1, Nationwide              C;H;P;R
                                      Agreement No. 983024" between Xactware and Nationwide Mutual Insurance Co.
DTX-406   XW00078361    XW00078361    Spreadsheet entitled "Project Aerial Financial Model vl"                                                        H;PK
DTX-407   XW00078740    XW00078742    July I, 2014 email chain between M. King and B. Carroll, et al. re:"Itemization of USAA Intelligent Method of   C;H;P;R
                                      Inspection Project Bid .. Mike King, please take a look"
DTX-408   XW00078956    XW00079000    Unexecuted "Master Product License Agreement" between Xactware and Fanners Insurance Exchange                   H; PK; I 002; c

DTX-409   XW00079741    XW00079806    Unexecuted "Master Services, Software License and Maintenance Agreement with Xactware Solutions, Inc."  H; PK; I 002; c
                                      between Xactware and United Services Automobile Association
DTX-410   XW00079998    XW00080005    Executed "Commercial License Agreement" between Pictometry and Xactware                                 H
DTX-411   XW00080519    XW00080609    Executed "Master Product License and Service Agreement" between Xactware and AllState Insurance Company H;PK

DTX-412   XW00080884    XW00080891    Executed "License Agreement" between Xactware and Accurence                                                     H;PK
DTX-413   XW00085033    XW00085038    Document entailed "Verisk Products Overview"                                                                    H;PK
DTX-414   XW00085059    XW00085061    March 5, 2014 email chain between S. Stephenson, V. Zabavsky, et al. re: "Project Aerial - January results,     H, R, P, C
                                      revenue detail, report deliveries"
DTX-415   XW00087413    XW00087417    March 2, 2015 email chain between C. Hopper and E. Quiones, et. al re: "CoreLogic Rooflmagery Offering"         H, R, P, C

DTX-416   XW00087418    XW00087418    Spreadsheet entitled "Feature Comparison"                                                                       H;PK
DTX-417   XW00088661    XW00088666    Unexcuted "Term Sheet" between Xactware and SkyTek                                                              H; C; R; P; 1002

DTX-418   XW00094058    XW00094058    Spreadsheet entitled "I08984"                                                                                   H; PK; C; P
DTX-419   XW00105725    XW00\05725    Spreadsheet entitled "I63308"                                                                                   H; PK; C; P
DTX-420   XWOOl 10853   XWOOl 10857   July 9, 2012, email chain between J. Loveland and W. Raichle, et al. re: "PIR Conference Sessions"              H, R, P, C
DTX-421   XWOOll 1096   XW00! 11102   Document entitled "Aerial Sketch Fulfillment Business Plan"                                                     H;PK




                                                                              18
                   Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 77 of 105 PageID: 39230

                                       Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit List


DTX-422 XWOOl 12508    XW00112539   PowerPoint entitled "Aerial Imagery - IIow it serves our industry"                                              H;PK
DTX-423 XW00116432     XW00116432   Spreadsheet entitled "Business Plan - Sep 2013 v9"                                                              H;PK
DTX-424 XW00126602     XW00126626   Power Point entitled "Aerotriangulation September 2015"                                                         H;PK
DTX-425 XW00204344     XW00204381   PowerPoint enitled "2013 Management Retreat"                                                                    H;PK
DTX-426 XW00212308     XW00212389   Document entitled "Xactware Monthly Business Review, April 2012"                                                H;PK
DTX-427 XW00212561     XW00212561   Spreadsheet entitled "InSight"                                                                                  H;PK
DTX-428 XW00213949     XW00213954   Unexecuted "Amendment No. 2 to Master Product License and Service Agreement" between Xactware and               H; PK; 1002
                                    Allstate Insurance
DTX-429   XW00214262   XW00214268   Document entitled "Draft - Oct. 29, 2014, Term Sheet" between SkyTek and Xactware                               H; PK; I 002; P; C

DTX-430   XW00214588   XW00214600   Document entitled "Opportunity Assessment, EagleView Technologies, May 9, 2012" with Redline                    H; PK; 1002; P; C

DTX-431   XW00214753   XW00214759   Document entitled "Draft - Oct. 24, 2014, Term Sheet" between SkyTek and Xactware                               H; PK; I 002; P; C

DTX-432 XW00215027     XW00215126   Document entitled "Xactware Monthly Business Review July 2013"                                                  H;PK
DTX-433 XW00215288     XW00215288   Spreadsheet entitled "04 2012 Monthly Financial Summary with Intercompany from Dionne Clarke"                   H; PK;P; C
DTX-434 XW00215294     XW00215294   Spreadsheet entitled "Spec 19 Competitors"                                                                      H;C;P
DTX-435 XW00217085     XW00217128   Document entitled "Property InSight Mass Production Tool User Guide"                                            H;C;P
DTX-436 XW00218331     XW00218340   Document entitled "Introduction"                                                                                H; C; PK; I
DTX-437 XW00233200     XW00233200   Spreadsheet entitled "Aerial Imagery Providers-Users"                                                           H;C;PK
DTX-438 XW00234657     XW00234658   May 13, 2013 email chain between J. Taylor, B. Carroll, et al., re: "AAA Webex on Property Insight"             H;C;P
DTX-439 XW00238080     XW00238083   April 19, 2013, Letter from E. Webecke to M. Barrows re: "Notice of On-Site Audit, Notice of Materials breach   H;C;P
                                    and Notice of Failure to Perform as Provided under the Agreement"
DTX-440   XW00238771   XW00238778   Document entitled "Draft - Dec. 3, 2014, Term Sheet" between SkyTek and Xactware                                H; C; PK; 1002
DTX-441   XW00239427   XW00239473   Executed "Master Product License and Services Agreement" between Xactware and Travelers                         H;C
DTX-442   XW00241411   XW00241413   January 27, 2015 email chain between J. Loveland and C. Barrow re: "Litigation Settlement Business              H;P;R
                                    Discussions"
DTX-443   XW00247642   XW00247697   Eagle View v. Xactware (W.D. Wa 12-cv-01913), May 2, 2013, Declaration ofJohn Tondini in Support of             H; C; P; 1002; F;
                                    Defendants Motion for Order Requiring That Eagle View Show Cause Why it Should Not be Held in Contempt,         ML
                                    and exhibits thereto
DTX-444 XW00292033     XW00292034   Unexecuted "Amendment to Agreement" between Xactware and Eagle View                                             H;C;A;F
DTX-445 XW00302467     XW00302468   January 7, 2009, Email to J. Loveland et al., from J. Taylor re: "Eagle View Agenda"                            H;C;P
DTX-446 XW00352973     XW00352973   Spreadsheet entitled "Geomni - Financials vl.O"                                                                 H; A; I 002; PK
DTX-447 XW00356612     XW00356613   May 14, 2008, Email to J. Loveland, et al. from J. Taylor re: "Roof estimates in 2007"                          H;A;P
DTX-448 XW00373793     XW00373834   PowerPoint entitled "Project Aerial, Discussion document, May 15, 2012"                                         H; R; C; P; PK
DTX-449 XW00389435     XW00389437   August, 24, 2016 Document, entitled "Declaration of Lynn Berard"                                                H;A; PK;F; P
DTX-450 XW00389438     XW00389521   November 1995, Document entitled "Design and Evaluation of a Semi-Automated Site Modeling System"               H; A; PK; F; ML
                                    (Hsieh)




                                                                           19
                   Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 78 of 105 PageID: 39231
                                       Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                   Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                          Defendants' Trial Exhibit List


DTX-451   XW00389522   XW00389605   Document entitled "Xactware Solutions, Inc., Exhibit 1003 Inter Partes Review of US Patent No 8,825,454"     H; A; PK; F; P;
                                    (Hsieh)                                                                                                      C;X;I;ML
DTX-452 XW00389606     XW00389694   Document entitled "Xactware Solutions, Inc. Corrected Exhibit I 008 Xactware v. Eagle View IPR 2016-01775"   H; A; PK; F; P;
                                    (Corrected Berard Declaration)                                                                               C;X; I;ML
DTX-453 XW00389695     XW00389744   January 8, 2016, Document entitled "Affidavit of Christopher Butler" with App Ii-cad                         C;H;ML
DTX-454 XW00389745     XW00389842   Document entitled "Xactware Solutions Inc. Corrected Exhibit 1005 Inter Partes Review of US Patent No.       H; A; PK; F; P;
                                    8,078,436" (Appli-cad)                                                                                       C;X; I;ML
DTX-455   XW00418610   XW00418675   Executed "Master Services Software License, and Maintenance Agreement with Xactware Solutions, Inc."         H;A;C
                                    between United Services Automobile Association and Xactware
DTX-456   XW00451293   XW00451293   Spreadsheet entitled "XWARE Statement of Monthly Revenues-June 2016 7.12.16"                                 H;A; C;PK
DTX-457   XW00513561   XW00513561   Spreadsheet entitled "Year over Year 2015 Charts DJG"                                                        H;A; C; PK
DTX-458   XW00521280   XW00521280   Spreadsheet entitled "Xactware Analysis 06-30-16"                                                            H;A; C;PK
DTX-459   XW00608758   XW00608805   PowerPoint entitled "P&C Insurance Trends" by Verisk Analytics                                               C;H
DTX-460   XW00660553   XW00660553   Copy of Manual of Photogrammetry, 5th Ed., McGlone (hard copy of book)                                       R; C; NR; NT; X;
                                                                                                                                                 ML
DTX-461   XW00660576   XW00660848   U.S. Patent App. 12/364506 FH by Sungevity, Inc.                                                             A;F;H;R;C;
                                                                                                                                                 ML
DTX-462 XW00939981     XW00939981   Spreadsheet entitled "Priority Company"                                                                      A;C;F;H
DTX-463 XW00940428     XW00940428   Executed "Master Product License and Services Agreement Schedule 3" between Travelers Indemnity and          H;R
                                    Xactware
DTX-464 XW00940726     XW00940791   Executed "Master Services, Software License, and Maintenance Agreement with Xactware Solutions, Inc."        H;R; C;P.PK
                                    between United Services Automobile Association and Xactware
DTX-465   XW00941300   XW00941300   Spreadsheet entitled "StatsResults"                                                                          H; R; C: P. PK;   F;
                                                                                                                                                 Dem Only
DTX-466 XW00941700     XW00942352   Document entitled "Methods and Systems for Provisioning Energy Systems"                                      H;C;F
DTX-467 XW00942354     XW00942354   Spreadsheet entitled "requests"                                                                              H; R; C; P. PK;   F;
                                                                                                                                                 Dem Only
DTX-468 XW00942356     XW00942356   Spreadsheet entitled "Statement of revenues monthly"                                                         H;A;C;PK
DTX-469 XW00942357     XW00942357   Spreadsheet of Geomni Monthly Revenue and Expenses                                                           H;A; C; PK
DTX-470 XW00942358     XW00942358   Spreadsheet entitled "stats_allmovement_tools"                                                               H; R; C; P. PK;   F;
                                                                                                                                                 Dem Only
DTX-471 XW00942359     XW00942361   Screenshots of Operation Software                                                                            H; F;R;PK; C
DTX-472 XW00942362     XW00942366   Screenshots from Mundy Report                                                                                H;F; R;PK; C
DTX-473 XW00942371     XW00942371   Document entitled "FYI; GEOestimator And Pictometry Merge" from www.contractortalk.com/fl5/fyi-              H; R; P; C; PK;   A
                                    geoestimator-pictometry-merge-99087 / last accessed March 18, 2018
DTX-474 XW00000013     XW00000064   Documents related to Sketch Aerial Image Instructions                                                        A; Cmpd; F; H;
                                                                                                                                                 L; LF; PK; R




                                                                           20
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 79 of 105 PageID: 39232
                                            Eagle View Technologies, Inc., et al. v. Xactware Solutions. Inc., et. al.,
                                                        Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                               Defendants' Trial Exhibit List


DTX-475   EV00033728       EV00033877   May 29, 2012 Amended Complaint, and exhibits thereto, filed in Eagle View Technologies, Inc. v. Aerialogics,
                                                                                                                                                 A; F; H; L; LF; P;
                                        LLC (W.D.Wa 12-cv-00618-RAJ)                                                                             PK;R;ML
DTX-476   EV00034499       EV00034585   April 5, 2012 Amended Complaint, and exhibits thereto, filed in Eagle View v. RoofWalk (W.D.Wa 12-cv-    A; F; H; L; LF; P;
                                        00544)                                                                                                   PK;R;ML
DTX-477   EV00034640       EV00034777   June 4, 2012 Second Amended Complaint, and exhibits thereto, filed in Eagle View v. RoofWalk (W.D.Wa 12- A; F; H; L; PK;
                                        cv-00544)                                                                                                ML
DTX-478   XW00395033       XW00395035   April 6, 2012 email from F. Coyne to J. Loveland re: "EagleView"                                         A; H; L; LF; PK

DTX-479   XW00238956       XW00238957   March 8, 2012 email chain between E. Webecke, J. Loveland, and R. Johnson re: "Eagle View FUD at               A; H; L; LF; PK
                                        Travelers"


DTX-480   EV00775747       EV00775915   January 14, 2014 document entitled "Agreement and Plan of Merger" between Verisk, Insurance Services       A; F; H;L;     PK
                                        Officer, ISO Merger SUB I, Eagle View, and Fortis Advisors
DTX-481   EV00792365       EV00792454   Document entitled "Disclosure Schedule" to Agreement and Plan of Merger between Verisk, Insurance Services A; F; H; L;    LF;
                                        Officer, ISO Merger SUB I, Eagle View, and Fortis Advisors                                                 PK;R
DTX-482   EV00475324       EV00475428   June 15, 2015 document entitled "Agreement and Plan of Merger" between Phoenix Holdco, Phoenix Merger      A; F; H; L;    LF;
                                        SUB, Eagle View, and Fortis Advisors                                                                       PK;R
DTX-483   EV00476017       EV00476337   Document entitled "Disclosure Schedule" to Agreement and Plan of Merger between Phoenix Holdco, Phoenix A; F; H; L;       LF;
                                        Merger SUB, Eagle View, and Fortis Advisors                                                                PK;R
DTX-484 EV00475857         EV00475879   Document entitled "Exhibit A - Certain Definitions" to Agreement and Plan of Merger between Phoenix        A; F; H; L;    LF;
                                        Holdco, Phoenix Merger SUB, Eagle View, and Fortis Advisors                                                PK; R; I


DTX-485   XW00664654       XW00664654   Sketch (.skt) file                                                                                             A; F; L; H; LF;
                                                                                                                                                       PK;R
DTX-486   XW00942509       XW00942514   U.S. Patent No. 510,758 to C. B. Adams (1893).                                                                 A; F; L; H; LF;
                                                                                                                                                       PK;R;ML
DTX-487   XW00942372       XW00942417   S. Finsterwalder, "Die Geometrischen Grundlagen Der Photogrammetrie" in Jahresbericht der Deutschen            A; F; L; H; LF;
                                        Mathematiker-Vereinigung, Berlin (1899)                                                                        PK;R;ML
DTX-488   XW00942369       XW00942370   "Digital Orthophotos", U.S. Geological Survey (Feb. 1993)                                                      A; F; L; H; LF;
                                                                                                                                                       PK;R;ML
DTX-489   XW00384370       XW00384372   Document entitled "Design and evaluation of a semi-automated site modeling system"                             A; F; L; H; LF;
                                                                                                                                                       PK;R;ML
DTX-490   XW00384373       XW00384374   February 1999 document entitled "005 - Date and Time of Latest Transaction (NR)"                               A; F; L; H; LF;
                                                                                                                                                       PK;R;ML
DTX-491   XW00942498       XW00942508   A. Heller et al, The Site-Model Construction Component of the RADIUS Testbed System, Proc. ARPA Image          A; F; L; H; LF;
                                        Understanding Workshop, Palm Springs, CA, 1996                                                                 PK; R;ML
DTX-492   EV370320         EV370358     November 5, 2011 email from J. Polchin to J. Michael et al re: "NDA" and attachments thereto                   A,F;H;R,P,C




                                                                                21
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 80 of 105 PageID: 39233
                                                 Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                             Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                                    Defendants' Trial Exhibit List


OTX-493   EV539585          EV539593         December 22, 2015 email chain between T. Kellner, D. Owens, and M. Quilter re: "Equity Valuation" and          PD; I; A; F; L; H;
                                             attachments thereto                                                                                            LF;PK;R; P

DTX-494   EV737497          EV737570         December 18, 2008 email from C. Barrow to Y. Pikover, et al re: "Board Materials" and attachments thereto      A; F; L; H; LF;
                                                                                                                                                            PK;R;P
DTX-495   VIST A-00000490   VISTA-00001248   May 26, 2015 email from D. Sullivan, to T. Kellner, S. White attaching "Eagle View Technologies, Inc.          A; F; H; R; P; C;
                                             Investment Summary"                                                                                            ML
DTX-496   VISTA-00001238    VISTA-00001243   June 4, 2015 email chain between D. Sullivan and T. Kellner attaching "Project Phoenix-Debt Financing Call A; F; L; H; LF;
                                             Notes (6/3/15)"                                                                                                PK; R; ML; P; I
DTX-497   VISTA-00001889    VISTA-00001896   June 10, 2015 email from D. Sullivan to A. Tate, T. Kellner, and S. White attaching "Contractor Survey Results A; F; L; H; LF;
                                             ( I 02 Completed)"                                                                                             PK; R; ML; P; I
DTX-498   EV00536799        EV00536800       February 26, 2016 email chain between C. Johnson and M. Quilter, re: "XW Royalty" and attachment thereto       PD; A; F; L; H;
                                                                                                                                                            LF;PK; R;P
DTX-499   EV0051260         EV0051267        November 25, 2009 email chain between C. Barrow, D. Foster, B. Grant, and D. Shultz re: State Farm Info        A; F; L; H; LF;
                                             Revised" and attachment thereto                                                                                PK;R;P
DTX-500   EV00461532        EV00461598       February 9, 2009 email from C. Barrow to Y. Pikover and D. Lanahan, re: "Updated presentation"                 A; F; L; H; LF;
                                                                                                                                                            PK;R;P
DTX-501   EV00971598        EV00971858       Document entitled "Digital Aerial Data RFP for LAR-IAC"                                                        A; F; L; H; LF;
                                                                                                                                                            PK;R
DTX-502   EV0050455         EV0050456        May 4, 2009 email from C. Barrow to A. Hudders, re: "FW: Guarantee Release" and attachment thereto             A; C; F;H; P

DTX-503   EV0055364         EV0055365        December 1 L 2011 email chain between C. Barrow, H. Ellsworth, and K. Edwards re: "Fwd: Eagle View patent C;F;H;P
                                             PR" and attachment thereto
OTX-504   EV0044181         EV0044182        January 21, 2009 email chain between J. Dempsey and C. Barrow, et al., re: "Computing the area ofa polygon" C; F; H; P; R

DTX-505   EV0362317         EV0362318        February 26, 2009 email from C. Pershing to M. Smith, et al., re: "Home page text"                             C; F; H; P; R
DTX-506   EVOl553553        EV01553554       November 24, 2009 letter from M. Hutchings to Mr. Thornberry re: "David Carlsons Continuing Obligations        A; C; F; H; P; R;
                                             Regarding Confidential Information                                                                             ML
                                             Noncompetion, Nonsollicitation of Customers and Employees and Nondisparagement"
DTX-507   EV0051027         EV0051028        September 3, 2009 email from C. Barrow to D. Foster and R. Daga, re: "FW: CONFIDENTIAL: Concerns"              A; F; H; L; LF; P;
                                                                                                                                                            PK;R
DTX-508   EV0766489         EV0766489        April 16, 2015 email from R. Daga to C. Barrow, re: "QI Volumes - Insurance YOY"                               A; F; H; L; LF; P;
                                                                                                                                                            PK; R; C; I
DTX-509   EV00558095        EV00558095       March 20, 2014 email from C. Barrow to R. Daga, re: "Rooflnsight"                                              A; F; H; L; LF; P;
                                                                                                                                                            PK;R
DTX-510   XW00942517        XW00943139       Hartley & Zisserman, Multiple View Geometry in Computer Vision, Cambridge University Press (2000)              A; F; H; R; P; C

DTX-511   EV00044691        EV00044691       April 10, 2009 email from D. Schultz to C. Barrow, re: "New Subscription Contacts 4/10/2009"                   A,F,H,C




                                                                                     22
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 81 of 105 PageID: 39234

                                                  Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. aL
                                                              Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                                     Defendants' Trial Exhibit List


DTX-512   EV00047297        EV00047297        October 30, 2010 email from H. Ellsworth to C. Barrow, re: "GeoGucsstimator"                                   A, F, R,P, C
DTX-513   EV00540515        EV00540516        March 27, 2015 email from H. West to R. Daga, re: "FW: MG"                                                     A, F, PK, Spec,
                                                                                                                                                             R,P,ML
DTX-514   EV00544941        EV00544942        August 17, 2015 email from H. West to R. Daga, re: "MG Phone Calls"                                            A, F, R, P, C, ML

DTX-515   EV00544973        EV00544973        August 18, 2015 email from H. West to R. Daga, re: "MG Talking Points"                                         A, F, R, P, C, ML

DTX-516   EV00563241        EV00563243        September 30, 2015 email from B. Aoki to C. Alvaro, re: "RE: Sensopia ModelNista Meeting"                      A, F, R, P, C, PK,
                                                                                                                                                             Spec, LC, 701,
                                                                                                                                                             ML
DTX-517   EV00753227        EV00753227        May 12, 2012 email chain from H. West to E. Melton and R. Daga, re: "FW: Eagleview"                            A,F,H,C
DTX-518   EV561562          EV561563          March 27, 2013 email chain from H. West to R. Daga, re: "FW: H & S Claim Recovery Systems"                     A, F, H, R, P, C,
                                                                                                                                                             PK, Spec
DTX-519   EV548310          EV548312          October 7, 2014 email chain from H. West to R. Daga and T. Rochman, re: "RE: Mobile App Suggestion"            A, F, R, P, C PK,
                                                                                                                                                             Spec
DTX-520   EV0576601         EV0576602          September 18, 2015 email chain from R. Daga to J. Riggio, re: "FW: Revised SOW"                               A, F, H, R, P, C,
                                                                                                                                                             PK, Spec
DTX-521   EV0552762         EV0552763          March 17, 2015 email chain between H. West and R. Daga re: "Eagle View Wall Report Case Study"                A, F, H, PK, P, C,
                                                                                                                                                             ML
DTX-522   EV0451494         EV0451495          May 3, 2012 email chain from R. Daga and J. Polchin, et al., re: "FW: Aerialogics $25 Gift Card"              R,P,C
DTX-523   EV453877          EV453877           August 22, 2012 email chain from R. Daga and C. Barrow, re: "Fwd: Return VM"                                  R,P,C
DTX-524   EV753268          EV753269           May 14, 2012 email chain from H. West to R. Daga and E. Melton, re: "RE: American Farmers & Ranchers"         A, F, R,P, C

DTX-525   EV562857          EV562858           September 11, 2015 email chain from H. West to K. Edwards and R. Daga, et al., re: "RE: re-branding"          A,F,R,P,C

DTX-526   EV542624          EV542626        May 14, 2015 email chain from C. Barrow to H. West and R. Daga, re: "Re: EXTERNAL: Eagle View Agenda/            A, F, R, P, C, ML
                                            Bios"
DTX-527   VIST A-00001050   VISTA-00001053 June 2, 2015 email chain from M. Mickiewicz to T. Kellner, et al., re: "RE: Phoenix - Questions for               A, F, H, PK, R, P,
                                            Management (BAML)" and attachment                                                                                C
DTX-528   VISTA-00002594    VIST A-00002599 June 2, 2015 email from T. Kellner to S. White, re: "Project Phoenix - Debt Financing Call Questions (2015-06-   A, F, H, PK, R, P,
                                            03) v2" and attachment                                                                                           C
DTX-529   VISTA-00002640    VISTA-00002670 Document entitled "Project Phoenix: Financial Due Report, June 8, 2015, Reliance Restricted, Final" by EY         A,F,H,R,P,C

DTX-530   EV615838          EV615867           October 4, 2013 email chain from J. Polchin to C. Barrow and B. Aoki, re: "FW: Process Letter"                R,P,C
DTX-531   XW00384537        XW00384634         Document entitled "Appli-Cad" with Declaration of Christopher Butler                                          R,P,C
DTX-532   EV376488          EV376500           Email from K. DeBoer to C. Barrow, re: "Team Meeting Notes 7.18.2012" and attachment                          R,P,C
DTX-533   EV050318          EV050318           April 2, 2009 email from C. Barrow to C. Nussbeck, re: "Eagle View Guarantee"                                 R
DTX-534   EV608821          EV608868           May 19, 2011 document entitled "Board of Director's Meeting"                                                  R,P,C




                                                                                     23
                       Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 82 of 105 PageID: 39235
                                                    Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                                Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                                       Defendants' Trial Exhibit List


DTX-535 EV448460             EV448484   Document entitled "Services Agreement" by Farmers Insurance Exchange                                              A,R, P,C,H
DTX-536 VIST A-00002241      VIST A-00002281
                                        May 11, 2015 email from D. Sullivan to J. Hickley, et al., re: "Project Phoenix - Diligence Deck and Question     A,R, P,C,ML
                                        List" and attachment
DTX-537 VIST A-00000858 VIST A-00000885 May 29, 2015 email from D. Sullivan to A. Alonso, et al., re: "RE: Project Phoenix - Investment Committee         A,R,P,C,ML
                                        Presentation" and attachment
DTX-538 VISTA-00001542 VISTA-00001551 June 6, 2015 email from T. Kellner to S. White, re: "RE: EV" and attachment                                         A,R,P,C,ML
DTX-539 VISTA-00000918 VISTA-00000918 May 29, 2015 email from T. Kellner to T. Kellner, re: "Eagle View DD Slide Notes"                                   A, R, P, C, ML, I

DTX-540 EV01553550           EV01553552         Ex. 4 to Dale Thornberry Deposition                                                                       A, R, P, C, H
DTX-541 EV01553555           EV01553585         U.S. Patent Application Publication No. 2010/0296693 A I, dated Nov. 25, 2010, by Thornberry et al.       R,P,C
DTX-542 EV01553465           EV01553465         Spreadsheet entitled "Pictometry International Corp. Ohoenix HoldCo LLC (Consolidated) Income Statement   A; F; L; PK; R
                                                From Jan 2016 to Dec 2016"
DTX-543    XW00082674        XW00082708         Document entitled "Xactware Solutions, Inc. Quarterly Review (Q4 2011 )"                                  R,P,C
DTX-544    XW00943179        XW00943181         Roofshots.com Webpage                                                                                     A,R,P,C,H,D
DTX-545    XW00943182        XW00943184         Roofshots.com Webpage                                                                                     A, R, P, C, H, D
DTX-546    XW00943223        XW00943224         Document entitled "ISO Acquires Xactware, the Leading Provider of Estimation Software                     R,P,C,D
                                                and Services for the Property Insurance Industry" from xactware.com
DTX-547    XW00943198         XW00943204        Document entitled "Skytek Imaging, Regular Roof Report, Saturday, April 25, 2015" from                    A, R, P, C, H, D
                                                www.skytekimaging.com
DTX-548    XW00943194         XW00943197        Document entitled "Corelogic, SkyMeasure, PROFESSIONAL AERIAL MEASUREMENT, Created by                     A,R,P,C,H,D
                                                Roofing Experts, For Roofing Experts" from https://www.corelogic.com/
DTX-549 XW00943177            XW00943178        Document entitled "Product Pricing" from ridgetopsketch.com/membership-pricing                            A, R, P, C, H. PK,
                                                                                                                                                          D
DTX-550 XW00943205            XW00943210        Document entitled "Solar" from www.eagleview.com/industry/energy/solar                                    R,C,F,H
DTX-551 XW00943146            XW00943149        Document entitled "EAGLEVIEW TECHNOLOGIES AND PICTOMETRY                                                  R,C,F,H
                                                INTERNATIONAL ANNOUNCE MERGER, January 7, 2013" from www.eagleview.com
DTX-552    XW00943150         XW00943151        Document entitled "EAGLEVIEW® TECHNOLOGIES LAUNCHES AERIAL                                                R,C,F,H,D
                                                MEASUREMENT APP FOR ANDROID™, May 27, 2011" from www.eagleview.com
DTX-553    XW00943152         XW00943153        Document entitled "Commercial Contractors" from www.eagleview.com/industry/roofing/commercial-            R,C,F,H,D
                                                contractors
DTX-554 XW00943154            XW00943156        Document entitled "Construct" from www.eagleview.com/product/roof-material-ordering/construct/            R,C,F,H
DTX-555 XW00943157            XW00943160        Document entitled "EagleView PremiumReport" from www .eagleview.com/product/eagleview-                    R,C,F,H,D
                                                measurements/roof-products/eagleview-premiumreport/
DTX-556    XW00943161         XW00943163        Document entitled "QuickSquares" from www.eagleview.com/product/EagleView-measurements/roof-              R,C,F,H,D
                                                products/quicksquares
DTX-557    XW00943167         XW00943176        Document entitled "ClaimsReady Report, February 22, 2017"                                                 R,C,F,H
DTX-558    XW00943185         XW00943193        Document entitled "Premium Report. February 21, 2017"                                                     R, C, F, H. D, A,
                                                                                                                                                          PK




                                                                                        24
                     Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 83 of 105 PageID: 39236
                                         Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et. al.,
                                                     Civil Action No. 15-7025 (RBK) (JS) (DNJ)
                                                            Defendants' Trial Exhibit List


DTX-559 XW00943164       XW00943166   Document entitled "Wall Report" from www.eagleview.com/product/EagleView-measurements/other-                 R,C,F,H,D,A,
                                      measurement-products/wall-report                                                                             PK
DTX-560 XW00943220       XW00943222   Document entitled "Create accurate estimates for restoration jobs of every kind" from www.xactware.com/en-   R, C, F, H, D, A,
                                      us/solutions/claims-estimating/xactimate/professional                                                        PK
DTX-561   XW0094321 l    XW00943212   Document entitled "Remodelers can quickly sketch roof plans using aerial imagery" from                       R, C, F, H, D, A,
                                      www.verisk.com/archived/2012/new-xactremodel-includes-aerial-sketch/                                         PK
DTX-562 XW00943218       XW00943219   Document entitled "About Xactware" fromwww.xactware.com/en-us/company/about                                  R, C, F, H, D, A,
                                                                                                                                                   PK
DTX-563   XW00943227     XW00943229   Document entitled "Geomni Property Features" from https://www.xactware.com/en-us/solutions/property-         R, C, F, H, D, A,
                                      data/geomni-property/features#                                                                               PK
DTX-564   XW00943140     XW00943145   Document entitled "Eagle View Measurements" from https://www.eagleview.com/product/eagleview-                R,C,F,H,D,A,
                                      measurements/                                                                                                PK
DTX-565   XW00943213     XW00943217   Document entitled "Xactimate" from https://www.xactware.com/en-us/solutions/claims-estimating/xactimate/27   R, C, F, H, D, A,
                                      3/aerial-sketch/                                                                                             PK
DTX-566 XW00943225       XW00943226   Document entitled "New tool lets property insurance professionals use aerial photos to                       R, C, F, H, D, A,
                                      dimension roofs" from xactware.com/en-us/company/news/archives/2011/xactware-releases-aerial-sketch-for-     PK
                                      xactimate
DTX-567   XW00943230     XW00943237   www.eagleview.com 'Homepage'                                                                                 R, C, F, H, D, A,
                                                                                                                                                   PK
                                                                                                                                                   A, F, PK, Spec, P,
DTX-568   EV078051       EV078051     Eagle View Competitor Spreadsheet (formerly PTX-037)                                                         0, 105
                                      Agreement and Plan of Merger between Phoenix Holdco, Phoenix Merger, Eagle View Technology, and Forties      A, F, H, R, P, C,
DTX-569 EV534636         EV534822     Advisors, June 15, 2015 (formerly PTX-712)                                                                   ML
DTX-570 EV01552441       EV01552464   United States Patent No. 9,501,700 to Loveland et al. (formerly PTX-376)                                     A, R,P, C, ML




                                                                             25
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 84 of 105 PageID: 39237



                                    Plaintifrs Objections Key
                   Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                              Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

       ABBREV.                                        OBJECTION

           A       Authentication or Identification (FRE 901)

                   The requirement of authentication or identification as a condition precedent to
                   admissibility is satisfied by evidence sufficient to support a finding that the matter
                   in question is what its proponent claims.

          Arg      Argumentative

          AT       Attorney Objections Not Removed

          BS       Beyond the Scope of Direct / Cross / Redirect Examination

        30(b)(6)   Beyond the Scope of the Rule 30(b)(6) Deposition Topic

           C       Cumulative, Duplicative, Wasteful or Undue Delay (FRE 403)

                   Although relevant, evidence may be excluded if its probative value is substantially
                   outweighed by considerations of undue delay, waste of time, or needless
                   presentation of duplicative and/or cumulative evidence.

         Char      Improper Character Evidence (FRE 404)

        Cmpd       Compound

       Dem Only    Demonstrative / Should Not Be Admitted Into Evidence

           D       Not Produced During Discovery

           F       Lack of Foundation (FRE 602)

                   Objectionable because a witness may not testify to a matter unless evidence is
                   introduced sufficient to support a finding that the witness has personal knowledge
                   of the matter.

           H       Hearsay Rule (FRE 802)

                   Hearsay is not admissible except as provided by these rules or by other rules
                   prescribed by the Supreme Court pursuant to statutory authority or by Act of
                   Congress.
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 85 of 105 PageID: 39238




        ABBREV.                                     OBJECTION

           I      Incomplete Document (FRE I 06)

                  Objectionable because document is incomplete and the introduction of the
                  remaining portions or related documents ought, in fairness, to be considered
                  contemporaneously with it.

           IC     Improper Designation I Counter Designation (FRE I 06: FRCP 32(a)(6))

           ID     Incomplete Document
                  (FRE 106)

           In     Incomplete Testimony
                  (FRE 106; FRCP 32(a)(6))

           L      Lack of Personal Knowledge or Competency (FRE 602)

          LA      Limited Admissibility (Admissible for Some Purposes but Not Others) (PRE 105)

          LC      Legal Conclusion

          LD      Leading (FRE 61 l)

          LF      Lack of Foundation
                  (FRE I 03, I 04 and/or 105)

           M      Misleading/Mischaracterizes Prior Testimony
                  (FRE 401-403, 611)

          MD      Mischaracterizes Underlying. Document (FRE 401-403, 611)

          ML      Subject to Motion In Limine

          NE      Assumes Facts Not In Evidence

          NR      Nonresponsive

          NT      Not Testimony

           0      Improper Lay or Expert Opinion (FRE 701-703)

          oc      Offer to Compromise, Settlement (FRE 408)




                                                   2
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 86 of 105 PageID: 39239




        ABBREV.                                      OBJECTION

            p     Prejudicial, Confusing, Vague and/or Misleading (FRE 403)

                  Although relevant, evidence may be excluded if its probative value is substantially
                  outweighed by the danger of unfair prejudice, confusion of the issues, or
                  misleading the jury, or by considerations of undue delay, waste of time, or
                  needless presentation of cumulative evidence.

           PD     Post Dated Filing Date (FRE 105)

                  If post-dated evidence is admitted as to one purpose but not admissible as for
                  another purpose (e.g., for obviousness analysis), the court, upon request, shall
                  restrict the evidence to its proper scope and instruct the jury accordingly.

           PK     Lack of Personal Knowledge (FRE 602)

                  Objectionable because lack of personal knowledge makes the witness incompetent
                  to testify about particular facts.

           R      Relevance (FRE 40 I, 402)

                  All relevant evidence is admissible, except as otherwise provided by the
                  Constitution of the United States, by Act of Congress, by these rules, or by other
                  rules prescribed by the Supreme Court pursuant to statutory authority. Evidence
                  which is not relevant is not admissible.

          Spec    Calls for Speculation (FRE 602)

           s      Summaries (FRE 1006)

                  The party relying on the summary must establish its accuracy to the court's
                  satisfaction.

                  See Graham, Handbook of Federal Evidence§ 1006.1 (5th ed. 2001). United
                  States v. Pelullo, 964 F.2d 193,204 (3d Cir. 1992) ("It is well established that
                  summary evidence is admissible under Rule 1006 only if the underlying materials
                  upon which the summary is based are admissible.").

           u      Untimely I Never Produced (FRCP 26, 3 7)

           V      Vague / Ambiguous/Overbroad (FRE 611)

           w      Privileged/ Work Product (FRE 501/502)

           X      Exhibit has not been provided, the copy provided is illegible, and/or the entry
                  includes multiple documents.



                                                    3
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 87 of 105 PageID: 39240




        ABBREV.                                       OBJECTION

           y      Wrong Document Identified or Incorrectly Described

           105    Limited Admissibility    (FRE 105)

                  When evidence which is admissible as to one party or for one purpose but not
                  admissible as to another party or for another purpose is admitted, the court, upon
                  request, shall restrict the evidence to its proper scope and instruct the jury
                  accordingly.

          701     Improper Lay Opinion Testimony (FRE 701)

                  If a witness is not testifying as an expert, testimony in the form of an opinion is
                  limited as provided by this rule.

          1002    Best Evidence (FRE 1002, 1003, 1004)

                  An original writing, recording, or photograph is required in order to prove its
                  content unless these rules or a federal statute provides otherwise.




                                                      4
     Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 88 of 105 PageID: 39241




,1
    Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 89 of 105 PageID: 39242




-
-
-
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 90 of 105 PageID: 39243




      PART VIII. PLAINTIFF'S STATEMENT OF THE LEGAL ISSUES IN THIS CASE:

            1.    Whether Defendants' Accused Products infringe at least Asserted Claims 2, 21,
                  and 36 of the '436 patent.

            2.    Whether Defendants' Accused Products infringe at least Asserted Claims 10 and
                  18 of the '840 patent.

            3.    Whether Defendants' Accused Products infringe at least Asserted Claims 17, 20,
                  and 23 of the '3 76 patent.

            4.    Whether Defendants' Accused Products infringe at least Asserted Claim 26 of the
                  '454 patent.

            5.    Whether Defendants' Accused Products infringe at least Asserted Claim 12 of the
                  '770 patent.

            6.    Whether Defendants' Accused Products infringe at least Asserted Claim 25 of the
                  '73 7 patent.

            7.    Whether there has been direct infringement of at least Asserted Claims 2, 21, and
                  36 of the '436 patent.

            8.    Whether there has been direct infringement of at least Asserted Claims 10 and 18
                  of the '840 patent.

            9.    Whether there has been direct infringement of at least Asserted Claims 17, 20,
                  and 23 of the '376 patent.

            10.   Whether there has been direct infringement of at least Asserted Claim 26 of the
                  '454 patent.

            11.   Whether there has been direct infringement of at least Asserted Claim 12 of the
                  '770 patent.

            12.   Whether there has been direct infringement of at least Asserted Claim 25 of the
                  '73 7 patent.

            13.   Whether Defendants' infringement of the '436, '840, '376, '454, '770, and '737
                  patents is willful, and if so, the amount of increased damages assessed for
                  Defendants' infringement to Plainti ff for the period of such willful infringement
                  pursuant to 35 U.S.C.§ 284.

            14.   Whether Defendants knowingly induced infringement and possessed specific
                  intent to encourage another's infringement under 35 U.S.C. § 271 (b) of Claims 2,
                  21, and 36 of the '436 patent.
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 91 of 105 PageID: 39244




            15.   Whether Defendants knowingly induced infringement and possessed specific
                  intent to encourage another's infringement under 35 U.S.C. § 27l(b) of Claims 10
                  and 18 of the '840 patent.

            16.   Whether Defendants knowingly induced infringement and possessed specific
                  intent to encourage another's infringement under 35 U.S.C. § 27l(b) of Claims
                  17, 20, and 23 of the '376 patent.

            17.   Whether Defendants knowingly induced infringement and possessed specific
                  intent to encourage another's infringement under 35 U.S.C. § 27l(b) of Claim 26
                  of the '454 patent.

            18.   Whether Defendants knowingly induced infringement and possessed specific
                  intent to encourage another's infringement under 35 U.S.C. § 271(b) of Claim 12
                  of the '770 patent.

            19.   Whether Defendants knowingly induced infringement and possessed specific
                  intent to encourage another's infringement under 35 U.S.C. § 271(b) of Claim 25
                  of the '737 patent.

            20.   Whether Xactware's supplying or causing to be supplied in or from the United
                  States all or a substantial portion of the components of the Accused Products,
                  claimed in Claims 2 and 36 of the '436 patent, is infringement under 35 U.S.C. §
                  27l(f)(l) of Claims 2 and 36 of the '436 patent.

            21.   Whether Xactware's supplying or causing to be supplied in or from the United
                  States any component of the Accused Products, claimed in Claims 2 and 36 of the
                  '436 patent, that is especially made or especially adapted for use in the Accused
                  Products and not a staple article or commodity of commerce suitable for
                  substantial non-infringing use, is infringement under 35 U.S.C. § 271(f)(2) of
                  Claims 2 and 36 of the '436 patent.

            22.   Whether Xactware's supplying or causing to be supplied in or from the United
                  States all or a substantial portion of the components of the Accused Products,
                  claimed in Claims 10 and 18 of the '840 patent, is infringement under 35 U.S.C. §
                  27l(f)(l) of Claims 10 and 18 of the '840 patent.

            23.   Whether Xactware's supplying or causing to be supplied in or from the United
                  States any component of the Accused Products, claimed in Claims 10 and 18 of
                  the '840 patent, that is especially made or especially adapted for use in the
                  Accused Product and not a staple article or commodity of commerce suitable for
                  substantial non-infringing use, is infringement under 35 U.S.C. § 271(f)(2) of
                  Claims 10 and 18 of the '840 patent.

            24.   Whether Xactware's supplying or causing to be supplied in or from the United
                  States all or a substantial portion of the components of the Accused Products,
                  claimed in Claims 20 and 23 of the '376 patent, is infringement under 35 U.S.C. §
                  2 71 ( f)(l) Claims 20 and 23 of the '3 7 6 patent.


                                                  2
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 92 of 105 PageID: 39245




            25.   Whether Xactware's supplying or causing to be supplied in or from the United
                  States any component of the Accused Products, claimed in Claims 20 and 23 of
                  the '376 patent, that is especially made or especially adapted for use in the
                  Accused Product and not a staple article or commodity of commerce suitable for
                  substantial non-infringing use, is infringement under 35 U.S.C. § 27I(f)(2) of
                  Claims 20 and 23 of the '376 patent.

            26.   Whether Xactware's supplying or causing to be supplied in or from the United
                  States all or a substantial portion of the components of the Accused Products,
                  claimed in Claim 25 of the '737 patent, is infringement under 35 U.S.C. §
                  27I(f)(l) Claim 25 of the '737 patent.

            27.   Whether Xactware's supplying or causing to be supplied in or from the United
                  States any component of the Accused Products, claimed in Claim 25 of the '737
                  patent, that is especially made or especially adapted for use in the Accused
                  Product and not a staple article or commodity of commerce suitable for
                  substantial non-infringing use, is infringement under 35 U.S.C. § 271(f)(2) of
                  Claim 25 of the '73 7 patent.

            28.   Whether the importation of the Accused Products into the United States or offers
                  to sell, sales, or uses of the Accused Products within the United States is
                  infringement under 35 U.S.C. § 271(g) of Claims 21 and 36 of the '436 patent.

            29.   Whether the importation of the Accused Products into the United States or offers
                  to sell, sales, or uses of the Accused Products within the United States is
                  infringement under 35 U .S.C. § 271 (g) of Claim 18 of the '840 patent.

            30.   Whether the importation of the Accused Products into the United States or offers
                  to sell, sales, or uses of the Accused Products within the United States is
                  infringement under 35 U.S.C. § 271(g) of Claim 17 of the '376 patent.

            31.   Whether the importation of the Accused Products into the United States or offers
                  to sell, sales, or uses of the Accused Products within the United States is
                  infringement under 35 U.S.C. § 27I(g) of Claim 26 of the '454 patent.

            32.   Whether the importation of the Accused Products into the United States or offers
                  to sell, sales, or uses of the Accused Products within the United States is
                  infringement under 35 U.S.C. § 27l(g) of Claim 12 of the '770 patent.

            33.   Whether Defendants' activities in connection with importing, offering to sell,
                  selling, or using the Accused Products would constitute infringing activity under
                  35 U.S.C. § 27l(g) of Claim 25 of the '737 patent.

            34.   Whether Defendants have met their burden of proving by clear and convincing
                  evidence that the Asserted Claims of the Asserted Patents are invalid under § l O1.




                                                   3
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 93 of 105 PageID: 39246




            3 5.   Whether Defendants have met their burden of proving by clear and convincing
                   evidence that Claims 2, 21, and 36 of the '4 36 patent would have been obvious to
                   a person of ordinary skill in the art at the time of the invention.

            36.    Whether Defendants have met their burden of proving by clear and convincing
                   evidence that Claims l O and 18 of the '840 patent are anticipated by the prior art
                   and/or would have been obvious to a person of ordinary skill in the art at the time
                   of the invention.

            3 7.   Whether Defendants have met their burden of proving by clear and convincing
                   evidence that Claims 17, 20, and 23 of the '376 patent are anticipated by the prior
                   art and/or would have been obvious to a person of ordinary skill in the art at the
                   time of the invention.

            38.    Whether Defendants have met their burden of proving by clear and convincing
                   evidence that Claim 26 of the '454 patent would have been obvious to a person of
                   ordinary skill in the art at the time of the invention.

            39.    Whether Defendants have met their burden of proving by clear and convincing
                   evidence that Claim 12 of the '770 patent would have been obvious to a person of
                   ordinary skill in the art at the time of the invention.

            40.    Whether Defendants have met their burden of proving by clear and convincing
                   evidence that Claim 25 of the '737 patent would have been obvious to a person of
                   ordinary skill in the art at the time of the invention.

            41.    Whether Eagle View is entitled to damages beginning on the date of first
                   infringement under 35 U.S.C. §§ 286 and 287.

            42.    Whether Plaintiff proved by a preponderance of the evidence that it is entitled to
                   damages of lost profits, including price erosion, and if so, the amount of lost-
                   profits damages to compensate Plaintiff for Defendants' infringement.

            43.    Whether Plaintiff proved by a preponderance of the evidence that it is entitled to
                   damages of at least a reasonable royalty and, if so, the amount of reasonable-
                   royalty damages to compensate for Defendants' infringement.

            44.    Whether any of Defendants' affirmative defenses bar or limit Plaintiff's claims
                   for relief.

            45.    Whether Plaintiff is entitled to a declaration that this case is exceptional and an
                   award to Plaintiff of its reasonable attorneys' fees and costs under 35 U.S.C.
                   § 285.

            46.    Whether Plaintiff is entitled to an accounting, and pre- and post-judgment interest
                   and, if so, in what amount.




                                                     4
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 94 of 105 PageID: 39247




            47.   Whether Defendants' infringing sales of the Accused Products have resulted in
                  irreparable harm to Plaintiffs, if so, whether monetary damages alone would be
                  inadequate.

            48.   Whether Plaintiff is entitled to an injunction preventing Defendants from making,
                  importing, using, offering for sale, and/or selling any product or service falling
                  within the scope of the Asserted Claims of the Asserted Patents, including
                  Xactimate, Aerial Sketch v.2, the Mass Production Tool, RooflnSight (also
                  known as Geomni Roof), and Property InSight (also known as Geomni Property)
                  (collectively "Accused Products"), or otherwise infringing any Asserted Claims of
                  the Asserted Patents, or alternatively, for ongoing royalties for Defendants'
                  ongoing infringement.

           49.    Whether Defendants have proven by the preponderance of the evidence that
                  Plaintiff is equitably estopped from bringing this infringement action against
                  Defendants.

            50.   Any evidentiary issues raised by pending motions or objections to evidence.




                                                   5
    Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 95 of 105 PageID: 39248




-
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 96 of 105 PageID: 39249




      PART VIII. DEFENDANTS' STATEMENT OF THE LEGAL ISSUES IN THIS CASE:

      1.       Whether Eagle View has shown that Xactware directly and literally infringed Asserted
               Claims 2, 21, and 36 of the '436 Patent.

      2.       Whether Eagle View has shown that Xactware directly and literally infringed Asserted
               Claims 10 and 18 of the '840 Patent.

      3.       Whether EagleView has shown that Xactware directly and literally infringed Asserted
               Claims 17, 20, and 23 of the '376 Patent.

      4.       Whether Eagle View has shown that Xactware directly and literally infringed Asserted
               Claim 26 of the '454 Patent.

      5.       Whether EagleView has shown that Xactware directly and literally infringed Asserted
               Claim 12 of the '770 Patent.

      6.       Whether EagleView has shown that Xactware directly and literally infringed Asserted
               Claim 25 of the '737 Patent.

      7.       Whether Eagle View has shown that Defendants willfully infringed one or more Asserted
               Claims by showing that Defendants infringed and that Defendants knew of the risk of
               infringement, or that the risk of infringement was so obvious that Defendants should have
               known of it.

      8.       Whether EagleView has shown that Defendants knowingly induced another party to
               directly infringe Claims 2, 21, and 36 of the '436 Patent, that Defendants had specific
               intent to encourage the infringement, and that the other party did directly infringe.

      9.       Whether EagleView has shown that Defendants knowingly induced another party to
               directly infringe Claims 10 and 18 of the '840 Patent, that Defendants had specific intent
               to encourage the infringement, and that the other party did directly infringe.

      10.      Whether EagleView has shown that Defendants knowingly induced another party to
               directly infringe Claims 17, 20, and 23 of the '376 Patent, that Defendants had specific
               intent to encourage the infringement, and that the other party did directly infringe.

      11.      Whether EagleView has shown that Defendants knowingly induced another party to
               directly infringe Claim 26 of the '454 Patent, that Defendants had specific intent to
               encourage the infringement, and that the other party did directly infringe.

      12.      Whether EagleView has shown that Defendants knowingly induced another party to
               directly infringe Claim 12 of the '770 Patent, that Defendants had specific intent to
               encourage the infringement, and that the other party did directly infringe.

      13.      Whether Eagle View has shown that Defendants knowingly induced another party to
               directly infringe Claim 25 of the '737 Patent, that Defendants had specific intent to
               encourage the infringement, and that the other party did directly infringe.

                                                       1
      MEI 30024478v.l
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 97 of 105 PageID: 39250




      14.      Whether EagleView has shown that Xactware supplied in or from the United States all or
               a substantial portion of the components of a product infringing Claims 2, 21, and 36 of
               the '436 Patent and actively induced the combination of the components outside the
               United States such that the combination would be infringing or supplied in or from the
               United States a component especially made or adapted for use in a product that would
               infringe Claims 2, 21, and 36 of the '436 Patent, with knowledge that such component
               would be combined outside the United States such that the combination would infringe.

      15.      Whether EagleView has shown that Xactware supplied in or from the United States all or
               a substantial portion of the components of a product infringing Claims 10 and 18 of the
               '840 Patent and actively induced the combination of the components outside the United
               States such that the combination would be infringing or supplied in or from the United
               States a component especially made or adapted for use in a product that would infringe
               Claims 10 and 18 of the '840 Patent, with knowledge that such component would be
               combined outside the United States such that the combination would infringe.

      16.      Whether Eagle View has shown that Xactware supplied in or from the United States all or
               a substantial portion of the components of a product infringing Claims 17, 20, and 23 of
               the '376 Patent and actively induced the combination of the components outside the
               United States such that the combination would be infringing or supplied in or from the
               United States a component especially made or adapted for use in a product that would
               infringe Claims 17, 20, and 23 of the '376 Patent, with knowledge that such component
               would be combined outside the United States such that the combination would infringe.

      17.      Whether EagleView has shown that Xactware imported, offered to sell, sold, or used in
               the United States a product made by a process covered by Claims 2, 21, or 36 of the '436
               Patent and that the product was not materially changed by a subsequent process and did
               not become a trivial or nonessential component of another product.

      18.      Whether EagleView has shown that Xactware imported, offered to sell, sold, or used in
               the United States a product made by a process covered by Claims 10 and 18 of the '840
               Patent and that the product was not materially changed by a subsequent process and did
               not become a trivial or nonessential component of another product.

      19.      Whether EagleView has shown that Xactware imported, offered to sell, sold, or used in
               the United States a product made by a process covered by Claims 17, 20, and 23 of the
               '376 Patent and that the product was not materially changed by a subsequent process and
               did not become a trivial or nonessential component of another product.

      20.      Whether EagleView has shown that Xactware imported, offered to sell, sold, or used in
               the United States a product made by a process covered by Claim 26 of the '454 Patent
               and that the product was not materially changed by a subsequent process and did not
               become a trivial or nonessential component of another product.

      21.      Whether EagleView has shown that Xactware imported, offered to sell, sold, or used in
               the United States a product made by a process covered by Claim 12 of the '770 Patent


                                                      2
      MEI 30024478v.l
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 98 of 105 PageID: 39251




               and that the product was not materially changed by a subsequent process and did not
               become a trivial or nonessential component of another product.

     22.       Whether EagleView has shown that Xactware imported, offered to sell, sold, or used in
               the United States a product made by a process covered by Claim 25 of the '737 Patent
               and that the product was not materially changed by a subsequent process and did not
               become a trivial or nonessential component of another product.

     23.      Whether Claims 2, 21, and 36 of the '436 Patent are unenforceable because they are
              directed to a patent-ineligible concept-such as a law of nature, natural phenomenon, or
              an abstract idea-and the other elements of the claims do not transform the claims into a
              patent-eligible application of the ineligible concept.

     24.      Whether Claims 10 and 18 of the '840 Patent are unenforceable because they are directed
              to a patent-ineligible concept-such as a law of nature, natural phenomenon, or an
              abstract idea-and the other elements of the claims do not transform the claims into a
              patent-eligible application of the ineligible concept.

     25.      Whether Claims 17, 20, and 23 of the '376 Patent are unenforceable because they are
              directed to a patent-ineligible concept-such as a law of nature, natural phenomenon, or
              an abstract idea-and the other elements of the claims do not transform the claims into a
              patent-eligible application of the ineligible concept.

     26.      Whether Claim 26 of the '454 Patent is unenforceable because it is directed to a patent-
              ineligible concept-such as a law of nature, natural phenomenon, or an abstract idea-
              and the other elements of the claim do not transform the claim into a patent-eligible
              application of the ineligible concept.

     27.      Whether Claim 12 of the '770 Patent is unenforceable because it is directed to a patent-
              ineligible concept-such as a law of nature, natural phenomenon, or an abstract idea-
              and the other elements of the claim do not transform the claim into a patent-eligible
              application of the ineligible concept.

     28.      Whether Claim 25 of the '737 Patent is unenforceable because it is directed to a patent-
              ineligible concept-such as a law of nature, natural phenomenon, or an abstract idea-
              and the other elements of the claim do not transform the claim into a patent-eligible
              application of the ineligible concept.

     29.      Whether Claims 2, 21, and 36 of the '436 Patent are invalid because they are obvious to a
              person of ordinary skill in the art at the time of the invention.

     30.      Whether Claims 10 and 18 of the '840 Patent are invalid because they are anticipated by
              the prior art or obvious to a person of ordinary skill in the art at the time of the invention.

     31.      Whether Claims 17, 20, and 23 of the '376 Patent are invalid because they are anticipated
              by the prior art or obvious to a person of ordinary skill in the art at the time of the
              invention.


                                                         3
     MEI 30024478v. l
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 99 of 105 PageID: 39252




     32.      Whether Claim 26 of the '454 Patent is invalid because it is obvious to a person of
              ordinary skill in the art at the time of the invention.

     33.      Whether Claim 12 of the '770 Patent is invalid because it is obvious to a person of
              ordinary skill in the art at the time of the invention.

     34.      Whether Claim 25 of the '737 Patent is invalid because it is obvious to a person of
              ordinary skill in the art at the time of the invention.

     35.      Whether any of the Asserted Claims is invalid because the invention thereof was known
              or used by others in this country, or patented or described in a printed publication in this
              or a foreign country, before the invention thereof by the applicant(s).

     36.      Whether any of the Asserted Claims is invalid because the invention thereof was patented
              or described in a printed publication in this or a foreign country or in public use or on sale
              in this country more than one year prior to the date of the application for patent thereof.

     3 7.     Whether Eagle View has shown that it is entitled to lost profits damages by showing that
              demand exists for EagleView product(s) covered by one or more of the Asserted Claims,
              that there are no products that are alternatives to the EagleView product(s) and are not
              covered by one or more of the Asserted Claims, that Eagle View has the capacity to make
              Defendants' sales, and that lost profits damages are reasonably calculable.

     38.      Whether EagleView has shown that it is entitled to lost profits damages due to price
              erosion by showing that Defendants have infringed one or more Asserted Claims and that,
              but for infringement by Defendants, and not as a result of other market forces, EagleView
              would have been able to make profits on additional sales, and to charge higher prices for
              its products allegedly covered by one or more of the Asserted Claims.

     39.      Whether Eagle View has shown that it is entitled to a reasonable royalty for past damages
              or an ongoing reasonable royalty in lieu of a permanent injunction by showing that
              feature(s) of the Accused Products infringe one or more of the Asserted Claims and by
              showing a reasonable royalty that is attributable to the feature(s).

     40.      Whether Eagle View is estopped from asserting infringement because Eagle View
              admitted, represented, and warranted that Defendants did not infringe its Asserted Patents.

     41.      Whether Eagle View is estopped from asserting infringement because Eagle View's
              misleading conduct led Defendants to reasonably believe that EagleView did not intend
              to enforce the Asserted Patents against Defendants, Defendants relied on that conduct,
              and, as a result, Defendants would be materially prejudiced if Eagle View were permitted
              to proceed on its allegation of infringement.

     42.      Whether EagleView has shown that this case was exceptional with respect to the
              substantive strength of Defendants' litigating position or manner of litigating the case.

     43.      Whether EagleView has shown that it is entitled to pre-and post-judgment interest and, if
              so, in what amount.

                                                        4
     MEI 30024478v.l
Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 100 of 105 PageID:
                                   39253




   44.       Whether Eagle View has shown that it would be irreparably harmed if its request for a
             permanent injunction is not granted; that EagleView would not be adequately
             compensated by a legal remedy; that the granting of an injunction is in the public interest;
             and that the balance of hardships favors the grant of an injunction.

   45.       Whether Defendants have shown that they are entitled to an injunction prohibiting
             EagleView, its officers, its agents, its servants, its employees, its attorneys, and those in
             active concert or participation with them directly or indirectly from asserting or
             threatening to assert infringement of any of the Asserted Claims against Defendants or
             any of their agents, employees, representatives, strategic business partners, distributors,
             contractors, customers, advisors, and investors.

   46.       Whether Defendants have shown that this case was exceptional with respect to the
             substantive strength of EagleView's litigating position or manner of litigating the case.

   47.       Whether any relief to EagleView should be barred or limited by any of Defendants'
             affirmative defenses.

   48.      Whether Defendants are entitled to judgment in their favor with regard to the foregoing,
            including invalidity, non-infringement, and lack of damages and entitlement to interest,
            as set forth above.

   49.      Any evidentiary issues raised in pre-trial motions or at trial.




                                                      5
   MEI 30024478v. l
    Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 101 of 105 PageID:
                                       39254


-
                        Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 102 of 105 PageID:
                                                           39255

                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                     Plaintiff's Affirmative Designations

                                                        Mike Fulton (October 4, 2017)

      Plaintiffs             Defendants'        Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
     Designations            Objections            Designations                to Defendants'        Counter Designations       Objections to
                                                                            Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                           Line Start   Line End                               Line Start   Line End   Counter Designations
                        P, V
158:16       158:20     ID, R, F, NE, SP, PK,
                        P,V
159:8        159:21     ID, R, F, NE, SP, PK,
                        P, V,AT
159:22       160: 12    ID, R, F, NE, SP, PK,
                        P,V,AT
160:13       160:22     ID, R, F, NE, SP, PK,
                        P, V
160:24       160:25     ID, R, F, NE, SP, PK,
                        P,V
161 :5       162:8      ID, R, F, NE, SP, PK,
                        P, V,AT,MD
162:9        162:12     ID, R, F, NE, SP, PK,
                        P, V
162:14       162:22     ID, R, F, NE, SP, PK,
                        P,V
162:23       163: 12    ID, R, F, NE, SP, PK,
                        P, V
163:22       164:15     ID, R, F, NE, SP, PK,
                        P, V
165:20       165:21     ID, R, F, NE, SP, PK,
                        P, V
165:25       166:2      ID, R, F, NE, SP, PK,



                                                                        8
                        Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 103 of 105 PageID:
                                                           39256

                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                     Plaintiff's Affirmative Designations

                                                        Mike Fulton (October 4, 2017)

      Plaintiffs             Defendants'        Defendants' Counter-        Plaintiffs Objections    Plaintiffs Counter-        Defendants'
     Designations            Objections             Designations               to Defendants'       Counter Designations        Objections to
                                                                            Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                           Line Start   Line End                               Line Start   Line End   Counter Designations
                        P, V
166:8        166:12     ID, R, F, NE, SP, PK,
                        P,V
166:13       166:15     ID, R, F, NE, SP, PK,
                        P, V
168:15       169:4      ID, R, F, NE, SP, PK,
                        P, V, AT, Arg
169:5        169:13     ID, R, F, NE, SP, PK,
                        P, V
171 :3       171:13     ID, R, F, NE, SP, PK,
                        P,V
173:2        173:3      ID, R, F, NE, SP, PK,
                        P, V, BST
173:7        173: 10    ID, R, F, NE, SP, PK,
                        P,V,BST
173: 12      173:24     ID, R, F, NE, SP, PK,
                        P, V, BST
186:10       187:2      ID, R, F, NE, SP, PK,
                        P,V,AT,BST
187:4        187:21     ID, R, F, NE, SP, PK,
                        P,V,BST
187:22       187:24     ID, R, F, NE, SP, PK,
                        P,V,BST
188: 1       188:6      ID, R, F, NE, SP, PK,



                                                                        9
                        Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 104 of 105 PageID:
                                                           39257

                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. l 5-cv-07025 (RBKJJS) (Dist. N.J.)

                                                     Plaintiff's Affirmative Designations

                                                        Mike Fulton (October 4, 2017)

      Plaintiff's            Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
     Designations            Objections            Designations                 to Defendants'        Counter Designations        Objections to
                                                                             Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                           Line Start   Line End                                 Line Start   Line End   Counter Designations
                        P,V,AT
189:7        189: 10    ID, R, F, NE, SP, PK,
                        P, V,AT
189: 11      189: 14    ID, R, F, NE, SP, PK,
                        P,V
189:16       189:21     ID, R, F, NE, SP, PK,
                        P, V,AT
190:24       191 :5     ID, R, F, NE, SP, PK,
                        P, V, Arg
191 :20      191 :21    ID, R, F, NE, SP, PK,
                        P, V, Arg
191 :23      192:7      ID, R, F, NE, SP, PK,
                        P, V, Arg, AT
192:9        192:9      ID, R, F, NE, SP, PK,
                        P, V
196:7        196:8      ID, R, F, NE, SP, PK,
                        P, V
196: 11      196: 15    ID, R, F, NE, SP, PK,
                        P, V
196: 17      196:17     ID, R, F, NE, SP, PK,
                        P, V
201:3        201 :13    ID, R, F, NE, SP, PK,
                        P,V,BST
201: 15      202:3      ID, R, F, NE, SP, PK,



                                                                        10
                        Case 1:15-cv-07025-RMB-JS Document 669-4 Filed 05/30/19 Page 105 of 105 PageID:
                                                           39258

                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                     Plaintiff's Affirmative Designations

                                                        Mike Fulton (October 4, 2017)

     Plaintiff's             Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations             Objections             Designations                to Defendants'        Counter Designations        Objections to
                                                                             Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                           Line Start   Line End                                 Line Start   Line End   Counter Designations
                        P, V,AT,BST
202:5        202:23     ID, R, F, NE, SP, PK,
                        P,V,BST
205:21       205:23     ID, R, F, NE, SP, PK,
                        P, V
206:3        206:5      JD, R, F, NE, SP, PK,
                        P, V, AT, Arg, BST,
                        Badgering
207:3        207:5      ID, R, F, NE, SP, PK,
                        P, V
207:8        207:10     ID, R, F, NE, SP, PK,
                        P, V,NT
207:12       207:12     ID, R, F, NE, SP, PK,
                        P,V,NT
208:9        208:10     ID, R, F, NE, SP, PK,
                        P, V
208:13       208:13     ID, R, F, NE, SP, PK,
                        P, V
209:5        209:16     ID, R, F, NE, SP, PK,
                        P,V
210:4        210:14     ID, R, F, NE, SP, PK,
                        P, V,NT
210:19       211 :4     ID, R, F, NE, SP, PK,
                        P, V



                                                                        11
